     Case 14-50971-CSS       Doc 563   Filed 05/04/21   Page 1 of 117




               IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF DELAWARE

In re:                                  :      Chapter 11
                                        :
ASHINC CORPORATION, et al.,             :      Case No. 12-11564 (CSS)
                                        :
                     Debtors.           :      (Jointly Administered)
                                        :
CATHERINE E. YOUNGMAN,                  :
LITIGATION TRUSTEE FOR ASHINC           :
CORPORATION, ET AL., AS                 :
SUCCESSOR TO THE OFFICIAL               :
COMMITTEE OF UNSECURED                  :
CREDITORS OF ASHINC                     :
CORPORATION, AND ITS                    :
AFFILIATED DEBTORS                      :
                                        :
              Plaintiff,                :
                                        :
BDCM OPPORTUNITY FUND II, LP,           :      Adv. Proc. No.: 13-50530 (CSS)
BLACK DIAMOND CLO 2005-1 LTD.,          :
and SPETRUM INVESTMENT                  :
PARTNERS, L.P.,                         :
                                        :
              Intervenors,              :
                                        :
         v.                             :
                                        :      Related Docket Nos. 696 and 705
YUCAIPA AMERICAN ALLIANCE               :
FUND I, L.P., and YUCAIPA               :
AMERICAN ALLIANCE (PARALLEL)            :
FUND I, L.P.,                           :
                                        :
              Defendants.               :
                                        :
CATHERINE E. YOUNGMAN,                  :
LITIGATION TRUSTEE FOR ASHINC           :
CORPORATION, ET AL., AS                 :
SUCCESSOR TO BDCM                       :
OPPORTUNITY FUND II, LP.,               :
BLACK DIAMOND CLO 2005-1                :
LTD., SPECTRUM INVESTMENT               :
             Case 14-50971-CSS           Doc 563      Filed 05/04/21      Page 2 of 117




        PARTNTERS L.P., BLACK        :
        DIAMOND COMMERICAL           :
        FINANCE, L.L.C., as co-administrative
                                     :
        agent, and SPECTRUM          :                          Adv. Pro. No. 14-50971 (CSS)
        COMMERICAL FINANCE LLC,      :
        as co-administrative agent,  :
                                     :
                      Plaintiff,     :
        v.                           :
                                     :                          Related docket Nos. 453 and 462
        YUCAIPA AMERICAN ALLIANCE    :
        FUND I, L.P., and YUCAIPA    :
        AMERICAN ALLIANCE (PARALLEL) :
        FUND I, L.P.,                :
                                     :
                      Defendants     :

                                                 OPINION1
        FOX ROTHSCHILD LLP                                     YOUNG CONAWAY STARGATT
        Seth A. Niederman                                       & TAYLOR LLP
        919 Market Street, Suite 300                            Michael R. Nestor
        Wilmington, DE 19801                                    Michael S. Neiberg
                -and-                                           1000 North King Street
        JOSEPH HAGE AARONSON LLC                                Wilmington, DE 19801
        Gregory P. Joseph                                             -and-
        Douglas J. Pepe                                         GIBSON, DUNN &
        Gila S. Singer                                          CRUTCHER LLP
        485 Lexington Avenue, 30th Floor                        Robert A. Klyman
        New York, NY 10017                                      Maurice M. Suh
                -and-                                           Kahn Scolnick
        ZAIGER LLC                                              333 South Grand Avenue
        Jeffrey H. Zaiger                                       Los Angeles, CA 90071
        432 Park Avenue, Suite 19A
        New York, NY 10022                                      Counsel for Defendants

        Counsel for the Litigation Trustee
        Date: May 4, 2021
        Sontchi, C.J. __________________

1This Opinion constitutes the Court’s findings of fact and conclusions of law pursuant to Federal Rule of
Bankruptcy Procedure 7052.


                                                       2
                  Case 14-50971-CSS                        Doc 563            Filed 05/04/21               Page 3 of 117




                                                           Table of Contents

INTRODUCTION ........................................................................................................................ 5

JURISDICTION ............................................................................................................................ 6

FACTUAL HISTORY .................................................................................................................. 6
      Procedural History ............................................................................................................... 6
      Facts/Background Applicable to this Matter ................................................................... 8
      i. 2005 Bankruptcy and Yucaipa’s Investment in Allied ............................................... 8
      ii. Allied’s First and Second Lien Credit Agreements. .................................................. 10
      iii.Third Amendment to the Credit Agreements ........................................................... 11
      iv.Tender Offer by Allied and Yucaipa ........................................................................... 14
      v. ComVest Acquires the Majority of Allied’s First Lien Debt .................................... 15
      vi.Fourth Amendment and Yucaipa’s Acquisition of ComVest’s Debt. .................... 16
      vii. Yucaipa Does Not Make Capital Contribution and CIT Litigation ..................... 17
      viii. Potential Sale to Jack Cooper Transportation ......................................................... 19
      ix. BD/S Sues Yucaipa in New York State Court ........................................................... 19
      x. BD/S File Involuntary Bankruptcy Against Allied .................................................. 20
      xi. Fourth Amendment Voided and BD/S Recognized as Requisite Lender ............. 21
      xii. JCT Buys Substantially All of Allied’s Assets ......................................................... 21
      xiii. The Trustee Assumes Prosecution of These Adversary Proceedings ................. 21

ANALYSIS .................................................................................................................................. 22
      Summary Judgment Standard .......................................................................................... 22
      Summary of Cross-Motions for Summary Judgment ................................................... 25
      Estate Claim 5 and Lender Claim 2: Breach of Contact ................................................ 26
      i. Capital Contribution Provision and the Trustee’s Allegations ............................... 26
      ii. Prejudgment Interest ..................................................................................................... 33
      iii.Covenant Not to Sue...................................................................................................... 34
      Lender Claims 2 and 3: Breach of Contract and Breach of Duty of Good Faith and
      Fair Dealing - Statute of Limitations................................................................................ 38
      Lender Count 3 – Breach of Duty of Good Faith and Fair Dealing Against Yucaipa
      ............................................................................................................................................... 46
      Estate Claims 4 and 6: Specific Performance .................................................................. 47
      Estate Claims 10, 11 and 13: Fraudulent Transfer and Disallowance of Claims
      Pursuant to § 502(d) ........................................................................................................... 47
      i. Relief Requested ............................................................................................................. 47
      ii. Relevant and Reiterated Facts ...................................................................................... 48
      iii.Shifting Standard and Law ........................................................................................... 55
      iv.Summary ......................................................................................................................... 74
      Estate Claim 7 – Breach of Fiduciary Duty ..................................................................... 75

                                                                                3
                  Case 14-50971-CSS                      Doc 563           Filed 05/04/21               Page 4 of 117



      i. The Fiduciary Duty Claim is not Duplicative of the Breach of Contract Claim ... 76
      ii. There is Enough Evidence to Go to Trial on the Issue of Whether Yucaipa
          Obstructed Board Consideration to Benefit Itself ..................................................... 78
      iii.JCT Negotiations ............................................................................................................ 84
      iv.Could Any Transaction with JCT Benefit Allied? ..................................................... 85
      v. Corporate Opportunity ................................................................................................. 87
      vi.Unnecessary and Unreasonable Fees. ......................................................................... 87
      Lender Claim 4: Tortious Interference Against the Yucaipa Directors and Ron
      Burkle ................................................................................................................................... 94
      Estate Claims 1-2 and Lender Claim 1: Equitable Subordination ............................... 94
      i. Insider Status ................................................................................................................ 100
      ii. Inequitable Conduct .................................................................................................. 101
      Estate Claim 3 – Recharacterization ............................................................................... 110

CONCLUSION ......................................................................................................................... 114

Appendix................................................................................................................................... 115




                                                                             4
               Case 14-50971-CSS           Doc 563      Filed 05/04/21      Page 5 of 117




                                          INTRODUCTION2

         Before the Court is the (i) Motion for Summary Judgment by Defendants Yucaipa

American Alliance Fund I, L.P. and Yucaipa American Alliance (Parallel) Fund I, L.P.3 and

(ii) the Litigation Trustee’s Motion for Partial Summary Judgment.4 The dispute before the

Court results from two complaints asserted against Defendants Yucaipa American

Alliance Fund I, L.P. and Yucaipa American Alliance (Parallel) Fund I, L.P. (collectively,

“Yucaipa”) and certain individuals filed by (a) the Official Committee of Unsecured

Creditors (the “Committee”) and (b) BDCM Opportunity Fund II, LP, Black Diamond

CLO 2005-1 Ltd. (collectively, “Black Diamond”), and Spectrum Investment Partners, L.P.

(“Spectrum,” and together with Black Diamond, “BD/S”) (the Committee action and the

BD/S action are not being pursued by the Trustee on behalf of the Trust, described more

fulsomely below). The Trustee asserts a bevy of claims against Yucaipa related to the

First Lien Credit Agreement5 (“FLCA,” the lenders therein the “First Lien Lenders,” and

the debt therein, the “First Lien Debt”) and its various amendments. The claims include




2   Capitalized terms not defined herein shall have the meaning ascribed to them infra.
3 Adv. Pro. 13-50530, Adv. D.I. 696; Adv. Pro. 14-50971, Adv. D.I. 453 (the “Yucaipa Summary Judgment
Motion”). Although the Yucaipa Summary Judgment Motion and associated briefing were filed in both
adversary actions, the Court will reference only docket numbers in Adv. Pro. 13-50530, unless otherwise
indicated.
4  Adv. Pro. 13-50530, Adv. D.I. 705; Adv. Pro. 14-50971, Adv. D.I. 462 (pursued by the “Trustee” and
referred to herein as “Trustee Summary Judgment Motion” and together with Yucaipa Summary Judgment
Motion, the “Cross-Motions for Summary Judgment”). Although the Trustee Summary Judgment Motion
and associated briefing were filed in both adversary actions, the Court will reference only docket numbers
in Adv. Pro. 13-50530, unless otherwise indicated.
5Declaration of Gila S. Singer in Support of Motion for Partial Summary Judgment (D.I. 710) (the “Singer
Dec.”) Exh. 9 (Amended and Restated First Lien Secured Super-Priority Debtor in Possession and Exit
Credit and Guaranty Agreement, dated Mar. 30, 2007).

                                                         5
              Case 14-50971-CSS            Doc 563       Filed 05/04/21       Page 6 of 117




breach of contract, breach of fiduciary duty, equitable subordination, recharacterization,

tortious interference, fraudulent transfers, and disallowance of claims. The Trustee and

Yucaipa each moved for summary judgment on a variety of these claims. This is the

Court’s opinion on the Cross-Motions for Summary Judgment. As detailed below (and

summarily in a chart attached as Appendix hereto), the Court will grant, in part, and

deny, in part, each motion. The Court will also enter judgment and award damages in

favor of the Trustee on behalf of the Trust against Yucaipa on Estate Claims 5, 10, 11 and

13 and Lender Claim 2. The Court will also enter judgment, in part, in favor of the Trustee

on behalf of the Trust against Yucaipa on Estate Claims 1 and 2 and Lender Claim 1.

Finally, the Court will enter judgment in favor of Yucaipa against the Trust on Estate

Claims 3, 4, and 6.


                                            JURISDICTION

        This Court has jurisdiction over this matter, pursuant to 28 U.S.C. § 1334. This is a

core proceeding, pursuant to 28 U.S.C. § 157(b). Venue is proper in this District, pursuant

to 28 U.S.C. §§ 1408 and 1409.


                                         FACTUAL HISTORY

        Procedural History

        The Official Committee of Unsecured Creditors began litigation against Yucaipa

on February 1, 20136 (Del. Bankr. Adv. 13-50530); thereafter, BD/S filed their own


6 Adv. No. 13-50530, D.I. 1, as amended D.I. 76 (The Official Committee of Unsecured Creditors’ Complaint
for (i) Equitable Subordination, (ii) Recharacterization, (iii) Breach of Contract, (iv) Specific Performance,
(v) Breaches of Fiduciary Duties, (vi) Aiding and Abetting Breaches of Fiduciary Duties, (vii) Avoidance

                                                          6
              Case 14-50971-CSS             Doc 563       Filed 05/04/21       Page 7 of 117




complaint against Yucaipa on November 19, 20147 (Del. Bankr. 14-50971). Under the

Debtors’ Modified First Amended Joint Chapter 11 Plan of Reorganization dated

December 3, 20158 and a Litigation Trust Agreement dated December 20, 2016, the Estate

Claims and Lender Claims are now jointly prosecuted by the Trustee.9

        The litigation history between these parties has been long and arduous.10 Before

the Court herein are Cross-Motions for Summary Judgment and their attendant briefs


and Recovery of Avoidable Transfers, and (viii) Disallowance of Certain Claims) (the “Estate Complaint”).
The Estate Complaint includes the following claims (each an “Estate Claim” and together, the “Estate
Claims): (i) Estate Claim 1: Equitable Subordination, (ii) Estate Claim 2: Equitable Subordination for Harm
to All First Lien and Second Lien Lenders, (iii) Estate Claims 3: Recharacterization, (iv) Estate Claim 4:
Specific Performance of Contribution Provision, (v) Estate Claim 5: Breach of Contract for Breach of
Contribution Provision, (vi) Estate Claim 6: Specific Performance of Divestiture of Debt Provision,
(vii) Estate Claim 7: Breach of Fiduciary Duty against Yucaipa, (viii) Estate Claim 8: Breach of Fiduciary
Duty against Allied Directors, (ix) Estate Claim 9: Aiding and Abetting Breaches of Fiduciary Duties,
(x) Estate Claim 10: Avoidance and Recovery of Fraudulent Transfers (11 U.S.C. §§ 548(a), 550), (xi) Estate
Claim 11: Avoidance and Recovery of Fraudulent Transfers (11 U.S.C. §§ 544(b), 550), (xii) Estate Claim 12:
Preferential Transfers, and (xiii) Estate Claim 13: Disallowance of Claims.
7   Del. Bankr. 14-50971 at D.I. 1 (Complaint for (i) Equitable Subordination, (ii) Breach of Contract,
(iii) Breach of the Implied Duty of Good Faith and Fair Dealing, and (iv) Tortious Interference with
Contract) (the “Lender Complaint”). The Lender Complaint includes the following claims (each a “Lender
Claim” and together, the “Lender Claims”): (i) Lender Claim 1: Equitable Subordination, (ii) Lender Claim
2: Breach of Contract, (iii) Lender Claim 3: Breach of the Implied Duty of Good Faith and Fair Dealing, and
(iv) Lender Claim 4: Tortious Interference with Contract.
812-11564, D.I. 3360-1 (Debtors’ Modified First Amended Joint Chapter 11 Plan of Reorganization Proposed
by the Debtors, the Committee, and the First Lien Agents (the “Amended Plan”)). See also 12-11564, D.I.
3383 (Findings of Fact, Conclusions of Law, and Order Confirming the Plan) (the “Confirmation Order”).
The Amended Plan became effective on December 20, 2016. See D.I. 3744 (Notice of Effective Date).
Thereafter, the Trustee was substituted as plaintiff in both above-captioned adversary actions. Order
Substituting Plaintiffs and Amending Captions in Above-Referenced Adversary Proceedings to Reflect
Litigation Trustee as Plaintiff (Adv. Pro. 13-50530, D.I. 415; Adv. Pro. 14-050971, D.I. 214).
9 Amended Plan § 5.13. The Confirmation Order appointed Ms. Catherine E. Youngman as the Litigation
Trustee (the “Trustee” for the “Trust”) and Plan Administrator in these cases. See Confirmation Order
¶¶ 20, 22.
10  See generally Yucaipa Am. All. Fund I, L.P. v. Ehrlich, 204 F. Supp. 3d 765 (D. Del. 2016), aff’d sub nom.
Yucaipa Am. All. Fund I, LP v. Ehrlich, 716 F. App’x 73 (3d Cir. 2017) (RICO Action); Yucaipa American Alliance
Fund II, LP v. BDCM Opportunity Fund II, LP (In re Allied Sys. Holdings Inc.), 556 B.R. 581, 584 (D. Del. 2016),
aff’d sub nom. In re ASHINC Corp., 683 F. App’x 131 (3d Cir. 2017) (requisite lender litigation); Gendregske v.
Black Diamond Commercial Finance LLC (In re Ashing [sic] Corp.), 552 B.R. 80, 82 (D. Del. 2015) Committee v.
Yucaipa (In re Allied Sys. Holdings, Inc.), 524 B.R. 598, 601 (Bankr. D. Del. 2015) (Committee against former
chief executive officer for breach of fiduciary duties), Del. Bankr. Case. No. 12-11564 (D.I. 1068) (Tr. of Hr’g

                                                           7
               Case 14-50971-CSS            Doc 563       Filed 05/04/21       Page 8 of 117




and declarations.11 The Court heard argument on these motions on February 4, 2021.

This is the Court’s decision thereon.

        Facts/Background Applicable to this Matter

          i.    2005 Bankruptcy and Yucaipa’s Investment in Allied

        The above-captioned debtor (“Allied” or the “Company”) was a unionized car

hauling company engaged in the transport of new vehicles in North America. On July

31, 2005, Allied filed a petition for relief under Chapter 11 of the Bankruptcy Code in the

Feb. 27, 2013); BDCM Opportunity Fund II, L.P. v. Yucaipa American Alliance Fund L.L.P. (In re ASHInc. Corp.),
Del. Bankr. 14-50971, D.I. 81; Yucaipa Am. All. Fund I, LP v. SBDRE LLC, No. CIV.A. 9151-VCP, 2014 WL
5509787, at *10-15 (Del. Ch. Oct. 31, 2014).
11 Yucaipa Summary Judgment Motion: Motion for Summary Judgment by Defendants Yucaipa American
Alliance Fund I, L.P. and Yucaipa American Alliance (Parallel) Fund I, L.P. (D.I. 696 and brief at D.I. 697,
as amended D.I. 762); Declaration of Kahn Scolnick in Support of Motion For Summary Judgment by
Defendants Yucaipa American Alliance Fund I, L.P., Yucaipa American Alliance (Parallel) Fund I, L.P.,
Ronald Burkle, Jos Opdeweegh, Derex Walker, Jeff Pelletier, and Ira Tochner (D.I. 700, the “Scolnick Dec.”);
Declaration of Derex Walker in Support of Motion for Summary Judgment (D.I. 701); Declaration of Ira
Tochner in Support of Motion for Summary Judgment (D.I. 702); Declaration of Jeff Pelletier in Support of
Motion for Summary Judgment (D.I. 703); Declaration of Jos Opdeweegh in Support of Motion for
Summary Judgment (D.I. 704); Objection/Litigation Trustee’s Opposition To The Motion For Summary
Judgment By Defendants Yucaipa American Alliance Fund I, L.P., And Yucaipa American Alliance
(Parallel) Fund I, L.P. (D.I. 770); Declaration Of Gila S. Singer In Support Of Litigation Trustee’s Oppositions
To The Motion For Summary Judgment By Defendants Yucaipa American Alliance Fund I, L.P., And
Yucaipa American Alliance (Parallel) Fund I, L.P., And The Motion For Summary Judgment By Ronald
Burkle, Jos Opdeweegh, Derex Walker, Jeff Pelletier, And Ira Tochner (D.I. 772) (the “Supp. Singer Dec.”);
Reply in Support of Motion for Summary Judgment by Defendants Yucaipa American Alliance Fund I,
L.P., and Yucaipa American Alliance (Parallel) Fund I, L.P. (D.I. 803); and Declaration of Maurice M. Suh
in Further Support of Yucaipa Defendants’ Motion for Summary Judgment (D.I. 804). Trustee Summary
Judgment Motion: Litigation Trustee’s Motion for Partial Summary Judgment (D.I. 705, brief at D.I. 706);
Declaration of Gila S. Singer in Support of Motion for Partial Summary Judgment (D.I. 710) (defined supra
the “Singer Dec.”); Brief - Opposition to the Litigation Trustee’s Motion for Summary Judgment by
Defendants Yucaipa American Alliance Fund I, L.P., Yucaipa American Alliance (Parallel) Fund I, L.P.,
Ronald Burkle, Ira Tochner, Derex Walker, Jos Opdeweegh, and Jeff Pelletier (D.I. 766); Declaration of Kahn
Scolnick in Support of Yucaipa Defendants’ Opposition to the Litigation Trustee’s Motion for Summary
Judgment (D.I. 767, the “Supp. Scolnick Dec.”); Litigation Trustees Reply Memorandum in Further Support
of Motion for Summary Judgment (D.I. 794); Declaration of Gila S. Singer in Support of Litigation Trustees
Reply Memorandum in Further Support of Motion for Partial Summary Judgment (D.I. 796); Declaration
of Richard A. Ehrlich in Support of Litigation Trustees Reply Memorandum in Further Support of Motion
for Partial Summary Judgment (D.I. 798); Declaration of Adam C. Harris in Support of Litigation Trustees
Reply Memorandum in Further Support of Motion for Partial Summary Judgment (D.I. 800); and
Declaration of Jeffrey A. Schaffer in Support of Litigation Trustee’s Reply Memorandum in Further Support
of Motion for Partial Summary Judgment (D.I. 802).

                                                           8
               Case 14-50971-CSS            Doc 563   Filed 05/04/21     Page 9 of 117




Bankruptcy Court for the Northern District of Georgia12 (the “2005 Bankruptcy”).

Yucaipa — a private equity firm founded by Ron Burkle — began analyzing investment

opportunities in the Company in an effort spearheaded by Derex Walker, a Transaction

Partner hired by Yucaipa in January 2006 to provide experience with restructuring and

distressed debt investing.         Yucaipa purchased approximately 66% of Allied’s then

outstanding $150 million in pre-petition senior secured notes for $81.6 million in May

2006. Yucaipa also financed Allied’s purchase of used rigs for approximately $12.6

million, and later purchased $1.5 million in claims tendered by unsecured creditors for

25¢ on the dollar. Yucaipa’s initial investments in Allied totaled approximately $95

million.

          Allied emerged from the 2005 Bankruptcy in May 2007 under a Plan of

Reorganization sponsored by Yucaipa and the International Brotherhood of Teamsters.13

Yucaipa converted its $95 million investment in Allied into 67% of reorganized Allied’s

equity under the Plan. Yucaipa obtained the ability to control Allied’s Board of Directors

(the “Board”), with the right to appoint three of Allied’s five Board members and Allied’s

Chief Executive Officer (the fourth Board member), and a veto over Allied’s fifth Board

member, who was to be selected by the Creditors’ Committee from the 2005 Bankruptcy.




12   Bankr. N.D. Ga., No. 05-12515 (CRM).
13  See Singer Dec. Exh. 5 (Bankr. N.D. Ga., No. 05-12515 (CRM) Second Amended Joint Plan of
Reorganization of Allied Holdings, Inc. and Affiliated Debtors Proposed by the Debtors, Yucaipa and the
Teamsters National Automobile Transportation Industry Negotiating Committee) (the “2005 Bankruptcy
Joint Plan”).

                                                       9
              Case 14-50971-CSS       Doc 563     Filed 05/04/21    Page 10 of 117




        ii.    Allied’s First and Second Lien Credit Agreements.

       To finance its exit from the prior bankruptcy, Allied entered into a two-tiered

financing structure with various lenders (“Lenders”) comprising $265 million in first lien

debt, governed by the FLCA, and $50 million in second lien debt, governed by a Second

Lien Credit Agreement14 (“SLCA”). Both credit agreements were approved by the

Georgia bankruptcy court in connection with the Joint Plan.

       The first lien facility consisted of three types of debt: $180 million in term loans

(the “Term Loans”), a $35 million revolving credit facility from the CIT Group/Business

Credit, Inc. (“CIT”), and $50 million in letter of credit commitments (“LC

Commitments”). The FLCA and SLCA were secured by a pledge of substantially all of

Allied’s assets, and both contained fixed interest rates. The Georgia bankruptcy court

approved Allied’s entry into both the FLCA and SLCA. As initially executed, the FLCA

excluded Yucaipa from being an “Eligible Assignee,” meaning that a holder of first lien

debt could not sell, assign, or transfer any portion of its debt, rights, or obligations to

Yucaipa. The SLCA contained a similar provision.

       Further, the FLCA provided for a “Requisite Lender” that was entitled to take

certain actions and exercise particular remedies (or refrain from doing so) on behalf of all

Lenders. Under the FLCA, the Requisite Lender was one or more Lenders holding more

than 50% of the term loans, LC Commitments, and revolving credit.




14Singer Dec. Exh. 10 (Second Lien Secured Super-Priority Debtor in Possession and Exit Credit and
Guaranty Agreement, dated May 15, 2007).

                                                   10
                Case 14-50971-CSS        Doc 563     Filed 05/04/21     Page 11 of 117




          Although the 2005 Bankruptcy right-sided Allied’s business, the 2007 recession

greatly impacted Allied (and the rest of the automotive market), again putting Allied in

financial distress.

         iii.    Third Amendment to the Credit Agreements

          Allied’s distressed financial condition in early 2008 meant that the company’s first

lien debt was trading well below par and many of its Lenders were trying to sell their

debt holdings but lacked buyers. As a result, Yucaipa intended to contribute a portion of

the acquired debt to Allied’s equity, which would deleverage Allied’s balance sheet and

with the hope that it would increase customer confidence and avoid the triggering of any

defaults under the credit agreements.

          However, both the FLCA and SLCA precluded Allied’s Lenders from assigning

their debt to Yucaipa because it was not an “Eligible Assignee.” Accordingly, for the

deleveraging transaction to occur, Yucaipa, Allied, and its Lenders negotiated

amendments to the FLCA and SLCA.

          Allied’s board of directors formed a special committee (the “Special Committee”)

comprised of two directors whom Allied’s counsel deemed to be independent of Yucaipa.

On April 28, 2008, the Special Committee approved and recommended to the Allied

board that Allied enter into a Third Amendment to the FLCA15 (“Third Amendment”)




15   Singer Dec. Exh. 20 (Amendment No. 3 to Credit Agreement and Consent (to the FLCA)).

                                                      11
                  Case 14-50971-CSS        Doc 563       Filed 05/04/21      Page 12 of 117




and a similar amendment to the SLCA.16 The amendments passed with the approval of

the majority of Allied’s Lenders.

          The Third Amendment to the FLCA expressly allowed Yucaipa to acquire a

limited amount of Term Loans and made Yucaipa a “Restricted Sponsor Affiliate.”17 The

Third Amendment also restricted Yucaipa’s rights as a Lender with respect to any first

lien debt it acquired. In particular, the Third Amendment purported to:

             i.     Limit the amount of Term Loans that Lenders could sell or assign to

                    Yucaipa to the lesser of 25% of the total Term Loan Exposure or $50

                    million.18

            ii.     Restrict the voting rights Yucaipa would otherwise have as a Lender “for

                    all purposes.”19

           iii.     Require Yucaipa to contribute no less than 50% of the aggregate principal

                    amount of any Term Loans it acquired to Allied’s capital (the “Capital




16Singer Dec. Exh. 22 (Amendment No. 3 to Credit Agreement and Consent (to the SLCA)). The FLCA,
SLCA, and the Third Amendments are governed by New York law. FLCA at § 10.14; SLCA at § 10.14;
Third Amendment (to the FLCA) at § 7.6, and Third Amendment to the SLCA at § 6.5.
17 ASHInc. Corp. v. AMMC VII, Ltd (In re ASHINC Corp.), 683 F. App’x at 135 (“In April 2008, a majority of
Lenders approved the Third Amendment to the Credit Agreement, which allowed Yucaipa to acquire a
limited amount of Term Loans. Specifically, the Third Amendment made Yucaipa a ‘Restricted Sponsor
Affiliate’ and amended the definition of ‘Eligible Assignee’ to provide that ‘no Restricted Sponsor Affiliate
may be an Eligible Assignee with respect to a sale, assignment or transfer of Commitments, Revolving
Loans or LC Deposits.’ Third Amendment § 2.1(c). Thus, Yucaipa was effectively prohibited from acquiring
any First Lien Debt other than Term Loans.”).
18   Third Amendment at § 2.7(c), (e), adding language to § 10.6(c)(ii) to the FLCA.
19   Third Amendment at § 2.7(a), adding language to § 10.5(e)(i) of the FLCA.

                                                          12
                 Case 14-50971-CSS         Doc 563      Filed 05/04/21       Page 13 of 117




                   Contribution” in the “Capital Contribution Provision”), with those Term

                   Loans then deemed to be cancelled. 20

           iv.     Restrict Yucaipa’s legal rights through a covenant not to sue specific to

                   Yucaipa and adding a covenant not to sue and restricting remedies against

                   Yucaipa.21

The parties similarly amended the SLCA, however, the Third Amendment to the SLCA

did not contain a Capital Contribution Provision or limit the amount of second lien debt

that Yucaipa could acquire. Yucaipa proceeded to acquire $40 million of the outstanding

$50 million in Allied’s second lien debt. Yucaipa then converted $20 million of its newly

acquired second lien debt to Allied’s equity, in a “debt-to-equity swap.”

          Allied’s financial condition continue to deteriorate due to the economy’s recission.

Allied informed the Lenders that it would like to discuss another amendment to the

FLCA that would reset various covenants.

          In September 2008, Allied and several First Lien Lenders, including Spectrum,

entered a Forbearance Agreement22 in order for Allied to negotiate with its Lenders

regarding the defaults. In the Forbearance Agreement, the First Lien Lenders agreed to

temporarily refrain from exercising remedies in return for various concessions, a 2%

increase in the interest rate payable on the debt, a $250,000 fee, and the payment of



20   Third Amendment at § 2.7(e), adding language to § 10.6(j)(iii) of the FLCA.
21 Third Amendment at § 2.7(e), adding language to § 10.6(j)(iv) of the FLCA; and § 2.7(f), adding language
to § 10.6(k)(v) of the FLCA.
22   See Scolnick Dec. at Exh. 49 (Forbearance Agreement dated Sept. 24, 2008).

                                                          13
             Case 14-50971-CSS     Doc 563   Filed 05/04/21   Page 14 of 117




hundreds of thousands of dollars to the Lenders’ lawyers and financial advisors. The

Forbearance Agreement was renewed in late October of 2008, signed by both Black

Diamond and Spectrum, among other Lenders.

       The forbearance period expired in mid-November 2008, but the Lenders did not

require another Forbearance Agreement, and no deal was reached to restructure Allied’s

debt or cure its defaults. With the absence of a forbearance agreement, the Lenders were

free to exercise remedies under the FLCA against Allied but chose not to—even though

Allied remained in default under the FLCA through the May 2012 involuntary

bankruptcy filing.

       iv.    Tender Offer by Allied and Yucaipa

       Lenders holding the majority of first lien debt, including Spectrum, actively

explored selling their debt—and with it, the Requisite Lender position—to Yucaipa.

During a December 10, 2008 board meeting, Derex Walker, chairman of the Allied board,

notified the board about a possible transaction between Yucaipa and Lenders holding a

majority of the first lien debt.

       To effectuate this transaction, Allied and its Lenders would again need to amend

the FLCA to remove the Third Amendment’s restrictions on assigning first lien debt to

Yucaipa, amend the financial covenants, and provide Allied with the ability to repurchase

its own debt. The board reconvened the Special Committee, which considered the

proposed transaction and recommended that the board approve it. The board then

approved the transaction and authorized Allied’s officers to pursue it.


                                               14
             Case 14-50971-CSS    Doc 563     Filed 05/04/21   Page 15 of 117




       In February 2009, Allied and Yucaipa launched a tender offer to purchase first lien

debt at approximately 26 cents on the dollar to all First Lien Lenders, including Black

Diamond and Spectrum. However, during that same period, ComVest Investment

Partners (“ComVest”) was also negotiating with the Lenders to purchase a majority of

the first lien debt.

        v.    ComVest Acquires the Majority of Allied’s First Lien Debt

       By mid-February 2009, ComVest acquired approximately 54% of Allied’s first lien

debt and became the Requisite Lender under the FLCA.

       Allied, Yucaipa, and several of the Lenders—including Black Diamond—believed

that ComVest wanted to take Allied into a second bankruptcy, which could lead to a

liquidation. However, Allied, Yucaipa and certain Lenders were concerned that another

bankruptcy, along with the existing climate for car haulers, would be harm Allied’s

business.

       As a result, in March 2009, Yucaipa began negotiating with ComVest to purchase

ComVest’s majority stake in Allied’s first lien debt. As with the tender offer, the

transaction with ComVest was going to require an amendment to the FLCA to permit

Lenders holding a majority stake in the first lien debt to assign that debt to Yucaipa,

without the Third Amendment’s voting- or capital-contribution restrictions.

       On March 6, 2009, the Special Committee recommended Yucaipa’s transaction

with ComVest to the board, which unanimously approved the transaction. However, the




                                               15
                Case 14-50971-CSS        Doc 563      Filed 05/04/21       Page 16 of 117




March 2009 transaction did not close—so Yucaipa and ComVest continued to negotiate

over the following months.

          At this same meeting, the board discussed whether to make a $4.8 million interest

payment to the First Lien Lenders due the next day. Allied’s CFO advised, “if the

Company were to make the $4.8 million interest payment due that day, the Company

would end the day with approximately $5.5 million available for the Company’s

operations, which is well below the $8 to $10 threshold the Company believes to be its

minimum operating liquidity.”23              Under those circumstances, and based on the

recommendations of Allied’s management, the board unanimously voted to forgo the

quarterly interest payment due under the FLCA. This constituted yet another default for

Allied, which had continued to operate without a forbearance agreement since November

2008.

          vi.    Fourth Amendment and Yucaipa’s Acquisition of ComVest’s Debt.

          In August 2009, Yucaipa and ComVest were preparing to move forward with

Yucaipa’s acquisition of Comvest’s debt. The Special Committee recommended that the

Allied Board approve the Fourth Amendment to the FLCA24 (the “Fourth Amendment”),

so that ComVest could assign its majority stake of Allied’s first lien debt to Yucaipa

without the voting and capital contribution restrictions of the Third Amendment. On

August 21, 2009, Yucaipa and ComVest entered a Loan Purchase Agreement (“LPA”),



23 Singer Dec. Exh. 40 (Minutes of Meeting of the Board of Directors of Allied Systems Holdings, Inc., Aug.
3, 2009), at p. 1-2.
24   Singer Dec. Exh. 44 (Amendment No. 4 to Credit Agreement (to the FLCA)).

                                                        16
             Case 14-50971-CSS       Doc 563       Filed 05/04/21    Page 17 of 117




pursuant to which Yucaipa purchased ComVest’s $145.1 million (principal face amount)

of First Lien Debt for approximately $43 million (the “Yucaipa-ComVest Transaction”).

Allied was not a party to the LPA, but the LPA’s closing conditions required Allied to:

(i) reimburse ComVest $1.85 million for its associated legal fees and expenses,

(ii) reimburse Yucaipa $831,325.83 for its legal fees and expenses, and (iii) agree to the

later-voided Fourth Amendment to the First Lien Credit Agreement.                    The Fourth

Amendment did not purport to cure any of Allied’s Events of Default or reset any

financial covenants, as contemplated in earlier iterations of the amendment.

       From the time the Fourth Amendment was executed and Yucaipa purchased

ComVest’s debt, BD/S believed the Fourth Amendment and the assignment of debt were

invalid—because the Fourth Amendment was enacted with majority Lender support, not

unanimous support—and breached the Third Amendment; they discussed this with their

counsel, each other, and other Lenders. Nevertheless, when Yucaipa—in its capacity as

Requisite Lender—directed CIT to terminate certain LC Commitments under the FLCA,

resulting in a release of $16,928,474.40, BD/S accepted its pro rata portion of the funds.

      vii.    Yucaipa Does Not Make Capital Contribution and CIT Litigation

       Yucaipa did not make a capital contribution to Allied following its acquisition of

ComVest’s First Lien Debt. It did, however, develop a “Contingency Plan” focused on

the   “Validity   of   Amendment       No.    4”    with   its   litigation   counsel.   Yucaipa

contemporaneously announced to its investors that:
               [The ComVest] transaction makes us “requisite lender” for
               purposes of any amendments or consents to the Company’s
               first lien credit facility. Our ownership of the first lien debt is
                                                    17
            Case 14-50971-CSS         Doc 563     Filed 05/04/21     Page 18 of 117




               not subject to any of the customary restrictions or limitations
               normally associated with a sponsor’s acquisition of its bank
               debt.
               Our purchase of the first lien debt is also notable because it
               puts us in the position of controlling every tranche of the
               Company’s capital structure. In addition to holding 56% of
               the first lien debt, we also hold 67% of the second lien debt as
               well as 71% of the fully-diluted equity.25

       On September 17, 2009, Yucaipa’s counsel sent CIT a “direction letter from the

Requisite Lenders to the Agent,” demanding that CIT immediately terminate account

control agreements and enter new ones. When CIT did not heed this direction, Yucaipa

sent another letter demanding that CIT comply on or before October 14, 2009. When CIT

did not do so, Yucaipa and Allied sued CIT in Georgia seeking, among other things, a

declaratory judgment holding that the Fourth Amendment was valid, and that Yucaipa

was Requisite Lenders under the First Lien Credit Agreement (the “CIT Litigation”).

       On December 21, 2009, CIT filed a counterclaim in the CIT Litigation seeking,

among other things, declaratory judgment that (i) the purported Fourth Amendment was

ineffective, (ii) the Third Amendment remains in full force and effect, and (iii) Yucaipa

cannot be “Requisite Lenders” under the First Lien Credit Agreement.

       The CIT Litigation continued for two years, during which time Allied paid for

Yucaipa’s litigation counsel in the approximate amount of $2.5 million for legal fees. In

December 2011, CIT settled the CIT Litigation on its own behalf, but expressly not on

behalf of any of Allied’s other lenders. Under the CIT Litigation settlement, CIT agreed



25 Singer Dec. Exh. 47 (Email from D. Walker to S. Bond re: Allied, dated Sept. 11, 2009 (attaching
memorandum to Limited Partners from Yucaipa American Alliance Fund I, LP (Main and Parallel), dated
Sept. 11, 2009)) at p. 3.

                                                    18
              Case 14-50971-CSS           Doc 563       Filed 05/04/21       Page 19 of 117




not to challenge the validity of the Fourth Amendment or Yucaipa’s status as Requisite

Lender. CIT also recognized Yucaipa’s status as a “Lender” under the FLCA.

      viii.    Potential Sale to Jack Cooper Transportation

        In the spring of 2011, Jack Cooper Transportation (“JCT”), another car hauling

company, made a series of offers to purchase Allied debt from Yucaipa and BD/S at the

same price, ranging up to about 84 cents on the dollar. In late 2011, Yucaipa, BD/S, and

CIT were each in negotiations with JCT (the “JCT Negotiations”), regarding JCT’s

potential acquisition of their first lien debt in Allied, which JCT would then use to acquire

Allied in a 363 Sale in connection with a bankruptcy proceeding.26 However, the parties

were unable to close a transaction with JCT.

        ix.    BD/S Sues Yucaipa in New York State Court

        On February 15, 2012, lawyers for BD/S wrote to the Allied Board stating that the

Company was insolvent and offering to “engage the Board of Directors immediately in a

discussion regarding an appropriate restructuring and/or recapitalization . . . to preserve

and protect the Company’s assets, and to maximize the value available for all interested

parties.”27



26 From late 2011 through spring 2012, Yucaipa demanded a premium price of $1.15 for each dollar of its
First Lien Debt, based on the premise that it was Requisite Lender. Yucaipa’s demand for a premium left
less JCT money available for all other First Lien debtholders, so JCT lowered its offer other debtholders like
BD/S to 70¢ on the dollar. See Singer Dec. Exh. 64 (Email from I. Tochner to D. Walker re: call me some
time, dated Mar. 5, 2012 (stating that Yucaipa should “stay tight on demanding $155 [million]” on account
of its then $135 million of First Lien Debt holdings)) and Singer Dec. Exh. 67 (Email from T. Ciupitu (JCT)
to J. Schaffer, re: Revised Term Sheet with Black Diamond and Spectrum (May 10, 2012), dated May 10,
2012).
 Singer Dec. Exh. 66 at p. 2 (Letter from A. Harris, counsel to BD/S, to Board of Directors of Allied, dated
27

Mar. 22, 2012).

                                                         19
                  Case 14-50971-CSS         Doc 563       Filed 05/04/21        Page 20 of 117




           BD/S filed a lawsuit against Yucaipa in New York state court, seeking a

declaration that the Fourth Amendment was invalid, and that Yucaipa was not the

Requisite Lender (the “NY Action”). The New York state court eventually issued a

written decision in March 2013, finding that the Fourth Amendment was invalid because

it was not passed with unanimous consent from all Lenders, and therefore Yucaipa was

not Requisite Lender.28 The Court held that: (i) Yucaipa caused Allied to enter into the

Fourth Amendment, which was “flatly prohibited under the Credit Agreement;” (ii) the

Fourth Amendment “is not, and never was, effective;” and (iii) “Yucaipa [was] not the

Requisite Lender.”29 Yucaipa appealed, and the New York appellate court reversed

summary judgment as to Black Diamond, finding that there were triable issues of

material fact as to whether Black Diamond had waived its ability to challenge the Fourth

Amendment and Yucaipa’s Requisite Lender status through Black Diamond’s “active

involvement” in Yucaipa’s efforts to become Requisite Lender.30

             x.      BD/S File Involuntary Bankruptcy Against Allied

           On May 17, 2012, the same day that BD/S informed JCT that it decided not to

continue with negotiations, BD/S filed a petition for an involuntary bankruptcy against

Allied in this Court. A few weeks later, Allied consented to the bankruptcy, and its

affiliates filed voluntary Chapter 11 petitions for relief.


28 BDCM Opportunity Fund II, LP v. Yucaipa Am. Alliance Fund I, LP, No. 650150/2012, 2013 WL 1290394, at
*4, *6 (N.Y. Sup. Ct. Mar. 8, 2013), aff’d, 112 A.D.3d 509 (1st Dep’t 2013), leave to appeal denied, 22 N.Y.3d 1171
(2014).
29   Id. at *5- 6.
30BDCM Opportunity Fund II, LP v. Yucaipa Am. Alliance Fund I, LP, 112 A.D.3d 509, 511–12 (N.Y. App. Div.
2013).

                                                            20
                 Case 14-50971-CSS            Doc 563       Filed 05/04/21        Page 21 of 117




           xi.     Fourth Amendment Voided and BD/S Recognized as Requisite Lender

           On August 8, 2013, the Court granted summary judgment to BD/S, holding that

they, not Yucaipa, were Requisite Lenders,31 that the Third Amendment governed,32 and

that Yucaipa was collaterally estopped from asserting the Fourth Amendment’s

validity.33 The District Court and Third Circuit both affirmed.34

          xii.     JCT Buys Substantially All of Allied’s Assets

           An auction for the Debtors’ assets under 11 U.S.C. § 363 was held in September

2013. JCT submitted a bid to buy substantially all of Allied’s assets for $135 million,

which the Court approved.35 The sale (the “JCT 363 Sale”) closed on December 27, 2013.36

         xiii.     The Trustee Assumes Prosecution of These Adversary Proceedings

           Under the Debtors’ Modified First Amended Joint Chapter 11 Plan of

Reorganization dated December 3, 201537 and a Litigation Trust Agreement dated

December 20, 2016, the Estate Claims and Lender Claims are now jointly prosecuted by

the Trustee.38 These claims seek recovery on behalf of Allied and, if successful, all




31   See 13-50530, D.I. 297 (Tr. of Hr’g July 30, 2013) at 130:1-6.
32   Id. at 127:13-20.
33   Id. at 123:5-124:24.
34   In re Allied Sys. Holdings Inc., 556 B.R. at 608-09, aff’d sub nom. In re ASHINC Corp., 683 F. App’x at 141-42.
35 See 12-11564, D.I. 1837 (Sale Order). BD/S as confirmed Requisite Lenders placed a successful credit bid
for certain additional assets. (See 12-11564, D.I. 1868 (Order Authorizing and Approving Sale of Assets)).
36   See 12-11564, D.I. 2127 (Report of Sale of Debtors’ Assets).
37   12-11564, D.I. 3360 (the “Amended Plan”).
38   Amended Plan § 5.13.

                                                              21
                 Case 14-50971-CSS              Doc 563     Filed 05/04/21      Page 22 of 117




stakeholder constituents will recover under a Litigation Proceeds Waterfall approved by

the Court.39

            The Estate Claims and Lender Claims have been coordinated for purposes of

discovery and are subject to a joint schedule through dispositive motions. Fact discovery

closed on July 26, 2019, and expert discovery closed on January 10, 2020.40


                                                     ANALYSIS

            Summary Judgment Standard

            Summary judgment is a mechanism used to ascertain the existence of a genuine

factual dispute between the parties that would necessitate a trial. Fed. R. Civ. P. 56, made

applicable by Fed. R. Bank. P. 7056 is appropriate “if the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as to

any material fact and that the movant is entitled to judgment as a matter of law.”41

            When seeking summary judgment, the movant bears the initial burden of

“establishing the absence of a genuine issue of material fact.”42 A genuine issue is not

simply based on opposing opinions or unsupported assertions but rather on conflicting

factual evidence over which “reasonable minds could disagree on the result.”43


39    See id. §§ 5.11(b), 5.14. Yucaipa is an exception to this recovery waterfall. (12-11564, D.I. 3383 at ¶¶MM,
1).
40 Further procedural history is set forth in the parties’ joint submission at 13-50530, D.I. 599 (“Joint
Procedural History”).
41    Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
42J. Aron & Co. v. SemCrude, L.P. (In re SemCrude, L.P.), 504 B.R. 39, 51 (Bankr. D. Del. 2013) (citing Celotex,
477 U.S. at 322).
43Liquidation Tr. v. Huffman (In re U.S. Wireless Corp.), 386 B.R. 556, 560 (Bankr. D. Del. 2008) (citations
omitted).

                                                             22
                Case 14-50971-CSS              Doc 563      Filed 05/04/21          Page 23 of 117




Furthermore, a fact is material if it could “alter the outcome of a case.”44 In other words,

the movant’s goal is “to establish an absence of evidence to support the nonmoving

party’s case.”45

           If the movant meets this initial burden, the burden shifts to the nonmoving party

to defeat summary judgment by producing “evidence in the record creating a genuine

issue of material fact.”46 To demonstrate a genuine issue of material fact, the nonmoving

party “must do more than simply show that there is some metaphysical doubt as to the

material facts.”47 The nonmoving party must demonstrate “sufficient evidence (not mere

allegations) upon which a reasonable trier of fact could return a verdict in favor of a

nonmoving party.”48 This evidence “cannot be conjectural or problematic; it must have

substance in the sense that it [highlights] differing versions of the truth which a factfinder

must resolve at an ensuing trial.”49

           When considering a motion for summary judgment, “the court does not weigh the

evidence and determine the truth of the matter; rather, the court determines whether

there is a genuine issue for trial.”50 The Court must “view the facts in the light most




44   Id.
45   Id. (quoting Celotex, 477 U.S. at 325).
46   In re W.R. Grace & Co., 403 B.R. 317, 319 (Bankr. D. Del. 2009).
47   Matushita Elec. Indus. Co., v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).
48Giuliano v. World Fuel Servs., Inc. (In re Evergreen Int’l. Aviation), 2018 WL 4042662, at *2 (Bankr. D. Del.
Aug. 22, 2018) (citations omitted).
49   Huffman, 386 B.R. at 560 (quoting Mack v. Great Atl. & Pac. Tea Co., 871 F.2d 179, 181 (1st Cir. 1989)).
50Argus Mgmt. Grp. v. GAB Robins, Inc. (In re CVEO Corp.), 327 B.R. 210, 214 (Bankr. D. Del .2005) (quoting
Anderson v. Liberty Lobby, Inc. 477 U.S. 242, 249 (1986) (citations omitted)).

                                                              23
                Case 14-50971-CSS            Doc 563          Filed 05/04/21     Page 24 of 117




favorable to the nonmoving party and draw all inferences in that party’s favor.”51 “If the

opposition evidence is merely colorable or not significantly probative, summary

judgment may be granted.”52 However, where the record could lead reasonable minds

to draw “conflicting inferences, summary judgment is improper, and the action must

proceed to trial.”53 Summary judgment is proper only where one reasonable inference or

interpretation of the facts can be drawn in favor of the moving party.54

           A cross-motion filing does not change the standards or analysis by which to grant

or deny summary judgment to the moving party. Each moving party still bears the initial

burden of demonstrating the absence of a genuine issue of material fact. “[T]he court

must rule on each party’s motion on an individual and separate basis, determining, for

each side, whether a judgment may be entered in accordance with the [summary

judgment] standard.”55 Although the filing of a cross motion may imply that the parties

agree that no material issue of fact exists, “the court is not bound by this implicit

agreement and is not required to enter a judgment for either party.”56




51   Saldana v. Kmart, 260 F.3d 228, 231-32 (3d Cir. 2001).
52Whitlock v. Pepsi Ams., No. C 08-24742 SI, 2009 WL 3415783, at *7 (N.D. Cal Oct. 21, 2009) (citations
omitted).
53O’Connor v. Boeing N. Am., Inc., 311 F.3d 1139, 1150 (9th Cir. 2002) (quoting Munger v. City of Glasgow Police
Dep’t, 227 F.3d 1082, 1087 (9th Cir. 2000)).
54   Id.
55   Auto-Owners Ins. Co. v. Stevens & Ricci Inc., 835 F.3d 388, 402 (3d Cir. 2016) (citations omitted).
56Huffman, 386 B.R. at 560-61 (quoting WorldCom, Inc. v. HE Global Asset Mgmt. Servs. (In re WorldCom, Inc.),
339 B.R. 56, 62 (Bankr. S.D.N.Y. 2006)).

                                                               24
           Case 14-50971-CSS      Doc 563     Filed 05/04/21   Page 25 of 117




      Summary of Cross-Motions for Summary Judgment

      The Trustee is seeking summary judgment on Estate Claims and Lender Claims.

More specifically, and as summarized in a chart attached as an Appendix:

      • Estate Claims: (i) Claims 1 and 2 (equitable subordination (against Yucaipa)),

(ii) Claim 5 (breach of contract (against Yucaipa)), (iii) Claims 10 and 11 (avoidance and

recovery of fraudulent transfers (against Yucaipa)), and (iv) Claim 13 (disallowance of

claims (against Yucaipa)); and

      • Lender Claims: (i) Claim 1 (equitable subordination (against Yucaipa)), (ii) Claim

2 (breach of contract (against Yucaipa)), and (iii) Claim 4 (tortious interference with

contract (against the Yucaipa Directors and Burkle)).

      In turn, Yucaipa is seeking summary judgment on:

      • Estate Claims: (i) Claim 3 (recharacterization); (ii) Claim 4 (specific performance

of the Third Amendment (Capital Contribution Provision)); (iii) Claim 5 (breach of the

Third Amendment (Capital Contribution Provision)) (collectively with Claim 4, the

“Capital Contribution Claims”); (iv) Claim 6 (specific performance of the Third

Amendment (divestiture of debt)); (v) Claim 7 (breach of fiduciary duty); (vi) Claim 10

(avoidance and recovery of intentional and constructive fraudulent transfers pursuant to

11 U.S.C. §§ 548(a) and 550); and (vii) Claim 11 (avoidance and recovery of intentional

and constructive fraudulent transfers pursuant to 11 U.S.C. §§ 544(b) and 550); and

      • Lender Claims: (i) Claim 2 (breach of contract); and (ii) Claim 3 (breach of the

covenant of good faith and fair dealing).



                                               25
              Case 14-50971-CSS          Doc 563      Filed 05/04/21       Page 26 of 117




        Estate Claim 5 and Lender Claim 2: Breach of Contact57

         i.    Capital Contribution Provision and the Trustee’s Allegations

        The Trustee seeks summary judgment on Yucaipa’s failure to make the Capital

Contribution required by section 2.7(e) of the Third Amendment. The Trustee asserts

that Fourth Amendment’s purpose was to delete the restrictions and obligations of the

Third Amendment imposed on Yucaipa, such as the Capital Contribution Provision.

Following the implementation of the Fourth Amendment, Yucaipa failed to make the

Capital Contribution to Allied on or before the deadline of August 31, 2009, in the amount

of 50% of the first lien term loans Yucaipa had purchased (i.e. $57.4 million).

        Section 10.6(j) of the FLCA, through language added by the Third Amendment,

required Yucaipa to make a capital contribution to Allied of 50% of the face amount of

these Term Loans on or before August 31, 2009:
                The Restricted Sponsor Affiliates [i.e. Yucaipa and its
                affiliates] … agree[] … that no later than ten days after the
                date of such assignment or transfer of such Term Loans …
                such Restricted Sponsor Affiliates shall make a capital
                contribution to [Allied] of no less than 50% of the aggregate
                principal amount of such Term Loans in accordance with
                Section 10.6(k) . . .58

The Trustee asserted that Yucaipa breached the FLCA and the Third Amendment by not

making that Capital Contribution.




57As discussed below, Yucaipa also asserts a statute of limitations defense against Lender Claim 2. The
Court will discuss the merits of the breach of contract claims in this section. The Court will then discuss
whether the Lender’s breach of contract claim (Lender Claim 2) is barred by the statute of limitations.
58 Third Amendment, § 2.7(e), adding language to § 10.6(j)(iii) to the FLCA, among other relevant additions
to the FLCA noted infra.

                                                        26
             Case 14-50971-CSS             Doc 563       Filed 05/04/21       Page 27 of 117




                 a. Elements of Breach of Contract

        Under New York law, a claim for breach of contract is comprised of (i) existence

of a contract, (ii) plaintiff’s performance under that contract, (iii) defendant’s breach

thereof, and (iv) resulting damages.59

        Here, the FLCA and the Third Amendment are valid and binding on Yucaipa.

Allied and BD/S, along with other First Lien Lenders, are signatories to the Third

Amendment, and Yucaipa became bound by the Third Amendment with it purchased

First Lien Debt in August 2009.60

        There is no doubt that the Trustee has established the first three elements of a

breach of contract claim – nor does Yucaipa present any material evidence to the contrary.

The only remaining element to be established is whether the Trustee can establish

damages.

                 b. Damages – Cash versus Contribution

        As damages are the remedy for breach of contract, the Trustee must establish

damages as part of its motion for summary judgment. However, Yucaipa has cross-




59 Second Source Funding, LLC v. Yellowstone Cap., LLC, 144 A.D.3d 445, 445–46, 40 N.Y.S.3d 410 (2016) (citing
Nevco Contracting Inc. v. R.P. Brennan Gen. Contractors & Builders, Inc., 139 A.D.3d 515, 33 N.Y.S.3d 166 (2016)
(citation omitted) (holding that a claim for breach of contracts includes the following: “existence of the
parties’ agreement, its performance thereunder, and defendant general contractor’s failure to perform,
resulting in harm to plaintiff”) and Harris v. Seward Park Hous. Corp., 79 A.D.3d 425, 426, 913 N.Y.S.2d 161
(2010) (further citation omitted) (holding that “elements of such a [breach of contract] claim include the
existence of a contract, the plaintiff’s performance thereunder, the defendant’s breach thereof, and resulting
damages.”)). See also Morris v. 702 E. Fifth St. HDFC, 46 A.D.3d 478, 479, 850 N.Y.S.2d 6, 7 (2007) (setting
forth “the existence of a valid contract, plaintiff’s performance of his obligations thereunder, defendant’s
breach by its refusal to schedule a sound test, and resulting damages in the form of lost profits”).
60See 13-50530, D.I. 297 (Tr. of Hr’g July 30, 2013) at 127:13- 15 (holding that “[u]pon acquiring the debt,
Yucaipa subjected itself to the first lien credit agreement and all of the amendments, including the third
amendment.”).

                                                          27
               Case 14-50971-CSS           Doc 563     Filed 05/04/21   Page 28 of 117




moved for summary judgment (in the alternative) on the issue that damages cannot be

determined. Yucaipa makes this damages argument for both Count 2 (breach of contract

claim) and Count 3 (breach of duty of good faith and fair dealing claim). Here, the Court

will discuss the breach of contract claim (Lender Count 2) only. The Court will address

Yucaipa’s Motion for Summary Judgment (and the alternative motion for partial

summary judgment on the issue of damages) on Lender Claim 3 (breach of duty of good

faith and fair dealing) infra.

          Under sections 2.1(c)61 and 2.7(c)62 and 2.7(e)63 of the Third Amendment, Yucaipa

was obligated to make a capital contribution equal to 50% of any Term Loans it purchased

within 10 days of the purchase. Yucaipa purchased $114,712,088.66 in Term Loans in the

Yucaipa-ComVest Transaction, and $30,400,458.40 in LC Commitments.64

          Yucaipa argues that the Third Amendment’s recitals states:
                  Whereas, [Allied] ha[s] requested that Requisite Lenders
                  agree to amend the Credit Agreement to permit [Yucaipa] to
                  become Lenders . . . by purchasing and assuming the rights
                  and obligations of one or more Lenders . . . and to contribute
                  such rights and obligations to [Allied] in the form of capital
                  contributions.65

Yucaipa asserts that for any “capital contributions” that may become due, Yucaipa would

contribute the “rights and obligations” of its newly acquired debt—not cash—to Allied.


61Adding the definition of “Eligible Assignee” and “Term Loan Exposure” to section 1.2 of the FLCA, as
well as other language modifications.
62   Adding language to section 10.6(c) of the FLCA.
63   Adding language to section 10.6(j) of the FLCA.
64   See Singer Dec. Exh. 45 (Assignment and Assumption Agreement between ComVest and Yucaipa).
65   Third Amendment, Recitals, p. 1.

                                                        28
             Case 14-50971-CSS            Doc 563      Filed 05/04/21       Page 29 of 117




As discussed below, Yucaipa is correct that Yucaipa could have made the Capital

Contribution in the form of debt or cash.                  However, this language in the Third

Amendment’s preamble is general permission for Yucaipa to purchase Term Loans and

to participate and to contribute such rights and obligations under the FLCA. Reading the

entire FLCA and the Third Amendment together, the specific provisions as to the form

of the Capital Contribution outweigh the general provisions of the recital.66

        More specifically, the section 2.7(f) of the Third Amendment modifies section 10.6

of the FLCA by adding subsection (k) which states in relevant part (the “Form of Capital

Contribution Provision”):
                A Restricted Sponsor Affiliate may at any time make a capital
                contribution of its Term Loans to [Allied] in exchange for
                Equity Interests [and upon such contribution the Term Loans
                will] … be deemed to be irrevocably prepaid, terminated,
                extinguished, cancelled and of no further force and effect.67



66 Law Debenture Tr. Co. of New York v. Maverick Tube Corp., 595 F.3d 458, 467 (2d Cir. 2010) (“Where the
parties dispute the meaning of particular contract clauses, the task of the court ‘is to determine whether
such clauses are ambiguous when ‘read in the context of the entire agreement,’” (quoting Sayers v. Rochester
Telephone Corp. Supplemental Management Pension Plan, 7 F.3d 1091, 1095 (2d Cir.1993) (quoting W.W.W.
Associates, 77 N.Y.2d at 163, 565 N.Y.S.2d at 443, 566 N.E.2d 639))); ASHInc Corp. v. AMMC VII, Ltd. (In re
ASHINC Corp.), 683 F. App’x at 140 (“However, ‘contractual language must be read in context.’) (citing
LightSquared LP v. SP Special Opportunities LLC (In re Lightsquared Inc.), 511 B.R. 253, 335 (Bankr. S.D.N.Y.
2014) (applying New York law).
67 Third Amendment, § 2.7(f), modifying section 10.6 of the FLCA by adding subsection (k). Furthermore,
the Third Amendment address the mechanics of the extinguishment and cancellation of the debt (had
Yucaipa contributed Term Loans): (i) Yucaipa was to “promptly provide all information and data
reasonably requested by Administrative Agent in connection with such capital contribution” of Term
Loans. Id. at § 2.7(f)(ii). (ii) Upon Yucaipa’s contribution of Term Loans to Allied: (a) “all rights and
obligations as a Lender related thereto” were “deemed to be irrevocably prepaid, terminated, extinguished,
cancelled,” (b) Allied was not to obtain “any rights as a Lender hereunder or under the other Credit
Documents,” and (c) the Company was to “deliver to Administrative Agent a written acknowledgment
and agreement executed by an Authorized Officer” acknowledging its relinquishment of any rights as a
Lender. Id. at § 2.7(f)(iii)). (iii) “As soon as practicable after [Allied’s] acquisition of Term Loans from
[Yucaipa],” Allied was to “take all actions necessary to cause such Term Loans to be extinguished or
otherwise canceled in its books and record in accordance with GAAP.” Id. at § 2.7(f)(iv).

                                                         29
             Case 14-50971-CSS            Doc 563       Filed 05/04/21       Page 30 of 117




As a result, Yucaipa asserts that a Capital Contribution under section 10.6(k) could take

the form of “Term Loans” rather than cash. Reading both the Capital Contribution

Provision (section 10.6(j)(iii)) and the Form of Capital Contribution Provision (section

10.6(k)(ii)) together and giving meaning to all the provisions – the Court finds that

Yucaipa was obligated (shall - mandatory) to make a Capital Contribution and could

(may - permissively) make that Capital Contribution in as an exchange for equity

interests. 68

        By August 31, 2009, Allied should have received $57.4 million in cash or $57.4

million of debt it owed to Yucaipa should have been extinguished.69 Allied received

neither. Under New York law, the Court must measure damages as of August 31, 2009,

the date of the breach.70


68 The Capital Contribution Provision explicitly states that within 10 days after acquiring Term Loans,
Yucaipa “shall make a capital contribution to [Allied] of no less than 50% of the aggregate principal amount
of such Term Loans in accordance with Section 10.6(k).” Third Amendment, § 2.7(e), adding FLCA
§ 10.6(j)(iii). Section 10.6(k), in turn, is titled, “Contribution of Term Loans to Borrowers; Cancellation of
Debt.” It states that Yucaipa “may at any time make a capital contribution of its Term Loans to Borrowers
in exchange for Equity Interests of [Allied.]” Third Amendment, § 2.7(f) adding FLCA § 10.6(k)(ii). Thus,
the plain language of the Third Amendment makes clear that a “capital contribution” to Allied would not
have to be made in the form of cash, but rather that Yucaipa could make “a capital contribution of its Term
Loans” in exchange for equity in Allied. However, had Yucaipa forgiven debt in exchange for equity,
Allied would have had less debt, resulting in fewer claims, further resulting in a higher payout to the other
First Lien Lenders. There is no dispute, that Yucaipa neither contributed cash nor gave the Capital
Contribution by way of its Term Loans.
69 See Singer Dec. Exh. 103 (Expert Witness Report of Jeffrey M. Risius, CPA/ABV, CFA, ASA, dated Sept.
27, 2019 (the “Risius Report”)) at ¶ 88 (“If Yucaipa had made this $57.4 million contribution, the Estate
would have been better off by $57.4 million. This holds true notwithstanding whether the required
contribution would have involved the receipt of $57.4 million in cash or the forgiveness of $57.4 million in
debt. Yucaipa never made the required capital contribution, resulting in damages to the Estate of $57.4
million.” (footnote excluded)).
70 Simon v. Electrospace Corp., 28 N.Y.2d 136, 145 (1971) (“The proper measure of damages for breach of
contract is determined by the loss sustained or gain prevented at the time and place of breach.”); Boyce v.
Soundview Technology Group, Inc., 464 F.3d 376, 384 (2d Cir. 2006) (“[I]n a breach of contract case, damages
are calculated at the time of the breach.”).

                                                         30
                Case 14-50971-CSS               Doc 563    Filed 05/04/21       Page 31 of 117




          Allied was insolvent at the date of the breach.71 It is illogical to think that Yucaipa

would exchange its Term Loans in favor of worthless equity in Allied – however, the

reduction of debt would have benefitted Allied. Furthermore, if Allied’s enterprise value

was greater than Allied’s First Lien Debt (as represented by Yucaipa in quarterly auditor

memos from 2008 through 2011), then debt reduction would have benefitted Allied in the

full amount of $57.4 million.72

          Under New York law, once breach is established, mathematical precision is

unnecessary to recover damages. To prove damages, “a plaintiff need only show a stable

foundation for a reasonable estimate of the damage incurred as a result of the breach.”73

There must be a certainty as to the “fact of damage, not the amount.”74 “The burden of

uncertainty as to the amount of damage is upon the wrongdoer.”75

          There appears to be a certain amount of speculation as to what would have

happened to the $57.4 million had Yucaipa contributed it – Professor Fischel appears to

indicate that Allied would have “burned through” all the money and it would add no


71 Singer Dec. at Exh. 102 (Expert Report of Daniel R. Fischel, dated Sept. 27, 2019 (the “Fischel Report”))
at ¶¶ 17-20.
72   See Singer Dec. Exh. 103 (Risius Report) at ¶ 88 n. 130.
73   Tractebel Energy Mktg., Inc. v. AEP Power Mktg., Inc., 487 F.3d 89, 110-11 (2d Cir. 2007).
74   Tractebel Energy Mktg., 487 F.3d at 110.
75Queens Ballpark Co. v. Vysk Commc’ns, 226 F. Supp. 3d 254, 259 (S.D.N.Y. 2016) (citations omitted). Tractebel
Energy Mktg., 487 F.3d at 110 (“For ‘when it is certain that damages have been caused by a breach of
contract, and the only uncertainty is as to their amount, there can rarely be good reason for refusing, on
account of such uncertainty, any damages whatever for the breach. A person violating his contract should
not be permitted entirely to escape liability because the amount of the damage which he has caused is
uncertain.’” (footnote omitted; quoting Wakeman v. Wheeler & Wilson Mfg. Co., 101 N.Y. 205, 209, 4 N.E. 264,
266 (1886))). See also Entis v. Atl. Wire & Cable Corp., 335 F.2d 759, 763 (2d Cir. 1964) (“Such an estimate [of
damages] necessarily requires some improvisation, and the party who has caused the loss may not insist
on theoretical perfection.” (citations omitted).

                                                             31
                Case 14-50971-CSS             Doc 563       Filed 05/04/21      Page 32 of 117




value to Allied. Respectfully, this is speculative.76 Indeed, Professor Fischel appears to

indicate that $57.4 million would have had no impact on Allied whatsoever.77 The Court

understands that a cash contribution of $57.4 million might not have changed Allied’s

ultimate fate78 – it could be that Allied’s second bankruptcy was inevitable. However,

Yucaipa’s failure to make the Capital Contribution ensured such a result. Here, the

reasonable foundation for the amount of damages is the full value of the Capital

Contribution that Yucaipa failed to pay.

          The Court finds that Allied was damaged in the full amount of the Capital

Contribution that Yucaipa failed to make on the date of the breach. It is now impossible

for Yucaipa to contribute its Term Loans at this stage of the bankruptcy case, in other

words, Yucaipa’s original option of cash or contribution of Term Loans is now precluded.



76   Scolnick Dec. Exh. 13 (Risius Dep.) 97:13-15.
77   See, e.g., Singer Dec. at Exh. 102 (Fischel Report) at ¶¶ 40-42.
78   As Mr. Risius testified:
                   My damages analysis is essentially reliable and kind of middle of the road
                   . . . . I don’t assume that the $57.4 million would have been used to benefit
                   the first lien lenders by getting their interest payments over that period,
                   from 2009 to 2010, 2011. I don’t assume that those dollars would have
                   been used to – essentially for capital investment in the company to
                   improve the prospects above and beyond what actually happened in the
                   actual world.
                   ...
                   So I don’t assume kind of that rose-colored glass viewpoint that the 5.4
                   million would have improved the ultimate outcome at the end of the day.
                   I also don’t assume, as Mr. Fischel has in his report, that the 57.4 million
                   would essentially be burned through and all lost. . . . I didn’t assume rose-
                   colored glass view, and I didn’t assume doom-and-gloom view. I just
                   took, hey, I’m not going to speculate on what would have happened with
                   that cash because there’s too many . . . . variables.
Scolnick Dec. Exh. 13 (Risius Dep.) 97:13-99:16.

                                                             32
               Case 14-50971-CSS           Doc 563       Filed 05/04/21        Page 33 of 117




Thus, the full cash value of the Capital Contribution is the appropriate measure of

damages.

         ii.    Prejudgment Interest

        The Trustee also requests statutory prejudgment interest on its contractual

damages. New York law provides that “[i]nterest shall be recovered upon a sum awarded

because of a breach of performance of a contract.”79 Prejudgment interest accrues at the

9% statutory rate under New York law, running from the date of the breach.80




79Polk Lending 33, LLC v. THL Corporate Finance, Inc. (In re Aerogroup Int’l, Inc.), 601 B.R. 571, 598 and n. 191
(Bankr. D. Del. 2019) (citations omitted), motion to certify appeal denied, No. BR 17-11962 (CSS), 2020 WL
757892 (D. Del. Feb. 14, 2020), and aff’d, 620 B.R. 517 (D. Del. 2020).
80 See Roan/Meyers Assocs., L.P. v. CT Holdings, Inc., 26 A.D.3d 295, 296, 810 N.Y.S.2d 67 (2006) (prejudgment
interest properly awarded on plaintiff’s successful summary judgment motion on breach of contract claim);
City of Binghamton v. Serafini, 8 A.D.3d 835, 838 (3d Dep’t 2004) (plaintiff properly recovered prejudgment
interest at statutory rate of 9% running from the date of default). See also Singer Dec. Exh. 103 (Risius
Report) at ¶¶ 89-90, 121-122, 132-133, exhs. A-1 and B-1.

                                                           33
                 Case 14-50971-CSS         Doc 563       Filed 05/04/21       Page 34 of 117




          iii.    Covenant Not to Sue81

          Yucaipa argues that the Trustee’s Claim 5 is barred by the Third Amendment’s

covenant not to sue (the “Covenant Not to Sue”).82 Section 2.7(f) of the Third Amendment

(adding clause (k)(v) to section 10.6 of the FLCA) states:
                   (v) To the extent permitted by applicable law, no Credit Party
                   shall assert, and each Credit Party hereby irrevocably waives,
                   any claim or cause of action against any Lender, any Agent
                   and their respective Affiliates, directors, employees,
                   attorneys, agents or sub-agents (whether or not the claim
                   therefor is based on contract, tort or duty imposed by any
                   applicable legal requirement or otherwise) arising out of, in
                   connection with, as a result of, or in any way related to, any
                   capital contribution of Term Loans made by a Restricted
                   Sponsor Affiliate to such Borrower or any act or omission or
                   event occurring in connection therewith, and each Credit
                   Party hereby irrevocably waives, releases and agrees not to
                   sue upon any such claim or any such cause of action, whether
                   or not accrued and whether or not suspected to exist in its
                   favor . . .83



81 The Court and the Delaware Chancery Court have construed the covenant not to sue in section 2.7(e) of
the Third Amendment against Yucaipa. See, e.g., Del. Bankr. Case. No. 12-11564 (D.I. 1068) (Tr. of Hr’g Feb.
27, 2013 at 105:4-6 (“One is simply under its plain meaning, you can’t sue. I don’t think there’s any question
as to the plain meaning of the covenant and I think it’s very clear.”)); BDCM Opportunity Fund II, L.P. v.
Yucaipa American Alliance Fund L.L.P. (In re ASHInc. Corp.), Del. Bankr. 14-50971, D.I. 81 at pp. 30-37; Yucaipa
Am. All. Fund I, LP v. SBDRE LLC, 2014 WL 5509787 at *10-15 (allowing for a narrow exception to the
Covenant Not to Sue). However, the covenant not to sue in section 2.7(e) differs from the Covenant Not to
Sue in section 2.7(f) (that is the subject of this Opinion). Although many of the words or the same – there
is a considerable distinction. Section 2.7(e) applies to any claims or causes of action arising out of the Third
Amendment or any other Credit Document; whereas the Covenant Not to Sue in section 2.7(f) applies to
any claims or causes of action arising out of any capital contribution. The Covenant Not to Sue in section
2.7(f) is wholly related to the Capital Contributions and not all claims and causes of action related to the
Third Amendment or the other Credit Documents. There is a vast difference between a full relationship
waiver of causes of action and the specific, nuanced waiver that the Court is examining herein. To compare
the breadth of the waiver in section 2.7(e) to the narrowness of the waiver in section 2.7(f) would be a
mistake.
82 There has been argument that Yucaipa’s use of this affirmative defense has been waived by Yucaipa’s
failure to raise the Covenant Not to Sue until the summary judgment phase of this litigation. As set forth
in detail herein, the Court finds that the Covenant Not to Sue is not applicable on the merits and, therefore,
does not need to address the issue of waiver.
83   Third Amendment, § 2.7(f); adding new subsection (k)(v) to FLCA § 10.6) (emphasis added).

                                                          34
               Case 14-50971-CSS            Doc 563       Filed 05/04/21       Page 35 of 117




The Covenant Not to Sue was made by “Credit Party,” which is defined as “each

Borrower and each Guarantor.”84 Here, the Trustee stands in the shoes of the Debtor (i.e.,

the Credit Party) and the Trustee’s right to pursue claims on behalf of Allied’s Estate is

necessarily no greater than the rights inherited from Allied.85

          A covenant not to sue is governed by principles of contract law. 86 “Whether a

contract is ambiguous is a question for the court. The interpretation of an unambiguous

contract—including a release—is also a question of law reserved for the court. Where

contract language is ambiguous, the differing interpretations of the contract present a

triable issue of fact.”87

          In general, covenants not to sue are permitted under New York law.88
                   If two parties sign a covenant not to sue each other, then a
                   dispute arising out of the conduct covered by that agreement
                   cannot provide the basis for a justiciable controversy, and the
                   case must be dismissed.          Because the law disfavors
                   agreements intended to absolve a party from the
                   consequences of its wrongdoing, however, releases and
                   covenants not to sue are subject to the “closest of judicial
                   scrutiny” to determine the intent of the parties. For a

84 FLCA § 1.1 (p. 16). See also id. at FLCA § 1.1 (p. 6) and Preamble (definition of “Borrower”) and FLCA
§ 1.1 (p. 23) (definition of “Guarantor”). The Third Amendment also includes a covenant not to sue in favor
of other Lenders against Yucaipa (Third Amendment, § 2.7(e)).
85  See Lipscomb v. Clairvest Equity Partners Ltd. P’ship (In re LMI Legacy Holdings, Inc.), 553 B.R. 235, 246
(Bankr. D. Del. 2016) (“[T]he Trustee is asserting . . . claims inherited from the Debtors; as a result, ‘the
[T]rustee stands in the shoes of the debtor.’”) (quoting Hays & Co. v. Merrill Lynch, Pierce, Fenner & Smith,
Inc., 885 F.2d 1149, 1154 (3d Cir. 1989)); Medtronic AVE, Inc. v. Advanced Cardiovascular Sys., Inc., 247 F. 3d
44 (3d Cir. 2001) (recognizing that “[w]hen [the assignee] stepped into [assignor’s] shoes, it had to adhere
to the covenant not to sue on [assigned] claims.”).
86   Bank of Am. Nat. Tr. & Sav. Ass’n v. Gillaizeau, 766 F.2d 709, 715 (2d Cir. 1985) (apply New York law).
87Golden Pac. Bancorp v. F.D.I.C., 273 F.3d 509, 514–15 (2d Cir. 2001) (citations and internal quotations marks
omitted).
88 Joao v. Cenuco, Inc., 376 F. Supp. 2d 380, 382 (S.D.N.Y. 2005) (citing Kamfar v. New World Restaurant Group,
Inc., 347 F.Supp.2d 38, 50 (S.D.N.Y. 2004) (further citations omitted)).

                                                           35
               Case 14-50971-CSS            Doc 563       Filed 05/04/21        Page 36 of 117




                    document to constitute a release from liability, it must contain
                    an explicit, unmistakable and unequivocal statement by one
                    party that it intends to abandon its right to prosecute a present
                    or future claim against the other party89

Furthermore, the Court must give effect and meaning to every term of the contract and

“reasonable effort must be made to harmonize all of its terms.”90 A “contract must be

interpreted to give effect to, not nullify, its general or primary purpose.”91

          Yucaipa asserts that section 2.7(e) of the Third Amendment, which added the

Capital Contribution Provision, omits Allied from the list of parties entitled to damages

or specific performance for breach. Section 2.7(e) provides that
                    a breach by [Yucaipa] of . . . this Section 10.6(j) will cause
                    the other Lenders and Agents to sustain damages for which
                    it would not have an adequate remedy at law for money
                    damages, and therefore [Yucaipa] agrees that on the event
                    of any such breach, each of the other Lenders and Agents
                    shall be entitled to specific performance of such covenants
                    and agreements and injunctive and other equitable relief in
                    addition to any other remedy to which it may be entitled, at
                    law or in equity.92

Yucaipa continues that Allied is neither a Lender nor an Agent under the FLCA93 and as

the section 2.7(e) Third Amendment set forth specific instructions regarding the

enforcements of the provisions of the Third Amendment, the omission of Allied in section

2.7(e) (in Yucaipa’s view) is dispositive.


89 Joao, 376 F. Supp. 2d at 382–83 (citations omitted; emphasis added). See also Golden Pac. Bancorp, 273 F.3d
at 515; Bank of Am. Nat. Tr. & Sav. Ass’n v. Gillaizeau, 766 F.2d at 713.
90 Vill. of Hamburg v. Am. Ref-Fuel Co. of Niagara, L.P., 284 A.D.2d 85, 89, 727 N.Y.S.2d 843, 845 (2001) (quoting
Reda v. Eastman Kodak Co., 233 A.D.2d 914, 915, 649 N.Y.S.2d 555, 557 (1996) (emphasis added; further
citation omitted).
91   Reda v. Eastman Kodak Co., 649 N.Y.S.2d at 557 (citations omitted).
92   Third Amendment, § 2.7(e) (adding § 10.6(j) to the FLCA) (emphasis supplied).
93   FLCA, § 1.1.

                                                           36
               Case 14-50971-CSS           Doc 563       Filed 05/04/21       Page 37 of 117




          The Court disagrees. Section 2.7(e) specifically speaks to the Lenders and their

equitable remedies if Yucaipa were to breach any of the covenants in the Third

Amendment. It does not limit Allied’s remedies at law, which is what the Trustee is

seeking in its breach of contract claim. It is incongruous that the Third Amendment both

grants Allied’s right to the Capital Contribution and, simultaneously, bars Allied from

enforcing that right.

          Section 2.7(f)(v) provides a Covenant Not to Sue related to “any capital

contribution of Term Loans made by [Yucaipa] to [Allied].”94 However, it is undisputed

that Yucaipa made no capital contribution of Term Loans (or cash) to Allied. Under New

York law, “a written agreement that is complete, clear and unambiguous on its face must

be enforced according to the plain meaning of its terms.”95 Because Yucaipa did not

actually “make” any “contribution of Term Loans,” its “covenant-not-to-sue” defense is

barred by the plain language of § 2.7(f)(v).

          Yucaipa response to this plain meaning is that the Covenant Not to Sue continues

to waive claims related to “any act or omission or event occurring in connection

therewith.” Yucapia asserts that the only possible “omission” is the failure to pay the

Capital Contribution entirely. Again, this cannot be the result. The Court can conceive

of many omissions that could have occurred if Yucaipa made a contribution of Term

Loans – paperwork could have been omitted, requisite state filings not made, notice to

94   Third Amendment, § 2.7(f)(v).
95 Greenfield v. Philles Records, Inc., 98 N.Y.2d 562, 569 (2002) (further citation omitted). Slamow v. Del Col,
79 N.Y.2d 1016, 1018, 594 N.E.2d 918 (1992) (holding that “the best evidence of what parties to a written
agreement intend is what they say in their writing”).

                                                          37
                Case 14-50971-CSS            Doc 563       Filed 05/04/21        Page 38 of 117




various parties not given – all of these are possible omissions that could occur in connection

with the contribution of Term Loans.96

          Under New York law, covenants not to sue are disfavored because “agreements

intended to absolve a party from the consequences of its wrongdoing.97 With the policy

in mind and instructions to review the Covenant Not to Sue with strict scrutiny, the Court

rejects on the merits Yucaipa’s defense of the Estate’s breach of contract claim based on

the Covenant Not to Sue. The language is clear and unambiguous that the Covenant Not

to Sue only applies when Yucaipa makes a Capital Contribution of its Term Loans, which

Yucaipa did not do. Furthermore, any “omission” can only follow if Yucaipa actually

made the Capital Contribution. The Court will grant summary judgment in favor of the

Trustee on Count 5 of the Complaint and will deny Yucaipa’s motion for summary

judgment regarding Count 5.

      Lender Claims 2 and 3: Breach of Contract and Breach of Duty of Good Faith
and Fair Dealing - Statute of Limitations

          Yucaipa asserts that Lender Claims 2 (Breach of Contract) and 3 (Breach of Duty

of Good Faith and Fair Dealing) are barred by Delaware’s three-year statute of

limitations. The Lender Complaint was filed on November 14, 2014. Yucaipa asserts that

under the applicable Delaware three-year statute of limitations, the Lenders’ contract-

based claims are time-barred unless they accrued on or after November 19, 2011. Yucaipa



96 See, supra, n. 67 listing some of the Third Amendment mechanics for contributing Term Loans (instead
of cash). The Court is aware that the contribution of debt is a complicated process wherein many things
could be omitted inadvertently.
97   Joao, 376 F. Supp. 2d at 382 (citations omitted); Golden Pac. Bancorp, 273 F.3d at 515 (citations omitted).

                                                             38
              Case 14-50971-CSS              Doc 563      Filed 05/04/21        Page 39 of 117




argues that despite the FLCA and Third Amendment’s choice of law provision, as these

actions are pending in federal court in Delaware, that this Court must look to Delaware’s

choice-of-law rules to determine whether “the Delaware or New York statute of

limitations applies.”          This Court has previously held that the Delaware statute of

limitations applies as it relates to the FLCA and its various amendments.98

         Yucaipa asserts that the Lender Complaint’s contract-based claims arise from the

ComVest transaction in August 2009, when Yucaipa acquired the majority of Allied’s first

lien debt.99 Yucaipa asserts that this occurred more than five years before the filing of the

Lender Complaint.


98 Del. Bankr. Case. No. 12-11564 (D.I. 1068) (Tr. of Hr’g Feb. 27, 2013 at 108:1-17 (hearing on the motion to
dismiss Yucaipa’s cross-claims)). The Court held:
                   The Delaware statute of limitations is applicable here based on the fact
                   that this case was brought in Delaware, breach of contract claims brought
                   in federal court setting [sic] in Delaware, so the Delaware statute applies.
                   In the alternative, the borrowing statute applies which would use the
                   shorter three year statute of limitations. Other than a bald choice of law
                   provision there’s nothing in this contract or deal that is so involved in New
                   York to provide that the New York statute of limitations would have to
                   apply. First of all, the contract doesn’t say that. It was mentioned that the
                   case survived the transfer of venue motion but not to New York, to
                   Georgia, I believe. . . . So the [three] year statute [of limitations]
                   applications that that statute run at the latest in November of 2012, so the
                   cause of action, the cross claim is barred by the running of the statute of
                   limitations.
Id. at 108:1-17.
99 The Lender Complaint makes the following allegations: Yucaipa breached the FLCA by (i) acquiring
more first lien debt from ComVest in August 2009 than permitted under the Third Amendment (Lender
Compl. ¶¶ 117–120; 123(a)); (ii) declaring itself to be the Requisite Lender as a result of an impermissible
acquisition of First Lien Debt (id. ¶ 121; see also id. ¶ 123(b)); (iii) breaching the Third Amendment’s
provisions related to voting rights “by improperly acting as Requisite Lender” (id. ¶ 122); (iv) using its
status as Requisite Lender “to neutralize the First Lien Lenders, giving the debtors a ‘free pass’ to ignore”
the FLCA’s provisions, and to protect its equity investment by precluding a restructuring of Allied (id.
¶ 123(c)–(d)); and (v) violating the Third Amendment’s Capital Contribution Provision by not making a
capital contribution of at least 50% of the aggregate principal of the Term Loans that Yucaipa acquired from
ComVest on August 21, 2009, within 10 days of acquiring that debt (id. ¶¶ 54 (second bullet), 101). For the
purposes of this Opinion, although many factual allegations overlap various counts in the Lender

                                                            39
             Case 14-50971-CSS             Doc 563       Filed 05/04/21        Page 40 of 117




        In response, the Trustee assert that the statute of limitations did not accrue until

full damages were ascertainable because of the “continuous contract” and “continuous

breach” doctrines. The Trustee asserts that the FLCA grants the Lender reoccurring and

continuous rights, and that Yucaipa continuously breached the FLCA for 4 years on the

pretext that it was Requisite Lender. The Trustee continues that it was not until the JCT

363 Sale was consummated on December 27, 2013, that the cumulative effect of Yucaipa’s

breaches could be determined.

        Delaware Code Title 10, Section 8106 specifies a three-year limitations period for

the Contract-Based Claims:
                 no action based on a statute, and no action to recover damages
                 caused by an injury unaccompanied with force or resulting
                 indirectly from the act of the defendant shall be brought after
                 the expiration of 3 years from the accruing of the cause of such
                 action.100

However, “the statute of limitations does not typically run against a continuing cause of

action until the termination of the contract.”101 In cases of continuous contract and

continuing breach, “the statute begins to run only when full damages can be ascertained




Complaint, the Trustee’s breach of contract claim is distinct from the Trustee’s breach of fiduciary duty
claim.
100  10 Del. Code § 8106. Delaware’s borrowing statute provides that “[w]here a cause of action arises
outside of this State, an action cannot be brought in a court of this State to enforce such cause of action after
the expiration of whichever is shorter, the time limited by the law of this State, or the time limited by the
law of the state . . . where the cause of action arose, for bringing an action upon such cause of action.” 10
Del. Code § 8121. See End of the Road Trust v. Terex Corp. (In re Fruehauf Trailer Corp.), 250 B.R. 168, 184 (D.
Del. 2000) (breach of contract); Williams v. Chrysler Corp., 991 F. Supp. 383, 390 (D. Del. 1998) (state law
action for breach of the implied covenant of good faith and fair dealing, the applicable limitations period
is also three years).
101Burger v. Level End Dairy Investors (In re Burger), 125 B.R. 894, 901–02 (Bankr. D. Del. 1991) (citation
omitted).

                                                           40
                Case 14-50971-CSS          Doc 563       Filed 05/04/21        Page 41 of 117




and recovered.”102 Determining the application of these exceptions requires an analysis

of “[w]hether the obligations under a contract are continuous or severable.” This “turns

on the parties’ intent, which may be ascertained through the contract’s terms and subject

matter, ‘taken together with the pertinent facts and circumstances’ surrounding its

formation.”103

           The Trustee asserts that the FLCA and the Third Amendment is a continuing

contract. More specifically, in return for providing hundreds of millions of dollars in

loans, the non-Yucaipa Lenders were entitled over time to, among other things:

(i) recurring principal and interest payments;104 (ii) recurring financial information from

the Company and reasonable access to its management;105 (iii) the right to direct the

Agent — through the Requisite Lenders — to exercise certain remedies in the case of an

Event of Default;106 (iv) Capital Contributions in the amount of 50% of Term Loans




102See Burger, 125 B.R. at 901-02 (citing Oliver B. Cannon & Son, Inc. v. Fid. & Cas. Co. of New York, 484 F.
Supp. 1375, 1390 (D. Del. 1980) (recognizing continuing contracts and continuing breach in Delaware));
Guerrieri v. Cajun Cove Condo. Council, C.A. No. 04C-08-022, 2007 WL 1520039, at *6 (Del. Super. Ct. Apr. 25,
2007) (holding that whether a contract is continuous is a question of fact); Smith v. Mattia, C.A. No. 4498-
VCN, 2010 WL 412030, at *4 (Del. Ch. Feb. 1, 2010) (same; citations omitted).
103 Mattia, 2010 WL 412030, at *4 (quoting Kaplan v. Jackson, No. C.A. 90-C-JN-6, 1994 WL 45429, at *3 (Del.
Super. Ct. Jan. 20, 1994)). See also Palisades Collection, LLC v. Unifund CCR Partners, No. C.A. No. N14C-08-
036 EMD CCLD, 2015 WL 6693962, at *5 (Del. Super. Ct. Nov. 3, 2015) (“If the Court finds a contract
continuous in nature, Delaware’s statute of limitations does not typically begin to run until the termination
of the entire contract. If the Court finds the contract severable in nature, the statute of limitations generally
begins to run on each severable portion when a party breaches that portion of the contract. The Court
determines the continuous or severable nature of a contract by analyzing the intent of the parties. The
Court must ascertain this intent through the terms and subject matter of the contract, taken together with
pertinent facts and circumstances surrounding the contract.” (footnotes and citations omitted)).
104   See generally FLCA at § 2.
105   FLCA at §§ 5.6, 5.7.
106   FLCA at §§ 9.8, 10.5(a).

                                                           41
               Case 14-50971-CSS     Doc 563    Filed 05/04/21    Page 42 of 117




acquired by Yucaipa;107 (v) Yucaipa never serving or acting as Requisite Lender;108 and

(vi) Yucaipa never asserting any claims against them, or the Agent, in any way relating

to the Credit Agreement or related documents.109 The Trustee claims that Yucaipa

continually breached these obligations under the FLCA and the Third Amendment, and

that the full damages of Yucaipa’s continuous breaches could not be ascertained and

recovered until 2013. The Trustee accuses Yucaipa of isolating just one of its breaches –

its purchase of ComVest’s debt and declaration that it was Requisite Lender on August

21, 2009 – to bar claims arising from all of its breaches. The Trustee asserts that this breach

was just an initial trigger, which then enabled Yucaipa to continuously breach the FLCA

by (i) causing Allied to cease making principal or interest payments from that point

onward; (ii) blocking Lenders from the Company’s financial information and access to

management; (iii) preventing any restructuring dialogue among the Lenders;

(iv) preventing Lenders from exercising remedies for the Company’s ongoing Events of

Defaults; (v) routinely asserting claims against the Agent and Lenders in contravention

of the express covenant not to sue; and (vi) demanding JCT pay Yucaipa, and no other

Lender, a premium of $1.15 for each dollar of its First Lien Debt. The Trustee claims that

these were all independent and did not have to occur but that Yucaipa’s proclamation

that it was Requisite Lender in 2009 afforded Yucaipa the ability to commit its later

breaches of the FLCA and the Third Amendment.


107   Third Amendment at § 2.7(e).
108   Third Amendment at § 2.7(e).
109   Third Amendment at § 2.7(e).

                                                 42
                   Case 14-50971-CSS       Doc 563      Filed 05/04/21      Page 43 of 117




           The Trustee further asserts that the continuous nature of Yucaipa’s breaches was

acknowledged by Derex Walker in an internal Yucaipa email discussing whether Allied

should withhold financial statements to Lenders in spring 2011. In it, Walker admitted

that withholding the financials would “simply [be] another breach (one of many) under

the credit agreement.”110 The Trustee contends that the extent of monetary damages

caused by Yucaipa’s continuous breaches of the First Lien Credit Agreement was not

ascertainable until December 27, 2013, when JCT purchased substantially all of Allied’s

assets for $135 million — generating only $53.8 million to the Company’s First Lien

Lenders, who held about $244 million of loans.111

           The case law supports the Trustee’s argument. In Branin v. Stein Roe Investment

Counsel, LLC,112 the Chancery Court held the defendant-employer was in continuous

breach of an operating agreement by declining (at least 5 times) to indemnify the plaintiff-

employee.113 The Branin Court ruled that the statute of limitations was “appropriately

suspended for the period during which [plaintiff’s] liabilities grew,” and it observed that

requiring plaintiff “to sue continually to enforce his indemnification right would have

been inefficient.”114




110   Singer Dec. at Exh. 58 (Email from D. Walker to I. Tochner, May 29, 2011 re: Meeting with Gores).
111See Singer Dec. Exh. 103 (Risius Report) at ¶¶ 110-144 (discussion of damages as a result of Yucaipa’s
contractual breaches as of December 27, 2013).
112   C.A. No. 8481-VCN, 2015 WL 4710321, at *7 (Del. Ch. July 31, 2015).
113   Id. at *2.
114   Id. at *7.

                                                          43
                    Case 14-50971-CSS      Doc 563    Filed 05/04/21   Page 44 of 117




            In Matter of Burger,115 the parties entered into a service contract where Burger

would purchase a herd of cattle with the investor’s money, manage, maintain and expand

the herd as well as improve the quality of the herd.116 The investor agreed to pay all feed

and upkeep expenses while Burger would pay over all milk revenues and any sale

proceeds from bulls or cull cows.117 The investor and Burger also executed a seven-year

lease agreement, wherein the investor would pay monthly rent for keeping the herd at

Burger’s ranch. At the end of the seven-year period, the investor and Burger would

liquidate the herd.118 In Burger, the Court held that the statute of limitations for investors

claims against a farm manager’s breach of contract did not accrue when he first allegedly

breached the contract (in 1981).119 The Court continues that there was a continuous

contract for a “fixed seven-year period where full and complete damages could not be

determined by either party until the end of that time.”120 The Burger Court stated:
                      Moreover, any claim by the Investors for damages necessarily
                      relies on the liquidation of the herd which, under the terms of
                      the contract, was scheduled to take place on or about
                      September 1, 1988.          Furthermore, this contract was
                      continuously acknowledged by both parties throughout the
                      seven-year period by the various payments made between the
                      parties. These payments toll the statute because a new
                      promise to pay is implied therefrom.121



115   Burger, 125 B.R. at 898.
116   Id. at 898.
117   Id.
118   Id.
119   Id. at 901.
120   Id. at 902.
121   Id.

                                                       44
           Case 14-50971-CSS        Doc 563     Filed 05/04/21    Page 45 of 117




The similarity to the case here is remarkable. Here, the Lenders invested in Allied,

pursuant to the FLCA, just as the cattle-investor paid for the initial herd of cattle. As part

of that transaction, the Lenders expected to receive financial information, interest and

principal payments, among other things. If BD/S had to run into court at each and every

breach – it would have been impossible to adjudicate let alone assess damages. Here, the

Court agrees that the failure to pay the Capital Contribution is just one of the breaches of

the FLCA and the Third Amendment made by Yucaipa and that the parties had a

continuous contract that Yucaipa continuously breached. Furthermore, the Court finds

that it would have been impossible to determine the extent of the breach until such time

as the JCT 363 Sale, which determined the bulk of the damages. In other words, like in

Burger, the full and complete damages could not be determined until the JCT 363 Sale.

       Thus, the FLCA and the Third Amendments are continuous contracts and the

statute of limitations did not begin to run until the JCT 363 Sale. As a result, Yucaipa’s

Summary Judgment Motion as to Lender Claim 2 (breach of contract) based on the statute

of limitations is denied. Similarly, Yucaipa’s Summary Judgment Motion as to Lender

Claim 3 (breach of good faith and fair dealing) based on the statute of limitations is

denied.

       In the alternative, Yucaipa also moved for partial summary judgment on the issue

of damages as it relates to both of these counts (Lender Count 2 and Lender Count 3). As

discussed supra, damages have been established as it relates to Lender Count 2 (breach of




                                                 45
             Case 14-50971-CSS             Doc 563      Filed 05/04/21       Page 46 of 117




contract). 122 As such, Yucaipa’s motion for partial summary judgment on the ground of

failure to establish damages as to the Lender Claim of breach of damages is denied.

Yucaipa has similarly moved for summary judgment on the basis that the Trustee could

not establish damages as it relates to breach of good faith and fair dealing (Lender Count

3). This portion of Yucaipa’s motion will be discussed below.

      Lender Count 3 – Breach of Duty of Good Faith and Fair Dealing Against
Yucaipa

        As stated above, Yucaipa’s Summary Judgment Motion on Lender Count 3 on the

basis of the statute of limitations has been denied. In the alternative, Yucaipa moves for

partial summary judgment on whether the Trustee has met its burden of proving

damages. Here the Trustee did not similarly move for summary judgment based on

Lender Count 3 the (alleged) breach of the duty of good faith and fair dealing against

Yucaipa. As a result, none of the elements and arguments of Lender Count 3 have been

fleshed out by the Trustee to prove the affirmative claim; the Court would be in the

impossible and illogical position of deciding that the Trustee, who has no pending motion

on Lender Count 3, did not meet their burden of damages in relation to that count. Thus,




122As the Trustee has prevailed on the breach of contract claim such victory subsumes the Lender Claims.
The Trustee’s expert Mr. Risius, directly addressed this point in his report, explaining that these claims “are
mutually exclusive and cannot be added together.”122 Singer Dec. Exh. 103 (Risius Report) at ¶109 (“The
Lender Damages Claims and the Estate Damages Claims are generally factually consistent. However,
because the Lender Damage Claims are only available to the First Lien Debt lenders, as opposed to the
Estate, the method of calculating damages would be different. As such, the factual basis and framework
described below does not include the same commentary that was provided in the Estate Damage Claims
section of this report as it would be duplicative. It should also be noted that the Estate Damage Claims and
Lender Damages Claims are mutually exclusive and cannot be added together.” (emphasis added)). As a
result, the Trustee could have only prevailed once on its damages as it relates to the breach of contract claim
against Yucaipa.

                                                          46
               Case 14-50971-CSS   Doc 563     Filed 05/04/21   Page 47 of 117




the Court finds that there are genuine issues of material facts with respect to the damages

portion of Lender Count 3 and will deny Yucaipa’s Summary Judgment Motion as to this

point.

         Estate Claims 4 and 6: Specific Performance

         The Trustee has abandoned Estate Claim 6 (specific performance related to the

divestiture of $32 million of first lien debt). As such, Yucaipa’s Summary Judgment

Motion as to Estate Claim 6 will be granted.

         The Trustee’s briefs appear to be silent on Estate Claim 4 (specific performance

related to the Capital Contribution Provision).      As specific performance is not the

Trustee’s only remedy, the Court will address Yucaipa’s Motion for Summary Judgment

as to Estate Claim 4. As argued by Yucaipa, this claim for specific performance has been

moot since the Court confirmed the 2016 Joint Plan. It would be impossible for Yucaipa

to perform in accordance with the Capital Contribution Provisions because there is no

corporation to which Yucaipa can contribute capital.       The Court agrees.     As such,

Yucaipa’s Summary Judgment as to Estate Claim 4 will be granted.

      Estate Claims 10, 11 and 13: Fraudulent Transfer and Disallowance of Claims
Pursuant to § 502(d)

          i.    Relief Requested

         The Trustee seeks summary judgement on Claims 10–11 to avoid certain

transactions as constructive fraudulent transfers under 11 U.S.C. section 548(a)(1)(B) and

under the state law fraudulent transfer statutes of either Arizona, California, Delaware,




                                                47
                 Case 14-50971-CSS           Doc 563      Filed 05/04/21       Page 48 of 117




Florida, Georgia, or New York pursuant to section 544(b). 123 If successful, the Trustee

seeks summary judgment on Claim 13 to recover the transferred property or the value of

the transferred property pursuant to section 550 and disallow the avoidable or

recoverable claim under 11 U.S.C. § 502(d).

           ii.    Relevant and Reiterated Facts

          May 17, 2010 is two years prior to the Petition Date (the “548 Lookback Period”).

May 17, 2008 is four-years prior to the Petition Date (the “544 Lookback Period”).

          The Trustee asserts that the transfers contained in the table below (the “Contested

Payments”) are constructive fraudulent transfers under 548(a)(1)(B) and 544(b): 124




                                 (reminder of page intentionally left blank)




123   Mellon Bank, N.A. v. Metro Communications, Inc., 945 F.2d 635, 648 (3d Cir. 1991).
124The Contested Payments include the “Kasowitz Legal Payments,” the “Latham Legal Payments,” the
“Ornstein Payment,” the “Yucaipa Payment,” and the “ComVest Payment,” each as summarized on the
below chart by date of the transfer and amount.

                                                            48
        Case 14-50971-CSS    Doc 563      Filed 05/04/21     Page 49 of 117




     Transfer Period               Date                              Amount

                            October 15, 2008               $36,461.28
                            December 31, 2008              $1,280,000.00
544 Kasowitz
                            December 23, 2009              $15,276.86
                            December 31, 2009              $26,961.67
                            February 4,2010                $4,495.50
                            December 23, 2009              $19,155.09
                            March 8, 2010                  $100,379.58
544 Latham
                            April 13, 2010                 $38,128.38
                            April 16, 2010                 $13,359.04
                            May 13, 2010                   $98,894.79
                            July 26, 2010                  $101,538.66
                            September 15, 2010             $191,526.39
                            September 20, 2010             $304,033.11
                            October 6, 2010                $209,165.47
                            November 2, 2010               $360,447.42
                            December 16, 2010              $111,808.98
                            December 21, 2010              $4,897.50
                            March 7, 2011                  $237,893.64
                            June 30, 2011                  $100,000.00
Kasowitz 544/548            September 7, 2011              $117,321.71
                            October 12,2011                $200,000.00
                            November 23, 2011              $100,000.00
                            December 9, 2011               $75,000.00
                            December 15, 2011              $75,000.00
                            September 23, 2010             $33,220.53
                            October 6, 2010                $46,285.93
Latham 544/548              December 9, 2010               $1,235.00
                            December 31,2010               $39,106.45
                            March 11, 2011                 $26,536.16
                            December 27, 2011              $139,256.33
Yucaipa Payment (544)       August 21, 2009                $831,325.83
ComVest Payment (544)       August 21, 2009                $1,850,000
Ornstein Payment (544)      January 2009                   $250,000
Total                                                      $7,038,711.30
Latham Total                                               $1,648,835.71
Kasowitz Total                                             $2,458,549.76
ComVest, Yucaipa Total                                     $2,681,325.83
Ornstein                                                   $250,000




                                           49
                Case 14-50971-CSS            Doc 563      Filed 05/04/21       Page 50 of 117




                   a. ComVest and Yucaipa Payment Facts

          Prior to the Yucaipa-Comvest Transaction, the facts suggest that there was a

possibility that Allied was facing a second bankruptcy. For example, the record reveals

that as of December 2008, certain members of Allied’s Board believed that actions of CIT

and other lenders “had the clear intent of driving [Allied] into bankruptcy.”125 As of

October 2, 2008, the record indicates that at least Mr. Tomczak of Allied believed that a

second bankruptcy could lead to the possibility of a liquidation which might benefit CIT,

but not Allied or its other lenders.126

          Nevertheless, the record, as cited by the parties, reveals that by 2009, Allied,

Allied’s Lenders, and interested parties mention the possibility of bankruptcy, but only

in the context of a sale or restructuring. For instance, on January 28, 2009, JCT’s CEO,

Mike Riggs, sent to Mark Hughes of Comvest, an email stating: “[CIT] clearly wants to

push Allied Holdings into bankruptcy, so they would be supportive of our go forward

strategy.”127 A July 29, 2009 email from Richard Ehlrich of Black Diamond sent to Jeffrey

Shaffer and Jeffrey Buller of Spectrum after Mr. Ehlrich spoke with ComVest, reveals Mr.

Ehlirch’s belief that ComVest’s primary objective is to place Allied in bankruptcy and

credit bid for the company.128 In corroboration, Mr. Walker, of Yucaipa and Allied,




125Scolnick Dec. Exh. 51 (Minutes of Meeting of the Board of Directors of Allied Systems Holdings, Inc.
Dec. 10, 2008) at p. 3.
126   Scolnick Dec. Exh. 1 (Tomczak Deposition p. 100–102, 191–93).
127Scolnick Dec. Exh. 31 (Email from M. Riggs to M. Hughes, re: Allied Holdings Deal Updates from Riggs
1-28-09; dated Jan. 28, 2009) p. 1-2.
128   Scolnick Decl. Exh. 62 (Email from R. Ehrlich to J. Schaffer, re: ComVest, dated July 29, 2009).

                                                            50
                Case 14-50971-CSS           Doc 563      Filed 05/04/21       Page 51 of 117




reported at a March 6, 2009 Board meeting, “that Com-Vest’s stated intention was to push

[Allied] into bankruptcy and force a 363 sale.”129

          Allied was insolvent when the Board determined to forego a quarterly interest

payment due August 4, 2009.130 The Board chose to forego the payment despite Scott

Macaulay’s, Allied’s then Chief Financial Officer, advice that Allied would have $5.5

million in cash after making the $4.8 million quarterly interest payment from their $10.3

million in available funds.131

          Only 18 days after Allied’s failure to make the payments due on its debt, Yucaipa

finalized the LPA—a bilateral contract between Yucaipa and ComVest, where Yucaipa

purchased from ComVest a majority of Allied’s First Lien Debt—in which Allied was

neither a signatory nor a beneficiary.132 Yucaipa and ComVest structured the LPA such

that the closing conditions required Allied to pay, in total, $2.7 million for fees and

expenses related to the Fourth Amendment and the LPA.133 This totals over 50% of the

entire required debt payment to lenders that Allied refused to make eighteen days prior.




129 Scolnick Dec. Exh. 63 (Minutes of Meeting of the Board of Directors of Allied Systems Holdings, Inc.,
Mar. 6, 2009) p. 1-2. Scolnick Dec. Exh. 17 (ComVest 30(b)(6) Dep.) 70:24-71:24; 72:23-73:5) (“ComVest’s
strategy was “to move forward and work on a restructuring to get the business properly capitalized.”).
130   Yucaipa’s expert concedes that Allied was insolvent by early 2008. Infra n. 156.
131 Singer Dec. Exh. 40 (Minutes of Meeting of the Board of Directors of Allied Systems Holdings, Inc., Aug.
3, 2009), at p. 1.
132 See Singer Dec. Exh. 43 (Loan Purchase Agreement (the “LPA”), dated Aug. 21, 2009), at §§ 1.5(a)(ii),
(b)(ii), 1, S-1; Compare LPA with Singer Dec. Exh. 40 (Minutes of Meeting of the Board of Directors of Allied
Systems Holdings, Inc., Aug. 3, 2009). Singer Dec. Exh. 40 (Minutes of Meeting of the Board of Directors of
Allied Systems Holdings, Inc., Aug. 3, 2009), at p. 1.
133   LPA at § 1.5.

                                                           51
                 Case 14-50971-CSS            Doc 563      Filed 05/04/21      Page 52 of 117




              ComVest did not care if it received its payment from Yucaipa or Allied.134 Yet

Allied, a non-party to the transaction, was required to pay and, in exchange, received

only an invalid amendment to the FLCA.135 The record is clear that these payments

covered legal fees and expenses that were not incurred by Allied, for services that were

not rendered for Allied.136

              The record also shows that the Fourth Amendment eliminated provisions of the

Third Amendment that:137

       (i)       prohibited Yucaipa from acquiring more than $50 million of the principal

                 amount of Term Loans (or 25% of the aggregate Term Loan Exposure,

                 whichever was less);

       (ii)      restricted Yucaipa’s right to vote (a) on modification to the Credit Agreement

                 and (b) as a debtholder in a bankruptcy proceeding;

       (iii)     required that Yucaipa make a capital contribution to Allied of 50% of the

                 aggregate principal amount of Term Loans it acquired; and

       (iv)      restricted the existing definition of “Eligible Assignee” in the Credit

                 Agreement, which prohibited the Sponsor from becoming an Eligible

                 Assignee.



134 Scolnick Dec. Exh. 17 (ComVest 30(b)(6) 135:20–136:3) (“I just know that part of the deal with Yucaipa
is that they . . . would reimburse us for our expenses . . . we didn’t care if it came from Allied or Yucaipa.”).
135   See LPA at § 1.5.
136Scolnick Dec. Exh.17 (ComVest 30(b)(6) 135:20–136:3) (“I just know that part of the deal with Yucaipa is
that they . . . would reimburse us for our expenses . . . we didn’t care if it came from Allied or Yucaipa.”).
137   Fourth Amendment §§ 1.1, 2.1(b), 2.4. 2.7(e), 10.5, and 10.6(c).

                                                             52
                Case 14-50971-CSS           Doc 563      Filed 05/04/21       Page 53 of 117




            The record provides evidence that after the Fourth Amendment, at least some of

Allied’s creditors believed that Yucaipa was operating Allied in good faith to add value

to the company. For instance, Spectrum, after forming a steering committee to protect its

“rights in the event that the Sponsor does not operate in good faith to restructure the

company and improve operations and add value” believed, as of December 31, 2009, that

Yucaipa was “operating in good faith to add value to the company.”138 Also, on May 31,

2010 a Spectrum internal memorandum stated: “It is our belief that Yucaipa will be able

to extract value from the first lien in order to protect this investment and we will benefit

from that.”139 Finally, BDCM’s Steve Deckhoff emailed Ron Burkle on February 2, 2011

stating: “[o]n Allied, the strategy you outlined seemed right and you have our

support.”140

                   b. The Ornstein Payment

            It is uncontroverted that the Ornstein Payment was made by Allied, at Mr. Burkle’s

request,141 for services that were rendered to Yucaipa rather than Allied.142 Instead,

Ornstein performed the following services for Yucaipa:143 (i) introduced Yucaipa and

138 Supp. Scolnick Dec. Exh. 47 (Email from J. Bulter to J. Schaffer, re: DRAFT Allied_Audit_Memo_12-31-
2009, dated Jan 13, 2010). The deposition witness clarified that Spectrum distinguished between Yucaipa’s
efforts to add value to Allied and Yucaipa’s efforts to restructure Allied and improve operations. Scolnick
Dec. Exh. 2 (Shaffer Dep. 361:12-16).
139Supp. Scolnick Dec. Exh. 29 (Email from J. Butler to J. Schaffer, re: AHI Valuation Memo, dated May 28,
2010) at p. 5.
140   Supp. Scolnick Dec. Exh. 32 (Email from S. Deckoff to R. Burkle, dated Feb. 2, 2011).
141See Burkle emailed a ComVest principal that “we gave [Ornstein] 250k a few months ago.” Singer Dec.
Exh. 55 (Email from R. Burkle to R. Priddy re: Jonathan [Ornstein], dated Mar. 26, 2010) (“I know you guys
have been talking . . .just an fyi . . . we gave him 250k a few months ago”).
142   See id.
143   Id.

                                                           53
                 Case 14-50971-CSS          Doc 563       Filed 05/04/21   Page 54 of 117




ComVest shortly after ComVest became a Requisite Lender,144 (ii) acted as a go-between

in the negotiations between Yucaipa and ComVest,145 and (iii) provided to Burkle advice

on the transaction.146

                     c. The Legal Payments

           Regarding the Legal Payments, it is uncontroverted that (i) Yucaipa did not share

its legal counsel with Allied—Allied retained its own legal advisors; (ii) the legal invoices

Allied made payments on were billed to Yucaipa; and (iii) the legal work was done for

Yucaipa. 147

           Yucaipa points to two Latham transactions revealed by the record. The first

concerns Allied payment of Yucaipa’s legal fees related to the $17 million financing

Yucaipa provided to Allied so that Allied could purchase rigs from a competitor. The

second concerns Allied’s payment of Yucaipa’s legal fees related to the Third

Amendment.

           On December 21, 2009, Yucaipa sued CIT in Georgia seeking, inter alia, declaratory

judgment on the validity of the Fourth Amendment in Georgia.148 CIT countersued




144   Scolnick Dec. Exh. 7 (Walker/Yucaipa 30(b)(6) Dep.) at 712.
145   Supp. Scolnick Dec. Exh. 6 (Ornstein Dep.) at 46.
146   Id. at p. 78-79.
147See, e.g., Singer Dec. Exh. 26 (Email from D. Walker to M. Gendregske attaching an invoice from Latham
to Yucaipa and asking “Could you guys review and handle payment?”); Singer Dec. Exh. 51 (Email from
D. Walker to S. Macaulay and J. Blount of Allied attaching an invoice from Kasowitz to Yucaipa and asking
“Could you please pay directly to Kasowitz?”). See also, e.g., Singer Dec. Exh. 97 (Gendregske Dep.) 148:14-
16 (Latham was Yucaipa’s counsel), 278: 21-23 (same); Singer Dec. Exh. 98 (Walker Dep.) 350:20-22 (Latham
represented Yucaipa), 619:4-13 (Yucaipa was represented by Kasowitz).
148   Singer Dec. Exh. 49 at ¶¶56–57.

                                                           54
                 Case 14-50971-CSS          Doc 563      Filed 05/04/21        Page 55 of 117




seeking declaratory judgment that the Fourth Amendment is invalid.149 CIT and Yucaipa

settled.150       It is uncontroverted that the Kasowitz Legal Payments were made in

connection with the CIT Litigation. After settling with CIT, Yucaipa directed CIT to

release (i) $17 million of letter of credit deposits, pro rata, to first lien lenders, and

(ii) certain liens on rigs.151

          iii.    Shifting Standard and Law

           The Trustee must introduce “evidence to support its burden of showing that”152

Allied transferred the Contested Payments (i) while Allied was insolvent, or resulting in

its insolvency; (ii) within two years (548) or four years (544(b)) prior to the petition date;

(iii) with funds that constituted an interest of Allied in property; and (iv) received less

than reasonably equivalent value in exchange.153 The state law elements under section

544(b) are substantially similar to section 548(a)(1)(B) except that the transfers must be



149   Singer Dec. Exh. 52 at p. 35 of 39.
150Scolnick Dec. Exh. 94 (Settlement Agreement and Mutual Limited Releases between Allied, Yucaipa
and CIT, dated Dec. 5, 2011).
151Scolnick Dec. Exh. 30 (Dec. of Derex Walker in Support of Yucaipa’s Opposition to the Petition Creditors’
Motion for Summary Judgment Regarding the Determination of Requisite Lenders Under the First Lien
Credit Agreement) at 16–17 (¶ 45); See Scolnick Dec. Exh. 18 (Aliberto/CIT 30(b)(6) Dep.) at 605–06; Scolnick
Dec. Exh. 94 (Settlement Agreement and Mutual Limited Releases between Allied, Yucaipa and CIT, dated
Dec. 5, 2011) at 12–13 (§ 11(a); Supp. Scolnick Dec. Exh. 2 (CIT 30(b)(6) Dep.) at 253; Supp. Scolnick Dec.
Exh. 28 (Email from M. Aliberto to A. O’Shea, re: Allied request to release US titles for transfer to Canada,
dated Feb. 1, 2012).
152 Pension Transfer Corp. v. Beneficiaries Under the Third Amendment of Fruehauf Trailer Corp. Retirement Plan
No. 003 (In re Fruehauf Trailer Corp.), 444 F.3d 203, 213 (3d Cir. 2006). Contra Riley v. Countrywide Home Loans,
Inc. (In re Duplication Mgmt., Inc.), 501 B.R. 461, 483 (Bankr. D. Mass. 2013) (“To make out the elements of a
fraudulent conveyance claim, a plaintiff must prove that a debtor did not receive direct benefits reasonably
equivalent to the value which it gave up. If the plaintiff meets that burden, the burden is then on defendants
to produce (if they can) evidence that the debtors indirectly received sufficient, concrete value.”) (citations
omitted).
153   11 U.S.C § 548(a)(1) (2020).

                                                           55
             Case 14-50971-CSS             Doc 563      Filed 05/04/21       Page 56 of 117




made within four years, not two.154 The Trustee, bears the burden of proving that it has

established all the elements of its case entitling it to judgment in its favor and that there

is no genuine issue of material fact in dispute.”155

        The Trustee established her prima facie case as to the first three elements. Allied

was insolvent in early 2008.156 The Contested Payments occurred within the 548 or 544

Lookback Periods.157 Allied had an interest in the money used to make the Contested



154 The UFCA, UFTA, and UVTA generally track the legal elements of 11 U.S.C. § 548(a)(1)(B) but allow
the avoidance of transactions occurring within a four (UVTA and UFTA) or six-year (NY-UFCA) lookback
period rather than section 548’s two-year lookback period. See, e.g., Moody v. Sec. Pac. Bus. Credit, Inc., 971
F.2d 1056, 1062, n.5 (3d Cir. 1992) (agreeing that district court correctly disposed of UFCA claims and
section 548 claims together); Charys Holding Co., Inc. v. Growth Mgmt., LLC (In re Charys Holding Co., Inc.),
Adv. No. 10-50204, 2010 WL 2774852, at *6 (Bankr. D. Del. July 14, 2010) (“Plaintiffs here have alternatively
pled claims under the fraudulent conveyance laws of Georgia, New York, and Delaware. These laws do
not meaningfully vary from the requirements of Bankruptcy Code section 548(a)(1)(B) for present
purposes.”). The four or six-year distinction is irrelevant as the Trustee only alleges fraudulent transfers
within a four-year lookback period. See D.I. 307 p. 33–36.
At the time of the transfers, Arizona, California, Delaware, Florida, and Georgia all operated under the
UFTA and New York operated under the Uniform Fraudulent Conveyance Act (the “UVCA”). ARIZ.REV.
STAT. ANN. §§ 44-1001 to –1010 (1990); CAL. CIV. CODE §§ 3439 to 3439.14 (West 2016) (replaced UFTA
with UVTA effective January 1, 2016); DEL. CODE. ANN. tit. 6 § 1301—1312 (1996); FLA. STAT. ANN.
§ 726.101—.112 (West 1987); GA. CODE ANN. §§ 18-2-70 to -85 (UFTA—2002; UVTA 2015); and N.Y. DEBT.
& CRED. LAW §§ 273—278 (McKinney 2021) (UVTA—April 4, 2020 and UFCA—1925). California, Georgia,
and New York have, since adopted the Uniform Voidable Transactions Act (the “UVTA”). See, e.g., 2015
Cal. Legis. Serv. Ch. 44 (S.B. 161) (West); GA. CODE ANN. § 18-2-70; 2019 N.Y. Laws 580.
155Argus Mgmt. Group v. Chanin Capital Partners, LLC (In re CVEO Corp.), 320 B.R. 258, 260 (Bankr. D. Del.
2005).
156 Compare Singer Dec. at Exh. 102 (Fischel Report) at ¶ 18 (“[O]ne direct piece of evidence of whether a
firm is solvent or insolvent—especially in this context where Allied’s common shares were not publicly
traded—is the price at which a company’s debt is traded in arm’s—length transaction. Deeply discounted
debt implies the company is insolvent.”) with id. at. Exh. 81 (Dec. of Derex Walker in Support of Yucaipa’s
Opposition to the Petitioning Creditors’ Motion for Summary Judgment Regarding the Determination of
Requisite Lenders Under the First Lien Credit Agreement) at ¶7 (“Thus, shortly after Allied exited
bankruptcy, its financial condition began to deteriorate. As a consequence, in early 2008 the Allied first
and second lien debt was trading at a significant discount to par, and a number of lenders expressed interest
in potentially selling their debt positions to Yucaipa.”) and Singer Dec. at Exh. 102 (Fischel Report) at ¶19
(“At the outset, I note that Plaintiffs themselves acknowledge that Allied was insolvent in early 2008.”).
157D.I. 706 at p. 31-36. Singer Dec. Exh. 88 (The Yucaipa Defendants’ First Supplemental Responses and
Objections to the Official Committee of Unsecured Creditors’ First Set of Requests for Admission).

                                                          56
              Case 14-50971-CSS             Doc 563       Filed 05/04/21        Page 57 of 117




Payments. made from Allied’s corporate assets, constitute an “interest of the debtor in

property.”158

        Yucaipa argues that the Trustee has failed to meet her burden, on summary

judgment, as she has not established her prima facie case as to the fourth element—that

Allied did not receive reasonably equivalent value in exchange for the transfers. The

Trustee counters, arguing that, at trial, she bears the burden of proving that Allied

received no direct value in exchange for the Contested Payments—a burden she asserts

she met; and that Yucaipa then bears the burden of persuasion that Allied (i) received

indirect value in exchange for the Contested Payments and (ii) that the indirect value

Allied received was the roughly equivalent to what Allied paid for it.

                 a. Law: Reasonably Equivalent Value

        In determining whether the transfer was made for “less than reasonably

equivalent value,” courts must first make the “factual determination of whether the

debtor received any value at all.”159                “[T]he question whether the debtor received



158 Compare 11 U.S.C. § 541(a)(1) (defining debtor’s property interests broadly as ““all legal or equitable
interests of the debtor in property as of the commencement of the case.”) with 11 U.S.C. § 548(a) (“The
trustee may avoid any transfer . . . of an interest of the debtor in property . . . .”); and Begier v. I.R.S., 496
U.S. 53, 54 (1990) (defining same term in 547(b) as “property that would have been part of the estate had it
not been transferred.”). Allied’s payments were made from corporate assets, the transfer of which
diminished the fund from which creditors could be paid. Compare, e.g., Sierra Steel, Inc. v. S&S Steel
Fabrication (In re Sierra Steel, Inc.), 96 B.R. 271, 273 (B.A.P. 9th Cir. 1989) (finding 547(b) transfer “must
involve property of the debtor such that the transfer diminishes the fund from which similarly situated
creditors may be paid.”) with Singer Dec. Exh. 104 (Expert Report of Jonathan R. Macey (“Macey Report”))
at ¶¶105—106 and Singer Dec. Exh. 103 (Risius Report) at ¶ 82.
159 Mellon Bank, N.A. v. Off. Committee of Unsecured Creditors of R.M.L., Inc. (In re R.M.L., Inc.), 92 F.3d 139,
149 (3d Cir. 1996) (“The bankruptcy court, therefore, conflated two inquiries that should remain separate
and distinct: before determining whether the value was “reasonably equivalent” to what the debtor gave
up, the court must make an express factual determination as to whether the debtor received any value at
all.”).

                                                           57
                Case 14-50971-CSS             Doc 563      Filed 05/04/21       Page 58 of 117




reasonable value must be determined from the standpoint of the creditors.”160 Only if

the debtor receives value in exchange for the transfer do courts consider “whether the

value was ‘reasonably equivalent’ to what the debtor gave up.”161 Value is determined

based on the benefit, direct or indirect, the debtor received.162 When a debtor makes a

transfer solely for the benefit of a third party, the debtor does not receive reasonably

equivalent value.163 However, if the transfer is for the benefit of a third party and the

benefit “ultimately flows to the debtor,” the debtor likely indirectly received value for the

transfer.164

            Even losing investments—or, “money spent on investments that fail to stabilize or

improve the debtor’s condition”—can confer value.165 Nevertheless, where a debtor

makes a losing investment to improve its condition, value can only be conferred where

there is an expectation of perceived value that is “legitimate and reasonable.”166

Accordingly, “so long as there is some chance that a contemplated investment will




160   In re R.M.L., Inc., 92 F.3d at 150 (citations and internal quotation marks omitted) (emphasis in original).
161   Id.
162   Id.
163 Leonard v. Noram Vinitsky Residuary Trust (In re Jolly’s Inc.), 188 B.R. 832, 842 (Bankr. D. Minn. 1995)
(“Transfers made solely for the benefit of a third party do not furnish reasonably equivalent value.”
(quotations marks and citations omitted)). See e.g., Klein v. Tabatchnick, 610 F.2d 1043, 1047 (2d Cir. 1979)
(“[T]ransfers solely for the benefit of third parties do not furnish fair consideration under section
67(d)(2)(a).”).
164 Pummill v. Greensfelder, Hemker & Gale (In re Richards & Conover Steel, Co.), 267 B.R. 602, 613-14 (B.A.P.
8th Cir. 2001). Klein v. Tabatchnick, 610 F.2d at 1047 (“Benefit to a debtor need not be direct; it may come
indirectly through benefit to a third person.”) (citations omitted).
165   In re R.M.L., Inc., 92 F.3d at 152.
166   Id. (emphasis in original) (citations omitted).

                                                            58
                 Case 14-50971-CSS             Doc 563       Filed 05/04/21         Page 59 of 117




generate a positive return at the time of the disputed transfer, we will find that value has

been conferred.”167

            Upon determining that a debtor received indirect value from a transfer, courts

must focus on whether that indirect value is reasonably equivalent to what the debtor

transferred for it. In the event where a debtor indirectly benefits from paying the debt of

a third party, the economic benefit of the value the debtor received must be quantified,

by “[t]he party claiming to have delivered” it.168 If the indirect value is reasonably

equivalent, the transfer cannot be avoided as fraudulent but if not, it can be avoided.169

Courts consider whether the value received was the reasonable, or rough, equivalent, to

what the debtor gave for it by examining the totality of the circumstances. 170

                    b. Standard: Reasonably Equivalent Value

            At trial, the Trustee bears the burden of persuasion to prove that there was no

direct value received.171 If proven, Yucaipa then carries the burden of proving that Allied




167   Id.
168   In re Richards & Conover Steel, Co., 267 B.R. at 613-14 (citation omitted).
169   In re Richards & Conover Steel, Co., 267 B.R. at 613-14 (citation omitted).
170FBI Wind Down Inc. Liquidating Trust v. All American Policy Corp. (In re FBI Wind Down, Inc.), 581 B.R.
116, 147-48 (Bankr. D. Del. 2018).
171Wallace v. McFarland (In re McFarland), Nos. 11-10218, 11-01021, 2013 WL 5442406, *14 (Bankr. S.D. Ga.
Sep. 30, 2013) (“If the Trustee makes a prima facie showing that the alleged “value” given to the Debtor
provided no direct value to the Debtor, the burden shifts to the defendants to show that tangible and
concrete indirect value was provided and to quantify that value.” (citations omitted); see also Cooper v.
Centar Invest. (Asia) Ltd. (In re TriGem America Corp.), 431 B.R. 855, 868 (Bankr. C.D. Cal. 2010) (“Once the
plaintiff makes a prima facie showing that no sufficient direct benefit was received in the transaction, it is
the defendants’ burden to prove sufficient indirect benefit that is tangible and concrete.”).

                                                              59
                Case 14-50971-CSS        Doc 563      Filed 05/04/21       Page 60 of 117




received an indirect economically quantifiable value in exchange for the Contested

Payments.172

           On summary judgment, the Trustee must show evidence establishing that there is

an absence of material fact that would allow this Court to find that direct value was given

to Allied in exchange for the Contested Payments. As for the indirect value defense, the

Trustee must produce evidence that negates Yucaipa’s argument that indirect value was

provided or establish an absence of evidence supporting Yucaipa’s argument.173

                    c. Discussion: Reasonably Equivalent Value

           Other than the question of whether the Contested Payments were contractually

obligated, the record reveals no facts supporting the argument that Allied received direct

benefits from any of the Contested Payments.                  Yucaipa argues that certain of the

Contested Payments were made as Allied’s contractual obligations under § 2(b) of the

Monitoring and Management Services Agreement (“MMSA”), or under § 10.2 of the

FLCA. Yucaipa also argues that under § 6 of the MMSA, Allied is barred from seeking

recovery for the Kasowitz Legal Payments in connection with the CIT Litigation.




172FBI Wind Down Inc. Liquidating Trust, 581 B.R. at 149 (“Regardless, the Defendant’s argument falters as
it makes no attempt to actually compare the value given, the Transfers, to the value received, the alleged
increase in the borrowing base.”); Metro Communications, Inc., 945 F.2d at 646–47 (“These indirect economic
benefits must be measured and then compared to the obligations that the bankrupt incurred.”); In re
Richards & Conover Steel, Co., 267 B.R. at 614.
173   See supra n. 171-172.

                                                        60
                  Case 14-50971-CSS          Doc 563      Filed 05/04/21       Page 61 of 117




             i.     Allied Received No Direct Benefits

                                   A. § 2(b) of the MMSA

           Yucaipa asserts, for the first time at the hearing, that each of the Contested

Payments were made as contractual obligations under § 2(b) of the Monitoring and

Management Services Agreement (“MMSA”).174 Under Local Rule 7007–2(b)(ii), a “party

filing the opening brief shall not reserve material for the reply brief that should have been

included in a full and fair opening brief.”175 Yucaipa failed to make this argument in its

motion for summary judgment. It likewise did not reserve it for its reply brief. Instead,

it brought it forward at the hearing. “Plaintiff has not had a fair chance to contend with

this new argument, . . . and should not be harmed for not having done so.”176 At this

stage in this lengthy litigation it would be unconscionable to allow Yucaipa to spring

arguments on the Trustee in violation of the local rules.

                                   B. § 10.2 of the FLCA

           Yucaipa also asserts that Allied received direct value for making the ComVest and

Yucaipa Payments because it was contractually obligated to make those payments under

§ 10.2 of the FLCA as Allied was in default and was required to reimburse its Lenders’

costs and expenses incurred “in connection with any refinancing or restructuring of the




174   Scolnick Dec. Exh. 32 (Monitoring and Management Services Agreement).
175   Bankr. L.R. 7007–2(b)(ii).
176   FBI Wind Down Inc. Liquidating Trust, 581 B.R. at 149 (Bankr. D. Del. 2018).

                                                           61
                Case 14-50971-CSS         Doc 563      Filed 05/04/21       Page 62 of 117




credit arrangements provided.”177              Yucaipa states:       “[t]here is no dispute . . . that

ComVest and Yucaipa were, at the relevant times, ‘Lenders’ under the FLCA.”178
                     [A]fter the occurrence of a Default or an Event of Default, all
                     reasonable costs and expenses, including           reasonable
                     attorneys’ fees . . . incurred by any Agent and Lenders in
                     enforcing any Obligations . . . or in connection with any
                     refinancing or restructuring of the credit arrangements
                     provided hereunder in the nature of a “work-out . . . .”179

           Although Yucaipa is correct that there is no dispute as to whether ComVest was a

Lender, Yucaipa is barred by the doctrine of collateral estoppel from asserting that it was

a Lender under the FLCA. Both the Third Circuit and New York Supreme Court have

clearly determined that “[t]here is no credible dispute that under the terms of the Credit

Agreement as initially drafted and executed, Yucaipa, as the ‘Sponsors’ and controlling

shareholders of Allied, were absolutely prohibited from being a Lender to Allied, or an

Eligible Assignee of a Lender.”180

           Yucaipa asserts that the ComVest and Yucaipa Payments were reasonable because,

it is “common practice for the borrower to pay all fees incurred relating to any and all



177   FLCA § 10.2.
178   D.I. 762 at p. 47.
179   FLCA § 10.2.
180 ASHInc Corp. v. AMMC VII, Ltd., 683 Fed. Appx. at 139 (“The Credit Agreement defined “Lender “as
each financial institution listed on the signature pages hereto as a Lender, and any other Person that
becomes a party hereto pursuant to an Assignment Agreement. Based on this definition, Yucaipa could
not be a Lender because it was not an original signatory. Further, Yucaipa could not become a party to the
Credit Agreement pursuant to an Assignment Agreement because it was not an Eligible Assignee. For an
Assignment Agreement to become effective, the assignee was required to represent and warrant as of the
Closing Date or as of the Assignment Effective Date that (i) it is an Eligible Assignee. The Credit Agreement
further stated that an assignee becomes a Lender ‘subject to the terms and conditions of this Section
10.6.’ Id. § 10.6(f). Yucaipa could not represent and warrant that it was an Eligible Assignee.”) (quoting
BDCM Opportunity Fund II v. Yucaipa American Alliance Fund I, LP, 2013 WL 1290394, at *3-4).

                                                         62
                Case 14-50971-CSS           Doc 563       Filed 05/04/21       Page 63 of 117




loan amendments . . . [i]n fact, I can’t recall any of the over 200 transactions that I have

worked on where the borrower did not pay all the fees for a loan amendment.”181

          The Trustee counters, arguing that the ComVest Payment is unreasonable because

(i) the $1,850,000 that Allied paid to ComVest under the terms of the LPA were for the

costs of negotiating and drafting an invalid amendment to the credit arrangements,

(ii) Allied, a non-party to the LPA, did not directly receive anything other than burdens

under the LPA or Fourth Amendment in exchange for the $1,850,000, (iii) the Fourth

Amendment remove benefits Allied was to have received,182 and (iv) Yucaipa’s debt

purchase allowed it to gain favorable treatment of its equity claims in Allied at the

expense of Allied’s legitimate contract creditors because it allowed Yucaipa to (a) cut to

the front of the line of Allied’s creditors, (b) gain administrative control over insolvency

proceedings, and (c) gain the power to prevent other creditors from exercising their

contractual rights against Allied.183

          Indeed, it is unreasonable for an insolvent company to default in order to “provide

runway for negotiations” between Yucaipa and ComVest for an amendment to a credit


181   Supp. Scolnick Dec. Exh. 25 (Expert Report of J. Scott Victor) at 31–32 ¶93.
182Compare Singer Dec. Exh. 43 (Loan Purchase Agreement, dated Aug. 21, 2009) with Singer Dec. Exh. 40
(Minutes of Meeting of the Board of Directors of Allied Systems Holdings, Inc., Aug. 3, 2009), p. 2; Scolnick
Dec. Exh. 57 (Email from J. Tomczak to P. Bartles, re: Allied Systems Holdings Amendment 4 and Purchase
Offer, dated Feb. 4, 2009) and Singer Dec. Exh. 37 (Letter from M. Kasowitz to R. Priddy re: Allied Systems
Holdings, Inc. and Allied Systems, Ltd., dated Mar. 13, 2009). There is evidence that the Allied Board
considered earlier versions of the Fourth Amendment. The only evidence that the final version of the
Fourth Amendment was considered by the Allied Board derives from an email describing a 10-minute
phone call that took place after the Fourth Amendment was executed. See Supp. Singer Dec. Exh. 150 (Email
from M. Gendregske to B. Cullen re: Emergency Call, dated Aug. 19, 1009), Supp. Singer Dec. Exh. 151
(Email from J. Blount to R. O’Shea re Signature Pages Needed, dated Aug. 19, 2009); Supp. Scolnick Dec.
Exh. 3 (Troutman 30(b)(6) Dep.) 346:5-350:19; Scolnick Dec. Exh. 10 (Cullen Dep.) at 229:3-8.
183   Singer Dec. Exh. 104 (Macey Report) at ¶56.

                                                           63
                Case 14-50971-CSS            Doc 563       Filed 05/04/21       Page 64 of 117




agreement that was invalid and that Yucaipa knew was contrary to the intent of the

parties.184 The Yucaipa and ComVest Payments were not contractually obligated under

§ 10.2 of the FLCA.185 Other than the contractual obligation argument, Yucaipa makes no

other serious contentions that Allied would directly benefit from the Yucaipa and

ComVest Payments.

                                C. § 6 of the MMSA

           Yucaipa asserts, as an affirmative defense to the Kasowitz Legal Payments made

in connection with the CIT Litigation, that Allied indemnified Yucaipa from any losses

arising under § 6 of the MMSA. Section 6 of the MMSA provide that Allied will

indemnify Yucaipa from losses (costs, fees, and expenses) related to or arising out of acts

or failure to act (i) at Allied’s request or with Allied’s consent or (ii) otherwise related to

or arising out of services provided by Yucaipa under this Agreement but § 6 will not

apply if it is finally judicially determined that the losses arose out of the sole gross

negligence or bad faith of Yucaipa.186

           The Trustee argues that it was finally judicially determined that Yucaipa acted in

bad faith as the New York Court found that: “Yucaipa caused Allied to enter into that

certain Amendment No. 4 . . . , which purported to eliminate any restrictions on Yucaipa’s



184 Singer Dec. Exh. 40 (Minutes of Meeting of the Board of Directors of Allied Systems Holdings, Inc., Aug.
3, 2009), at 1. ASHInc Corp. v. AMMC VII, Ltd., 683 Fed. Appx. at 140 (“It would be inequitable to allow
Yucaipa to achieve an ‘end run’ around the substance of the Eligible Assignee restrictions in the Credit
Agreement and undercut what Yucaipa certainly knew the restrictions were designed to prevent.”)
(citations and quotations marks omitted).
185   See also infra section H(vi)(b) (in addition to the fees being unreasonable, there was no “work out”).
186   Scolnick Dec. Exh. 32 (MMSA) § 6.

                                                            64
               Case 14-50971-CSS           Doc 563       Filed 05/04/21      Page 65 of 117




ownership of Allied debt . . . . [Yucaipa] seiz[ed] control of the Lenders’ rights and

remedies under the Credit Facility.”187 “This was, of course, flatly prohibited under the

Credit Agreement, and thus the Purported Fourth Amendment is invalid and of no force

or effect.”188 The Third Circuit has found, “[a]s discussed above, those provisions made

clear that the parties’ intent was to prohibit Yucaipa from ever becoming the Requisite

Lender.”189 Citing to LightSquared Inc., the Third Circuit determined that “[i]t would be

inequitable to allow Yucaipa to achieve an ‘end run’ around the substance of the Eligible

Assignee restrictions in the Credit Agreement and undercut what Yucaipa certainly

knew the restrictions were designed to prevent.”190

          Yucaipa argues that the courts failed to determine that its losses were incurred

from its acts of bad faith. The Court disagrees. LightSquared, Inc., determined that a

“[party’s conduct] was an end-run around the Eligible Assignee provisions of the Credit

Agreement that breached the implied covenant of good faith and fair dealing arising

under the Credit Agreement.”191                 Implicit in the Third Circuit’s findings is the

determination that Yucaipa did not act in good faith by amending the FLCA. It is

uncontroverted that the Kasowitz Legal Payments made towards the CIT Litigation arose

from the Yucaipa’s execution of the Fourth Amendment to the FLCA. And that Yucaipa


187 BDCM Opportunity Fund II v. Yucaipa American Alliance Fund I, LP, 2013 WL 1290394, at *5. See Murray
v. Nat’l Broad. Co., Inc., 576 N.Y.S.2d 578, 580 (App. Div. 1991) (ruling on summary judgment constitutes
final determination).
188   BDCM Opportunity Fund II v. Yucaipa American Alliance Fund I, LP, 2013 WL 1290394, at *5.
189   ASHInc Corp. v. AMMC VII, Ltd., 683 Fed. Appx. at 142.
190   Id. at 140 (emphasis added; citations and internal quotation marks omitted).
191   LightSquared LP, 511 B.R. at 333 (applying New York law and ruling on summary judgment).

                                                          65
                Case 14-50971-CSS          Doc 563       Filed 05/04/21        Page 66 of 117




executed the Fourth Amendment adding provisions it knew to be against the intent of

the contracting parties.192 Indeed, all of Yucaipa’s expenses arising out of or related to

the Fourth Amendment to the FLCA arose from the bad faith of Yucaipa. Accordingly,

the record undisputedly reveals that Yucaipa acted in bad faith where it intentionally

worked around the bargained-for-rights of the contractual parties to the Third

Amendment.193 The Trustee is not prohibited from pursuing recovery related to the CIT

Litigation under § 6 of the MMSA.

          ii.     Indirect Benefits and Rough Equivalent

                A. ComVest and Yucaipa Payments

        The Trustee has met her burden in showing that there is no genuine issue of

material fact that Allied did not receive direct value in exchange for the Contested

Payments. The Court now considers whether the Trustee has proven an absence of

evidence that the Contested Payments indirectly benefited Allied in an amount roughly

equivalent to what Allied exchanged for them. Evidence proving that Allied indirectly



  See, e.g., ASHInc Corp. v. AMMC VII, Ltd., 683 Fed. Appx. at 140 (“It would be inequitable to allow
192

Yucaipa to achieve an ‘end run’ around the substance of the Eligible Assignee restrictions in the Credit
Agreement and undercut what Yucaipa certainly knew the restrictions were designed to prevent.”).
193 LightSquared LP, 511 B.R. at 333 (applying New York law and finding that the “[Defendant] violated, at
a minimum, the covenant of good faith and fair dealing automatically implied by law in the credit
agreement” and that ‘[s]uch an end-run, if not a downright sham’ was not permissible as it did away with
the ‘fruits’ of the contract.”) (quoting Empresas Cablevision, S.A.B. de C.V. v. JPMorgan Chase Bank, N.A., 680
F. Supp. 2d 625, 632 (S.D.N.Y.), aff’d and remanded, 381 F. App’x 117 (2d Cir. 2010)). See also Nemec v. Shrader,
991 A.2d 1120, 1126 (Del. 2010) (“We will only imply contract terms when the party asserting the implied
covenant proves that the other party has acted arbitrarily or unreasonably, thereby frustrating the fruits of
the bargain that the asserting party reasonably expected.” (applying Delaware law; footnotes and citations
omitted); Lightsway Litigation Services, LLC v. Yung (In re Tropicana Ent., LLC), 520 B.R. 455, 474 (Bankr. D.
Del. 2014) (reviewing allegations that “entities unreasonably failed to manage the Debtors in accordance
with the Debtors’ best interests, thus denying them the fruits of the contract and resulting in damages.”
(applying Delaware law, citations omitted)).

                                                           66
                Case 14-50971-CSS           Doc 563     Filed 05/04/21       Page 67 of 117




benefited from a Contested Payment, alone, is insufficient. The evidence must also show

a comparison establishing that the indirect value Allied received was roughly equivalent

to the Contested Payment exchanged for it.

           The bar for finding indirect value is very low. There need only be, at the time of

the transfer, facts showing that Allied had “at least some chance of receiving a future

economic benefit”194 in exchange for the Contested Payment from the standpoint of

Allied’s creditors.195

           Yucaipa argues that Allied benefited from the ComVest Transaction because the

ComVest Transaction (i) was necessary to prevent Allied’s liquidation and (ii) after the

CIT Litigation and settlement, Yucaipa’s actions as Requisite Lender benefited Allied.

           There was a remote chance in 2008 that Allied believed CIT and other creditors

may push it into liquidation. However, by 2009, the record clearly shows that Allied’s

creditors were interested in selling Allied through bankruptcy, not liquidating Allied.

There is no evidence that, from the viewpoint of the creditors, Allied benefited by paying

Yucaipa and ComVest’s legal fees in connection with the LPA and Fourth Amendment

to the FLCA. In fact, pushing Allied into a bankruptcy restructuring or 363 sale would




194 In re R.M.L., Inc., 92 F.3d at 153 (“Since we review the transaction at the time the transfer was made . .
.”) (citing to In re Chomakos, 69 F.3d 769, 770–71 (6th Cir. 1995) (“The point in time as of which we must
determine whether [Debtor] received property of reasonably equivalent value in exchange for the money
they wagered at the casino is the point at which their bets were placed.”)); id. at 152 (“The best solution,
therefore, is to determine, based on the circumstances that existed at the time the investment was
contemplated, whether there was any chance that the investment would generate a positive return.”).
195   In re R.M.L., Inc., 92 F.3d at 150.

                                                         67
           Case 14-50971-CSS       Doc 563    Filed 05/04/21   Page 68 of 117




have likely benefited Allied’s creditors more than watching an insolvent debtor pay the

legal fees and expenses necessary to subvert their contractually obligated rights.

      There is a sliver of factual evidence supporting the idea that Yucaipa added value

to Allied as seen in the internal emails or memoranda of BD/S.           The record also

establishes that as Requisite Lender, Yucaipa took acts that benefited Allied from the

standpoint of its creditors—such as releasing letter of credit deposits and liens. The

record also supports the idea that Allied thought Yucaipa would benefit it as Requisite

Lender. As the bar for finding indirect value is low, the Court finds that the record

supports the argument that Allied received indirect value in exchange for the ComVest

and Yucaipa Payments.

      Notwithstanding the finding that Allied indirectly benefited from the ComVest

and Yucaipa Payments, the Trustee has met her burden by establishing the absence of

fact supporting the argument that any indirect value Allied received from the ComVest

and Yucaipa Payments was roughly equivalent to what Allied paid for it. The release of

liens and letter of credit deposits is never compared to the $2.7 million that Allied paid

in exchange for them. Likewise, the value Yucaipa added to Allied as the “Requisite

Lender” has not been calculated or compared to the $2.7 million Allied exchanged for it.

                        B. Ornstein Payment

      There is no real dispute that Allied did not directly receive anything, including

consulting services, from Ornstein in exchange for the $250,000 payment he received from

Allied. Yucaipa argues that Ornstein added value to the ComVest Transaction by:


                                               68
                 Case 14-50971-CSS          Doc 563       Filed 05/04/21     Page 69 of 117




(i) introducing Yucaipa and ComVest shortly after ComVest became a Requisite

Lender,196 (ii) acting as a go-between in the negotiations between Yucaipa and

ComVest,197 and (iii) providing to Burkle advice on the transaction.198 As any indirect

value must be tied to the benefits Allied received from the completion of the Yucaipa-

Comvest transaction, as explained above, the Trustee need only establish an absence of

evidence in the record that such indirect benefit is comparable to the $250,000 Allied paid

Ornstein for the services he provided Yucaipa and ComVest. The Trustee has met her

burden.

                               C. Kasowitz Legal Payments

           Yucaipa argues that Allied and Allied’s lenders, in exchange for the Kasowitz

Legal Payments, received benefits from the litigation because: (i) the litigation sought for

certainty that the Fourth Amendment was valid and Yucaipa was legitimately the

Requisite Lender; (ii) as a result of the negotiated settlement with CIT, CIT recognized

Yucaipa as the Requisite Lender and took direction from Yucaipa to release (a) $17 million

of letter of credit deposits, pro rata, to first lien lenders, and (b) certain liens on rigs; and

(iii) Allied’s lenders acknowledged the value that Yucaipa was adding.199


196   Scolnick Dec. Exh. 7 (Walker/Yucaipa 30(b)(6) Dep.) at 712.
197   Supp. Scolnick Dec. Exh. 6 (Ornstein Dep.) at 46.
198   Id. at p. 78-79.
199Supp. Scolnick Dec. Exh. 47 (Email from J. Bulter to J. Schaffer, re: DRAFT Allied_Audit_Memo_12-31-
2009, dated Jan 13, 2010) (Spectrum, after forming a steering committee to protect its “rights in the event
that the Sponsor does not operate in good faith to restructure the company and improve operations and
add value” believed, as of 12/31/2009, that Yucaipa was “operating in good faith to add value to the
company.”). See also Supp. Scolnick Dec. Exh. 29 (Email from J. Butler to J. Schaffer, re: AHI Valuation
Memo, dated May 28, 2010) at p. 5 (A May 31, 2010 Spectrum internal memorandum stated: “It is our belief
that Yucaipa will be able to extract value from the first lien in order to protect this investment and we will

                                                           69
               Case 14-50971-CSS           Doc 563       Filed 05/04/21      Page 70 of 117




          There is likely some benefit associated with the certainty of the CIT Litigation and

the actions Yucaipa took as Requisite Lender. However, as explained above, even if

Yucaipa’s assertion that litigation to enforce amendment it made in bad faith indirectly

benefited Allied were true, it must also establish that the record provides evidence

comparing the indirect benefit and showing that it is roughly equivalent to the millions

Allied paid in exchange. Additionally, Yucaipa must differentiate the indirect benefits

Allied received from paying for Yucaipa’s legal counsel when it was receiving direct

benefits from the same litigation by paying for its own counsel.200 The Trustee has met

her burden in establishing an absence of evidence on the record comparing the indirect

value, Allied received with the price Allied paid for it and showing that it was roughly

equivalent.

                               D. Latham Legal Payments

                                       1. Blue Thunder Financing

          Yucaipa argues that the Latham Legal Payments relating to the “Blue Thunder

Financing” provided value to Allied as Allied was paying the legal fees Yucaipa owed to

Latham in relation to Allied’s receipt of $17 million in financing to purchase rigs from a

competitor.201 The Court finds that there is at least some economic benefit to paying a


benefit from that.”). Supp. Scolnick Dec. Exh. 32 (Email from S. Deckoff to R. Burkle, dated Feb. 2, 2011)
(BDCM’s Steve Deckhoff emailed Ron Burkle on February 02, 2011 stating: “On Allied, the strategy you
outlined seemed right and you have our support.”).
Scolnick Dec. Exh. 93 (Verified Complaint in Allied Systems Holdings, Inc. v. The CIT Group/Business
Credit, Inc.) at 19–20 ¶¶65–66.
200Scolnick Dec. Exh. 93 (Verified Complaint in Allied Systems Holdings, Inc. v. The CIT Group/Business
Credit, Inc.) at 28.
201   See Scolnick Dec. Exh. 7 (Walker Dep.) at 707–11 and Singer Dec. Exh. 26 at 91990–91, 91994–003.

                                                          70
                Case 14-50971-CSS            Doc 563     Filed 05/04/21   Page 71 of 117




creditor’s legal fees to obtain financing—the debtor can receive the financing. Yet, the

Trustee points to an absence of evidence in the record comparing the indirect economic

benefit Allied received with the amount Allied paid for it. The Trustee has met her

burden.

                                        2. Third Amendment

          There is no dispute that Yucaipa owed Latham money for services Latham

provided on Yucaipa’s behalf and that Allied paid to Latham the fees Yucaipa incurred.

As such, there is no dispute that Allied did not directly benefit from the legal services

Latham provided to Yucaipa.                  Instead, Yucaipa argues that the fees incurred in

connection with the Third Amendment and the subsequent debt-to-equity swap by

Yucaipa in 2008 benefited Allied by allowing it to deleverage its balance sheet, increase

its cash flow, and avoid a going-concern opinion.

          In support, Yucaipa provides (i) an email with the Latham invoices attached, (ii) a

citation to the deposition of Mr. Jeffrey Shaffer who testified, “I do recall, that the entire

negotiation was regarding the first amendment, and at the end, it turned out to be

something that was more geared towards the second lien, because that’s the only

acquisition that Yucaipa did immediately following the process,”202 and (iii) the

declaration of Mr. Walker who states, “Yucaipa elected not to purchase first lien debt

because of the restrictions and conditions limiting Yucaipa’s potential ownership rights.




202   Scolnick Dec. Exh. 2 (JCT 30(b)(6) Dep.) at 104.

                                                          71
             Case 14-50971-CSS           Doc 563       Filed 05/04/21      Page 72 of 117




But Yucaipa did invest an additional $26 million in Allied, purchasing $40 million of the

$50 million in outstanding second lien debt.”203

        The Trustee asserts that while the Third Amendment to the SLCA resulted in

Yucaipa’s debt-to-equity swap, the majority of the Latham legal fees relate to negotiating

and finalizing the Third Amendment to the FLCA— which “only allowed Yucaipa to

purchase very limited amounts of term loans, and by Yucaipa’s own admission, imposed

onerous restrictions on such purchases” such that no purchases under the Third

Amendment to the FLCA were ever made.204 As such, Yucaipa would need to show that

an Amendment it was not interested in purchasing debt under, indirectly benefited

Allied in an amount “roughly equivalent” to what Allied paid for it.

        While a portion of the legal bill may have been in relation to the Third Amendment

to the SLCA, the Trustee has met her burden in showing that the record contains an

absence of evidence supporting Yucaipa’s burden at trial to compare the economic benefit

Allied indirectly received from the debt-to-equity swap with the amount Allied paid for

it and establishing that it was roughly equivalent. The Trustee has met her burden.




203Scolnick Dec. Exh. 30 (Dec. of Derex Walker in Support of Yucaipa’s Opposition to the Petition Creditors’
Motion for Summary Judgment Regarding the Determination of Requisite Lenders Under the First Lien
Credit Agreement) at p. 5 ¶12.
  13-50530 D.I. 297 (Tr. of Hr’g. 126:11-15); Scolnick Dec. Exh. 6 (Ornstein Dep.) at 381:21-383:23 (Third
204

Amendment to the FLCA was never used and was too onerous to be used).

                                                        72
                  Case 14-50971-CSS       Doc 563      Filed 05/04/21       Page 73 of 117




           iii.     Yucaipa Benefited

           The Trustee may only recover the value of the Contested Payments from Yucaipa

if the Court finds that Yucaipa is “the entity for whose benefit such transfer was made”

or is “the initial transferee of such transfer.”205

           It is undisputed that Yucaipa is the initial transferee of the Yucaipa ComVest

Payment. Yucaipa argues that the Trustee has failed to show that the record established

undisputed evidence that the remaining Contested Payments were made for Yucaipa’s

benefit. There is no genuine issue of material fact as to whether the Legal Payments were

made for the benefit of Yucaipa.             Indeed, Yucaipa was the beneficiary as Yucaipa

(i) received the direct benefit of the work performed, (ii) did not share its legal counsel

with Allied—they retained their own legal advisors, and (iii) the invoices Allied paid

were addressed to Yucaipa. No evidence exists in contravention of these facts.

           The uncontroverted facts show that Yucaipa benefited from Allied’s payment to

Ornstein as the payment was made at Mr. Burkle’s request for services that were

rendered to Yucaipa rather than Allied.

           The uncontroverted facts show that the ComVest Payment was a necessary

component of the ComVest Transaction and that ComVest did not care whether the

payment came from Allied or Yucaipa.206 The uncontroverted facts also show that Allied

was not a party to the transaction and did not received direct benefits from the

205   11 U.S.C. § 550(a)(1).
206Scolnick Dec. Exh. 17 (ComVest 30(b)(6) Dep. 135:20–136:3) (“I just know that part of the deal with
Yucaipa is that they . . . would reimburse us for our expenses . . . we didn’t care if it came from Allied or
Yucaipa.”).

                                                         73
             Case 14-50971-CSS      Doc 563     Filed 05/04/21    Page 74 of 117




transaction. To close the deal, Yucaipa had Allied pay $1,850,000, that it would have

otherwise had to pay. Yucaipa benefited from the payment because (i) it did not have to

make the payment itself and (ii) the transaction closed as a result.

       The Trustee seeks to disallow Yucaipa’s bankruptcy claim under 11 U.S.C. § 502(d)

until Yucaipa “has paid the amount . . . for which [it] . . . is liable.” It is undisputed that

Yucaipa has not returned the Contested Payments to Allied.

       iv.    Summary

       In sum, the Trustee established her prima facie case that Allied transferred the

Contested Payments (i) while Allied was insolvent or resulting in its insolvency;

(ii) within two years (548) or four years (544(b)) prior to the petition date; (iii) with funds

that constituted an interest of Allied in property.

       The Trustee established her prima facie case that Allied did not receive the

reasonably equivalent value of the Contested Payments as she: (i) established that Allied

received no direct value in exchange for the Contested Payments; and (ii) established an

absence of fact that the indirect benefit Allied received, if any, was compared to what

Allied paid for it such that what Allied received and what Allied paid were roughly

equivalent to each other.

       The Trustee has met her burden and may recover the value of the fraudulent

transfers under 11 U.S.C. §§ 548(a)(1)(B), 544, and 550. For the reasons discussed above,

the Court grants the Trustee’s motion for summary judgment on Estate Claim 13 and




                                                 74
             Case 14-50971-CSS            Doc 563      Filed 05/04/21       Page 75 of 117




disallows Yucaipa’s bankruptcy claims in the amount of the Contested Payments under

11 U.S.C. § 502(d).

        Estate Claim 7 – Breach of Fiduciary Duty207

        In part, the Trustee claims that Yucaipa breached its fiduciary duty by engaging

in self-dealing, culminating in the lost JCT deal in late 2011/early 2012. The Trustee

asserts that damages as a result of this breach of fiduciary duty is the difference between

the value of the lost JCT deal and the value realized from the later JCT 363 Sale.208

        The Trustee further asserts that Yucaipa obstructed the potential transaction with

JCT to benefit itself and that Yucaipa caused Allied to pay millions in attorney’s fees and

expenses that were patently unreasonable and not in connection with the workout.

        It is undisputed that Yucaipa owed a fiduciary duty to Allied.209 As the Court is

only considering Yucaipa’s motion for summary judgment on this claim. The Court will

only considering the defenses Yucaipa has enumerated to the Trustee’s claims.



207 The Trustee is no longer pursuing this claim based on two allegations. (i) The first relates to the MMSA
that Yucaipa entered with Allied on May 29, 2009 (see Scolnick Dec. Exh. 32 (MMSA)). The understanding
at the time the Committee filed the Estate Complaint was that Yucaipa had the Company pay it $1.5 million
annually pursuant to the MMSA notwithstanding its various acts of misconduct. Yucaipa’s 30(b)(6) witness
testified it was never paid pursuant to the MMSA and, therefore, the Trustee is no longer pursing this
allegation. (ii) Additionally, the Trustee is also not pursing allegations in connection with the breach of
fiduciary claim as it relates to Yucaipa’s purchases of Second Lien Debt. See Litigation Trustee’s Opposition
to the Motion for Summary Judgment by Defendants Yucaipa American Alliance Fund I, L.P., and Yucaipa American
Alliance (Parallel) Fund I, L.P. (Adv D.I. 770) at p. 32-33, n. 34.
208See Singer Dec. Exh. 103 (Risius Report) at ¶¶68-71 (“Relying on the March 8, 2012 ‘final’ term sheet with
JCT, Yucaipa pled in a counterclaim against BD/S in these proceedings – as well as RICO actions filed in
New York and Delaware – that JCT was offering a deal of $305 million for all of Allied’s debt. Yucaipa
claimed that, but for the filing of the 2012 bankruptcy, a JCT sale would have been consummated at $170
million more than the ultimate figure of approximately $135 million.” Id. at ¶ 71 (footnote excluded).).
209Kahn v. Lynch Commc’n Sys., Inc., 638 A.2d 1110, 1113 (Del. 1994) (quoting Ivanhoe Partners v. Newmont
Min. Corp., 535 A.2d 1334, 1344 (Del. 1987) (further citation omitted) (“‘a shareholder owes a fiduciary duty
only if it owns a majority interest in or exercises control over the business affairs of the corporation.’”).

                                                         75
                   Case 14-50971-CSS        Doc 563      Filed 05/04/21       Page 76 of 117




             i.     The Fiduciary Duty Claim is not Duplicative of the Breach of Contract
                    Claim

            Yucaipa argues that the Trustee’s breach of fiduciary duty claim is duplicative of

the Trustee’s breach of contract claims.

            Under Delaware law, a “breach of fiduciary duty claims is duplicative of breach

of contract claims that either were substantially identical, such that the fiduciary duty

claim would have been ‘superfluous,’ or involved remedies that were likely to be

equivalent . . . .”210 In Gale v. Bershad,211 the plaintiff alleged that the defendants breached

both contractual and fiduciary duties owed to stockholders. The Gale plaintiff sued the

company and its directors for breach of contract, breach of the implied covenant of good

faith and fair dealing, and breach of fiduciary duty for allegedly redeeming the preferred

stock at an unreasonably low and unfair price in violation of the certificate of

incorporation. The court determined that (i) the same facts that underlie the plaintiff’s

implied contract claim also form the basis of his fiduciary duty claim,212 and that (ii) the

duty sought to be enforced arose out of the parties’ contractual, as opposed to their

fiduciary, relationship.213 The Gale court held: “[t]o allow a fiduciary duty claim to coexist

in parallel with an implied contractual claim, would undermine the primacy of contract

law over fiduciary law in matters involving the essentially contractual rights and




210 Schuss v. Penfield Partners, L.P., No. CIV.A. 3132-VCP, 2008 WL 2433842, at *10 (Del. Ch. June 13, 2008)
(footnotes and citations omitted).
211   Gale v. Bershad, No. CIV. A. 15714, 1998 WL 118022 (Del. Ch. Mar. 4, 1998).
212   Id. at *5.
213   Id.

                                                           76
                Case 14-50971-CSS             Doc 563       Filed 05/04/21       Page 77 of 117




obligations of preferred stockholders.”214 Therefore, it held that “because the contract

claim addresses the alleged wrongdoing by the board, any fiduciary duty claim arising

out of the same conduct is superfluous.”215

            However, Delaware courts allow parallel fiduciary duty and contract claims

where, as here, the fiduciary duty claims are “grounded on an additional and distinct

fact.”216 Although breach of fiduciary duty claims may share a “common nucleus of

operative facts” with breach of contract claims, they must depend on “additional facts as

well, are broader in scope, and involve different considerations in terms of a potential

remedy.”217

            Here, the Estate Claim for breach of contract (Estate Claim 5) relates to Yucaipa’s

breach of the Capital Contribution Provision in section 2.7(e) of the Third Amendment.

The fiduciary duty claim is centered on Yucaipa’s breach of duty of loyalty by causing

Allied to enter into the Fourth Amendment, which “serve no valid corporate purpose for

Allied” but carried “significant benefits to Yucaipa.”218 Furthermore, the damages for the

Capital Contribution Claim ($57.4 million, as discussed supra) are distinct and separate

from the fiduciary duty damages being sought (the difference between the



214   Id.
215   Id.
216   Nemec, 991 A.2d at 1129 (Del. 2010) (citing Schuss v. Penfield Partners, L.P., 2008 WL 2433842, at *10).
217   Schuss v. Penfield Partners, L.P., 2008 WL 2433842, at *10.
218See Singer Dec. Exh. 104 (Macey Report) at ¶¶114, 116-17 (Yucaipa’s decision to purchase ComVest debt
and cause Allied to enter into the Fourth Amendment “represent[ed] an egregious attempt by Yucaipa to
use its position of control over Allied’s corporate governance to benefit itself at the expense of non-Yucaipa
shareholders.”).

                                                             77
                Case 14-50971-CSS          Doc 563       Filed 05/04/21       Page 78 of 117




unconsummated JCT deal versus the JCT 363 Sale price). As a result, although the claims

share a common nucleus of facts, the breach of fiduciary duty claim is broader in scope

and involves a different remedy. Thus, the Court finds that the breach of fiduciary duty

claim is not duplicative of the breach of contract claim.219

          ii.    There is Enough Evidence to Go to Trial on the Issue of Whether Yucaipa
                 Obstructed Board Consideration to Benefit Itself

          Yucaipa asserts that “there is no evidence of any ‘potential transactions’ that could

have benefitted Allied, but which the Board failed to consider at Yucaipa’s urging.”220

Here, the Trustee alleges that Yucaipa exploited Allied for its own benefit by not

presenting alternative offers to the Board and by seeking a greater recovery than the other

Lenders.

          Delaware law:
                  requires that corporate fiduciaries observe high standards of
                  fidelity and, when self-dealing is involved, places upon them
                  the burden of demonstrating the intrinsic fairness of
                  transactions they authorize, the law does not require more
                  than fairness. Specifically, it does not, absent a showing of
                  culpability, require that directors or controlling shareholders




219See Schuss v. Penfield Partners, L.P., 2008 WL 2433842, at *10. See, e.g., Kulick v. Gamma Real Est. LLC, No.
1:20-CV-03582-MKV, 2021 WL 918555, at *8 (S.D.N.Y. Mar. 10, 2021) (finding that the breach of contract
claim was distinct from the breach of fiduciary duty claim because the breach of contract claim is “that
Defendants underpaid him for his outstanding shares in the company. Meanwhile, [plaintiff’s] fiduciary
duty claim concerns different conduct (purported self-dealing transactions and interference with
[plaintiff’s] role as Administrative Member of SLP), different harm (breach of the duty of loyalty rather
than only underpayment), and a different time period (the harms occurred largely before [plaintiff]
departed SLP, whereas the contract breach occurred contemporaneous with and after his departure) . . . “).
220   Yucaipa Summary Judgment Motion at p. 42.

                                                          78
                  Case 14-50971-CSS          Doc 563      Filed 05/04/21      Page 79 of 117




                    sacrifice their own financial interest in the enterprise for the
                    sake of the corporation or its minority shareholders.221

Thus, it may not be a breach of a fiduciary duty for groups of shareholders to be

apportioned different proceeds as long as it is fairly divided.222 As the Chancery Court

observed in Thorpe v. CERBCO, “controlling shareholders, while not allowed to use their

control over corporate property or processes to exploit the minority, are not required to

act altruistically towards them.”223 Here, the allegations, supported by, albeit contested

material facts, are that Yucaipa used their control over Allied’s processes to exploit Allied

and the other Lender’s holdings. This is not Yucaipa acting in its own self-interest, the

allegations rise to the level of exploitation of Allied.

          For brevity – the Court will highlight some of that record:

             i.     Mike Riggs (CEO of Active and later JCT) remained highly motivated to

                    acquire the Company. Mr. Riggs testified that it was a “dream” of his to

                    combine the entities, and that in the course of a five year “quest” he made

                    several overtures and proposals.224

            ii.     Yucaipa’s 30(b)(6) witness admitted that “Riggs was certainly interested in

                    trying to put together a transaction at various points in time.”225



221Jedwab v. MGM Grand Hotels, Inc., 509 A.2d 584, 598 (Del. Ch. 1986); Odyssey Partners, L.P. v. Fleming Cos.,
735 A.2d 386, 411 (Del. Ch. 1999) (controlling shareholder had not breached duty to the corporation merely
by acting in self-interest and failing to search for capital for the corporation).
222   Jedwab, 509 A.2d at 598-99.
223Del. Ch., C.A. No., Allen, C., 1993 WL 443406, *7, mem. op. at 14 (Oct. 29, 1993). See also Odyssey Partners,
L.P. v. Fleming Companies, Inc., 735 A.2d at 411.
224   Singer Dec. Exh. 93 (Riggs Dep.) at 97:17-98:15, 271:5-13.
225   Scolnick Dec. Exh. 7 (Walker Dep.) at 668:19-669:11.

                                                             79
                  Case 14-50971-CSS        Doc 563      Filed 05/04/21        Page 80 of 117




           iii.     Mr. Riggs e-mailed Mr. Walker in September 2008, to gauge Yucaipa’s

                    interest in selling its equity stake in Allied. There is no evidence that

                    Yucaipa informed the non-Yucaipa Allied’s Board members of Mr. Riggs’

                    interest.226

           iv.      In December 2009, Mr. Riggs began pitching various Allied Lenders and

                    outside investors on a strategy to take ownership of Allied, becomes CEO,

                    and install a new management team.227

            v.      In February 2009, Mark Hughes of ComVest wrote to Mr. Walker to arrange

                    a due diligence meeting with Allied’s management.228 Mr. Hughes testified

                    that ComVest was concerned it was not “getting access to information”

                    about Allied that it was entitled to receive as a Lender.229


226 Supp. Singer Dec. Exh. 121 (Email from M. Riggs to D. Walker, re: confidential – from Mike Riggs, dated
Sept. 6, 2008) (stating “given the recent financial trends at Allied, and also given Zuckerman’s recent
‘grievance’ regarding the 15% pay cut, I can envision a way to bring those investors into play if Y [Yucaipa]
would consider divesting its stock in Allied Holdings. . . . To be clear, if Yucaipa would have any interest
in selling off its stake in Allied Holdings, then I am confident I could get funding at an appropriate price to
purchase your shares. I would intend to implement a similar margin turnaround strategy at Allied, and I
am fully aware of all of the risks.”).
227 Supp. Singer Dec. Exh. 123 (General Concept Presentation for Jason New IEP Innovative Equity
Partners, LLC, dated Dec. 20, 2008). There was no role for Yucaipa in this strategy (it had earlier rebuffed
an approach from Riggs for its equity). See also Scolnick Dec. at Exh. 17 (ComVest 30(b)(6) Dep.) 182:22-24
(“Based on [ComVest’s] valuation … our expectation was that everything below the first lien would be
flushed.”).
228   Supp. Singer Dec. Exh. 24 (Email from M. Hughes to D. Walker, dated Feb. 24, 2009).
229   Scolnick Dec. Exh. 17 (ComVest 30(b)(6) Dep) 197:3-198:20.
                    Q: And you testified earlier that ComVest wasn’t being given access to
                    information, is this right?
                    ...
                    A: Yes.
Id. at 198:17-20. Yucaipa points out that Mr. Hughes testified that he was not “concerned about Ron’s
involvement[.]” Id. at 198:6-15. However, in full, Mr. Hughes testified:

                                                          80
                  Case 14-50971-CSS         Doc 563      Filed 05/04/21      Page 81 of 117




           vi.      In March 2009, ComVest met with Messrs. Burkle, Tocher and Walker at

                    Burkle’s home. At the meeting, ComVest explained its “intent to work with

                    [Riggs] … on a solution to recapitalize Allied.”230 Mr. Hughes testified that

                    ComVest was “prepared to move forward and work on a restructuring to

                    get the business properly capitalized.”231 At this time, Mr. Burkle proposed

                    that Yucaipa and ComVest agreed to a waterfall for recoveries in the event

                    of liquidation, and that ComVest get a warrant for 25% of the outstanding

                    shares of Allied.232 However, ComVest did not agree.

           vii.     In the spring of 2009, ComVest was locked out of talking with Allied and

                    Mr. Burkle assured that ComVest would never run Allied.233


                    A. My recollection is we were concerned that we weren’t getting access
                       to information, and that it got escalated to Ron [Burkle], but I don’t
                       think I was concerned about Ron’s involvement, per se, I was just – I
                       think we were more concerned about getting the information.
Id. Yucaipa argues that the Trustee implies that Yucaipa breached its fiduciary duty by directing ComVest
to proceed in a specific manner (i.e. contacting Mr. Burkle) to obtain information about the borrower. See
Yucaipa Reply (Adv. D.I. 803) p. 27. However, the Court believes that the Trustee is pointing to the lack of
information and process and not ComVest speaking to Mr. Burkle. Again, this is again why the Court is
finding a dispute of material fact – Why was this escalating to Mr. Burkle? Why was Yucaipa directing
information traffic? Why was ComVest not receiving the information? Questions that may need to be
answered before the Court can make a determination.
230   Scolnick Dec. Exh. 17 (ComVest 30(b)(6) Dep) 70:24-71:24.
231 Scolnick Dec. Exh. 17 (ComVest 30(b)(6) Dep.) 72:23-73:5. Mr. Hughes also testified that if Yucaipa had
offered ComVest the right price for its debt at that meeting, ComVest would have sold to Yucaipa. (Scolnick
Dec. Exh. 17 (ComVest 30(b)(6) Dep.) at 103:3-14). Mr. Hughes also testified that from the time Riggs
approached ComVest about buying Allied’s debt, ComVest “thought there was a chance that Yucaipa …
could come in, because [they] thought it still had potential if they could weather the storm. So we thought
there was an opportunity that—that [Yucaipa] would potentially buy out our position.” (Id. at 31:7–32:4.)
Mr. Hughes confirmed that ComVest favored selling its debt to Yucaipa over a bankruptcy, the only
“restructuring strategy” ComVest ever considered. (Id. at 99:8–100:25.).
232 Singer Dec. Exh. 35 (Minutes of Meeting of the Board of Directors of Allied Systems Holdings, Inc. Mar.
6, 2009).
233   Supp. Singer Dec. at Exh. 146 (Priddy Dep) 87:15-24 and 97:14-98:7.

                                                           81
                  Case 14-50971-CSS         Doc 563      Filed 05/04/21    Page 82 of 117




          viii.     In the summer of 2009, Mr. Riggs again reached out to Yucaipa about

                    buying its stake in Allied.234 Mr. Riggs met with Messrs. Burkle and Walker

                    in late June 2009 regarding a JCT transaction to buy-out Yucaipa’s stake in

                    Allied.235 Instead, Mr. Burkle tried to convince Mr. Riggs to sell JCT to

                    Yucaipa.236 However, there is no evidence that Yucaipa informed Allied’s

                    Board of Mr. Rigg’s ongoing interest in owning Allied at this time.237

            ix.     In July 2010, Mr. Riggs sent a Letter of Intent (“LOI”) to Messrs. Gendregske

                    and Walker, again seeking to acquire Allied.238 The offer included (a) $100

                    million in cash, (b) $50 million in JCT preferred equity with a redemption


234 Supp. Singer Dec. Exh. 125 (Email from M. Riggs to D. Walker, dated June 27, 2009, re: Equity Offer for
Jack Cooper-Active Transportation – confidential) (“My relationships with various financing partners
could help affect a buyout of Yucaipa’s position in Allied Holdings if you are ever interested in pursuing
that alternative.”). Yucaipa claims that all of JCT’s terms sheets were subject to numerous contingencies
and as such the Trustee has not proved that a deal with JCT could be reached. Yucaipa Reply, Adv. D.I.
802 at 30. However, the Trustee did not move for summary judgment and has not had the time to establish
its affirmative case on the breach of fiduciary duty claim. Here, the Court is determining whether there are
any disputes of material facts as to preclude Yucaipa’s motion for summary judgment, and the Court finds
that there are.
235   Scolnick Dec. Exh. 19 (Riggs Dep.) 171:9-172:18.
236   Scolnick Dec. Exh. 19 (Riggs Dep.) 171:9-172:18.
237 Yucaipa asserts that there is “no evidence or reasonable inference” that Yucaipa prevented restructuring
discussions between ComVest and Allied. See Yucaipa Reply (Adv. D.I. 803 at p. 27). This is where a trial
would be helpful in flushing out some of these issues of material fact – and again, the Court is not
considering the Trustee’s affirmative case in this Opinion, rather, assuming arguendo that the Trustee makes
its affirmative case would any of Yucaipa’s defenses prevent a ruling in the Trustee’s favor? Be that as it
may, Yucaipa does not dispute that it owed fiduciary duties to Allied – so while Yucaipa did not prevent,
it is clear from the present record before the Court that Yucaipa did nothing to facilitate discussions
between ComVest and Allied nor is there evidence before the Court that Yucaipa even brought the
ComVest discussions to Allied’s attention. So, while Yucaipa is correct that there is no evidence that
Yucaipa prevented discussions, that argument also cuts the other way to show that Yucaipa’s inaction also
caused harm to Allied. As a result, the Court finds that there are disputes of material fact regarding these
issues.
238 Supp. Singer Dec. Exh. 135 (Email from M. Riggs to D. Walker and M. Gendregske, dated July 20, 2010,
re: CONFIDENTIAL – Letter of Intent from Jack Cooper for the Acquisition of Allied Systems Holdings,
Inc. 7-21-10, attaching Allied LOI from Jack Cooper 7.20.10).

                                                          82
                 Case 14-50971-CSS           Doc 563      Filed 05/04/21        Page 83 of 117




                   right (accruing a return of 7% annually and exercisable on the 5th

                   anniversary of closing), and (c) the assumption of designated liabilities of

                   the Company.239         The Allied Board discussed the JCT letter of intent,

                   however, Mr. Walker stated that Yucaipa would “never accept such an

                   offer and rather believes that the Company [Allied] is worth very

                   significantly more than liquidation.”240 The Board, upon Mr. Walker’s

                   motion, approved to allow the Letter of Intent to lapse would any response

                   from Allied.241

            x.     In late 2011 to 2012, Yucaipa demanded a 15% premium ($20 million)

                   premium for its debt. As set forth in the Expert Report of Jeffrey Risius,

                   JCT’s term sheets during this period reflected its willingness to pay

                   approximately $244.2 million to acquire substantially all of Allied’s



239   Id.
240 Scolnick Dec. Exh. 119 (Minutes of Meeting of the Board of Directors of Allied Systems Holdings, Inc.
July 29, 2010).
241 Id. Yucaipa notes that “(1) a copy of the LOI was provided to all Board members; (2) Allied’s CFO (who
was indisputably independent from Yucaipa) conducted a financial analysis of the LOI and concluded that
it was 43% short of a conservative liquidation value for Allied; (3) the entire Board received that financial
analysis, and the CFO walked the Board through it; and (4) Allied’s CEO weighed in on the value of the
offer and found it unfavorable. (See id.) Only after this discussion and evaluation did Mr. Walker comment
on the offer.” Yucaipa Reply, Adv. D.I. 803, at p. 27. Again, the Court finds there to be a dispute of material
fact because the minutes continue:
                   Mr. Walker stated that he found the offer flawed on several levels: first, a
                   release of all claims as a condition to negotiations is clearly unacceptable.
                   Second, as the Company’s largest lender, Mr. Walker stated that Yucaipa would
                   never accept such as offer and rather believes that the Company is worth
                   very significantly more on [sic] liquidation.
Id. (emphasis added). It was only after Mr. Walker’s statement that a “thorough discussion of the Letter of
Intent was undertaken after which Mr. Walker made a motion to allow the Letter of Intent to lapse without
any response from the Company.” Id. (emphasis added).

                                                            83
                 Case 14-50971-CSS          Doc 563    Filed 05/04/21       Page 84 of 117




                   assets.242 This shrank to $135 million by the time of the JCT 363 sale in

                   December 2013.243

           As stated, the Court is not ruling on the breach of fiduciary duty claim at this time

– the Court is only ruling on Yucaipa’s motion for summary judgment, which is premised

on the grounds that such allegations fail for lack of proof. As related to alternative

transactions, the Trustee has presented ample evidence that in 2008-2009 there was a

potential alternative transaction that Yucaipa did not present to Allied’s Board for

consideration and such failure went beyond Yucaipa’s self-interest and had significant

negative impact on Allied and its stakeholders.

          iii.    JCT Negotiations

           Yucaipa asserts that the JCT 2011-2012 proposals were not specifically referenced

in the Estate Complaint.244 This is a summary judgment motion (and not a motion to

dismiss) and this argument is a sufficiency of pleadings argument. Needless to say,

Federal Rule of Civil Procedure Rule 8, made applicable to these proceeds by Federal

Rule of Bankruptcy Procedure 7008, requires only “a short and plain statement of the

claim showing that the pleader is entitled to relief.”245 It would be unrealistic for the

Estate (and now the Trustee) to make specific allegations in the Estate Complaint before


242Singer Dec. Exh. 103 (Risius Report) at ¶ 68. Yucaipa asserts that “although the Trustee proclaims ‘JCT
was willing to pay approximately $244.2 million to own Allied in spring 2012, she ignores that it would
have gone to Allied’s debtholders, including BD/S, not Allied.” Yucaipa Reply, Adv. D.I. 803 at p. 29.
Yucaipa does not address that ultimately Allied only received $135 million of its assets – a decline in value
to Allied and its Lenders of approximately $109 million – a significant sum.
243   Del. Bankr. Case No. 12-11564, D.I. 1837.
244   See Yucaipa’s Summary Judgment Motion at pp. 43-44.
245   Fed.R.Civ.P. 8(a)(2).

                                                         84
                Case 14-50971-CSS          Doc 563       Filed 05/04/21        Page 85 of 117




discovery had begun.246 “Plaintiffs are held only to the notice pleading standard and are

not required to plead every factual allegation supporting their claims.”247 Furthermore,

here, the factual allegations do not state a new claim or legal theory,248 instead, these facts

“directly relate to and support the initial claims made by”249 the Estate (and now the

Trustee). As a result, these allegations are admissible, and Yucaipa’s argument is without

merit.

          iv.    Could Any Transaction with JCT Benefit Allied?

          Yucaipa further contends that there was “no transaction” with JCT that could

benefit Allied. Again, only Yucaipa moved for summary judgment on the basis that “no

facts” exist – as set forth herein, there are material facts asserted by the Trustee (and

supporting evidence) to allow the Court to determine that there are material facts in

dispute for this issue to go forward at trial. In addition to the evidence outlined in bullet

points above, the Trustee sets forth the following:




246Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002) (“Before discovery has unearthed relevant facts and
evidence, it may be difficult to define the precise formulation of the required prima facie case in a particular
case. Given that the prima facie case operates as a flexible evidentiary standard . . . “).; see also Romdhani v.
Exxon Mobil Corp., Civ. Action No. 07-715-LPS, 2010 WL 4682414, at *5 (D. Del. Nov. 10, 2010) (plaintiff is
“not required to plead every factual allegation supporting their claims.”).
247   Romdhani v. Exxon Mobil Corp., 2010 WL 4682414, at *5.
248 In its brief Yucaipa cites to the following cases, which are distinguishable as the “new facts” raise new
and distinct claims: McMahon v. Salmond, 573 F. App’x 128, 135 (3d Cir. 2014) (unpublished) (new facts
plaintiff raised on summary judgment formed a separate and distinct claim unpled in his complaint);
Wilson v. City of Wilmington, Civ. No. 13-1390-LPS, 2015 WL 4571554, at *7 (D. Del. July 29, 2015) (plaintiff
“first raised the issue of a hostile work environment in his opposition to Defendants’ motion for summary
judgment.”). See also Krouse v. American Sterilizer Co., 984 F. Supp. 891, 914 (W.D.Pa.1996) (citing numerous
reasons for striking affidavit, including that it “inappropriately raises new allegations”), aff’d, 126 F.3d 494
(3d Cir. 1997).
249   Romdhani v. Exxon Mobil Corp., 2010 WL 4682414, at *5.

                                                           85
                   Case 14-50971-CSS         Doc 563       Filed 05/04/21   Page 86 of 117




              i.     Riggs testified that he did not care what form the transaction took.250

             ii.     The Trustee’s 30(b)(6) witness, Stephen Deckoff (Black Diamond principal),

                     testified that, after meeting with Riggs on multiple occasions, his

                     understanding was that:
                            Yucaipa … through [its] position as requisite
                            lender tried to structure a transaction where
                            instead of the company being sold to Jack
                            Cooper in a normal M&A transaction, Jack
                            Cooper would buy from Yucaipa their
                            controlling interest in the debt and the requisite
                            lender status that went along with that
                            controlling position in the debt … they tried to
                            negotiate a transaction where they would get
                            better treatment than the other lenders.251

            iii.     JCT’s corporate representative testified that in 2011 and 2012:
                            The goal was not to acquire any debt, the goal
                            was to acquire Allied. In order to acquire
                            Allied, one, you needed a requisite lender; and
                            two, you wanted as much debt as possible so
                            you could end up with as much of the equity as
                            possible or the assets . . . 252

The Trustee has shown that there is dispute of material fact for this allegation to go

forward at trial.




250 Scolnick Dec. Exh. 19 (Riggs Dep.) 233:17-236:15) (“whether … a purchase of the debt or a[n] M&A
deal,” the “end game” was “own[ing] the company and combin[ing] the entities, same as it has always
been.”). See also Supp. Singer Dec. Exh. 144 (Email from M. Riggs to BD/S on December 18, 2011 stating
that Yucaipa is “simply not interested in exploring a typical M&A type transaction…”).
251   Scolnick Dec. Exh. 9 (Trustee 30(b)(6) Dep.) 44:14-45:22.
252 Scolnick Dec. Exh. 20 (JCT 30(b)(6) Dep.) 37:10-21. See also Singer Dec. Exh. 93 (Riggs Dep.) 234:8-236:9
(“I was not in the debt investing business, I was in the business of running companies, so this whole thing
was to try to get a package together.”).

                                                            86
              Case 14-50971-CSS            Doc 563      Filed 05/04/21        Page 87 of 117




         v.     Corporate Opportunity

        Yucaipa continues that the Trustee’s (purported) damages resulting from the JCT

negotiations are rooted in the assumption that Yucaipa wrongfully usurped Allied’s

“corporate opportunity.”253 However, the Trustee alleges that Yucaipa usurped the

negotiations with JCT and torpedoed a transaction that could have brought value to Allied

and its stakeholders. In other words, Yucaipa asserts that the Trustee cannot make a case

for breach of the “doctrine of corporate opportunity” – and the Trustee agrees. As the

parties agree that the “doctrine of corporate opportunity” is not an issue in this litigation,

the Court will not discuss it further.

        vi.     Unnecessary and Unreasonable Fees.

        As the fees are recovered by the Trustee as fraudulent transfers in Estates Claims

10 and 11, the Court rules here in the alternative. In any event, the Court is only ruling

on Yucaipa’s defenses and not on the Trustee’s prima facie case.

        Yucaipa asserts that it could not have breached its fiduciary duties by causing

Allied to pay unnecessary and unreasonable fees because Allied was contractually

obligated to pay these fees. Yucaipa continues that if Allied was in default, Allied was


253 Dweck v. Nasser, No. CIV.A. 1353-VCL, 2012 WL 161590, at *12 (Del. Ch. Jan. 18, 2012) (“The doctrine of
corporate opportunity represents ... one species of the broad fiduciary duties assumed by a corporate
director or officer. The doctrine holds that a corporate officer or director may not take a business
opportunity for his own if: (1) the corporation is financially able to exploit the opportunity; (2) the
opportunity is within the corporation’s line of business; (3) the corporation has an interest or expectancy in
the opportunity; and (4) by taking the opportunity for his own, the corporate fiduciary will thereby be
placed in a position inimicable to his duties to the corporation.” (citations and internal citations omitted)).
See Scolnick Dec. Exh. 13 (Risius Dep.) 158:8-160:11 (Q. Do you have any separate opinion about whether
or not a deal with JCT was, in fact, a corporate opportunity that belonged to Allied? A. I think it requires a
legal conclusion. Q. So I’m just asking you if you have an opinion, yes or no. A. I’m not here to give legal
opinions. “corporate opportunity” is a legal term.”); Singer Dec. Exh. 106 (Responsive Expert Report of
Jonathan R. Macey) at ¶ 50 (“There is no dispute that Allied was in the car hauling business. It was not in
the business of acquiring control of other firms, or of itself.”).

                                                          87
               Case 14-50971-CSS         Doc 563   Filed 05/04/21   Page 88 of 117




contractually obligated to reimburse its Lenders’ costs and expenses, including legal fees

incurred in connection with any refinancing or restructuring of the credit agreements.

Yucaipa also asserts that Allied was contractually obligated to pay Yucaipa’s fees in

connection with the CIT Litigation. The Court will take these two groups of fees in turn

to determine if there is a dispute as to material fact.

                  a. Fees for Yucaipa-ComVest Transaction

           Section 10.2 of the FLCA states:
                  Each Borrower agrees to pay promptly . . . (h) after the
                  occurrence of a Default of an Event of Default, all reasonable
                  costs and expenses, including reasonable attorneys’ fees
                  (including reasonable allocated costs of internal counsel) and
                  reasonable costs of settlement, incurred by any Agent and
                  Lenders in enforcing any Obligations of or in collecting any
                  payments due from aby Credit Party hereunder or under the
                  other Credit Documents by reason of such Default or Event of
                  Default (including in connection with the sale, lease or license
                  of, collection from, or other realization upon any of the
                  Collateral or the enforcement of the Guaranty) or in
                  connection with any refinancing or restructuring of the credit
                  agreements provided hereunder in the nature of a “work-out”
                  or pursuant to any insolvency or bankruptcy cases of
                  proceedings.254

Thus, fees must be (i) reasonable, (ii) after default, and (iii) in connection with any

refinancing or restructuring of the credit arrangements provided under the FLCA in the

nature of a work-out. The Fourth Amendment and Yucaipa’s purchase of ComVest’s

debt were not in the nature of a “work out.” As stated by the Trustee, a “workout” is an

“adjustment in the reasonable expectations of” stakeholders that results in “a business




254   FLCA § 10.2(h) (emphasis added).

                                                    88
               Case 14-50971-CSS            Doc 563       Filed 05/04/21       Page 89 of 117




entity that has realigned its financial structure.”255 Although Yucaipa attempted to

characterize the Fourth Amendment as a “workout,”256 as argued by the Trustee, the

Fourth Amendment did not “realign” Allied’s financial structure (it only realigned the

lenders’ claims and rights).

          Furthermore, the Trustee alleges that the Allied default on which Yucaipa

premises its right to fees occurred only because Yucaipa (through Mr. Walker) requested

it. Allied defaulted on its scheduled $4.8 million principal and interest payment, weeks

before Yucaipa executed the Yucaipa-ComVest transaction, because Mr. Walker advised

the Board to do so. More specifically, the minutes of the Board of Directors meeting on

August 3, 2009 reflect:
                  Mr. Blount called the meeting to order, and announced that
                  the purpose of the meeting was to discuss the Company’s
                  liquidity, especially with respect to the approximately $4.8
                  million interest payment due to the first lien lenders the next


255   Matthew W. Kavanaugh, Randye B. Soref, What is a workout?, Business Workouts Manual § 1:1 (2020):
                  The term “workout” describes a process rather than an event or a
                  technique. The successful result of this process is a business entity that has
                  realigned its financial structure. Essential to that realignment is an
                  adjustment in the reasonable expectations of creditors, shareholders,
                  labor, management, suppliers, and other parties that have an economic
                  interest in the continued viability of the financially troubled business.
                  A workout is needed when the condition of the debtor’s business has
                  changed radically. The original expectations of parties in interest at the
                  time of their first involvement with the business no longer are attainable.
                  The workout requires reevaluation by everyone. It is traumatic and, of
                  necessity, involves conflict.
See also In re Art Van Furniture, LLC, 617 B.R. 509, 516 (Bankr. D. Del. 2020) (“the term ‘loan workout,’ it is
ordinarily defined as ‘a mutual agreement between a lender and borrower to renegotiate the terms on a
loan that is in default.’” (citations omitted)); Black’s Law Dictionary defines a “workout” as “[t]he act of
restructuring or refinancing overdue loans.” Black’s Law Dictionary (11th ed. 2019).
256Yucaipa Reply (Adv. D.I. 803) at p. 33 (The Fourth Amendment “memorialized a renegotiation between
Allied and ComVest of the terms of the FLCA, at a time when Allied was in default.”).

                                                           89
             Case 14-50971-CSS           Doc 563      Filed 05/04/21       Page 90 of 117




                day. Mr. Blount advised the Board that Mr. Walker had
                suggested that the Company might be well-advised not to
                make the payment. . . .
                Mr. Walker then updated the Board on the status of
                negotiations with ComVest, stating that ComVest and
                Yucaipa were back in discussions and that Yucaipa was
                feeling optimistic that a consensual deal that would be
                beneficial to the Company could be accomplished in the near
                future. Mr. Walker warned, however, that it was critical that
                the Company have adequate liquidity to provide a sufficient
                runway for negotiations. . . . 257

        After advising the Board to “default” on the payment, Yucaipa then caused Allied

to pay $2.7 million in fees to Yucaipa and ComVest as a closing condition to their deal.258

Yucaipa responds that Allied had been in default for over a year before the August 2009

default.259 However, at least some of the earlier defaults had been negotiated though a

forbearance agreement.          What is notable to the Court is that weeks prior to the

transaction, a Yucaipa principal is recommending that Allied default. At the very least,

this creates a dispute of material fact as to whether these fees were “reasonable” or even

warranted under section 10.2 of the FLCA. Thus, the Court will deny Yucaipa’s Summary

Judgment motion on the basis of the fees for Yucaipa-ComVest Transaction.




257Singer Dec. Exh. 40 (Minutes of Meeting of the Board of Directors of Allied Systems Holdings, Inc.,
Aug. 3, 2009), at p. 1.
258 Singer Dec. Exh. 103 (Risius Report) at ¶ 57 (“Yucaipa and ComVest also agreed that, as a closing
condition to the transaction, Allied would reimburse ComVest in the amount of $1,850,000 for its legal fees
and expenses in connection with the sale of its debt to Yucaipa, and that Allied would reimburse Yucaipa
for its fees and expenses in the amount of $831,325.83. Allied was not a party to the Loan Purchase
Agreement.” (footnotes omitted)) and Exh. E1.
259However, the parties had entered into a forbearance agreement regarding (some of the) prior existing
defaults. See Scolnick Dec. at Exh. 49 (Forbearance Agreement dated Sept. 24, 2008).

                                                        90
               Case 14-50971-CSS             Doc 563       Filed 05/04/21         Page 91 of 117




                   b. Fees for CIT Litigation

          Yucaipa asserts that Allied was contractually obligated to pay the fees incurred in

connection with the CIT Litigation. Under the MMSA, Allied agreed to indemnify

Yucaipa for any losses, fees, and expenses arising out of any “action or failure to act” by

Allied or by Yucaipa “at the Company’s request or with the Company’s consent,”

including fees incurred in “investigating, preparing or pursuing” any action or

proceeding in connection with litigation.260 Yucaipa asserts that the Georgia bankruptcy

court expressly approved the MMSA when Allied exited its prior bankruptcy. Thus,

Yucaipa argues that any payment Allied made on behalf of Yucaipa for the CIT Litigation

was consistent with its court-approved contractual obligations.

          In response, the Trustee asserts that provisions of the MMSA requiring Allied to

pay Yucaipa’s legal fees are inapplicable “if it is finally judicially determined by a court

of competent jurisdiction” that the fees incurred “arose solely out of [Yucaipa’s] gross

negligence or bad faith.”261

          The New York Supreme Court held:
                   Thus, on August 21, 2009, Yucaipa, as controlling shareholder
                   of Allied, caused Allied to enter into that certain Amendment
                   No. 4 to Credit Agreement with ComVest (the “Purported
                   Fourth Amendment”), which purported to eliminate any
                   restrictions on Yucaipa’s ownership of Allied debt (including
                   those that existed in the Credit Agreement as initially drafted

260   Scolnick Dec. Exh. 32 (MMSA) at § 6 (a) and (b).
261 Scolnick Dec. Exh. 32 (MMSA) at § 6 (a) ( “. . . provided, that this clause (ii) shall not apply if it is finally
judicially determined by a court of competent jurisdiction that such Losses arose solely out of the gross
negligence or bad faith of such Indemnified Party.”) and (b) (“ . . . provided, however, that in the event it
is finally judicially determined by a court of competent jurisdiction that the Losses of such Indemnified
Party arose solely out of the gross negligence or bad faith of such Indemnified Party, such Indemnified
Party will promptly remit tot the Company any amounts reimbursed or advanced under this paragraph.”).

                                                             91
            Case 14-50971-CSS           Doc 563      Filed 05/04/21      Page 92 of 117




                and executed), including the provision disregarding Yucaipa-
                held debt in calculating “Term Loan Exposure,” which would
                otherwise have prevented Yucaipa from becoming the
                Requisite Lender. After the Purported Fourth Amendment
                was signed, Yucaipa consummated its transaction with
                ComVest and acquired a majority of the Obligations - thereby
                seizing control of the Lenders’ rights and remedies under the
                Credit Facility.
                This was, of course, flatly prohibited under the Credit
                Agreement absent the consent of all of the Lenders, and thus
                the Purported Fourth Amendment is invalid and of no force
                or effect.262

Yucaipa also litigated with it was an “Eligible Assignee” under the FLCA, where the

Third Circuit held:
                It would be inequitable to allow Yucaipa “to achieve an ‘end
                run’ around the substance of the Eligible Assignee restrictions
                in the Credit Agreement and undercut what Yucaipa
                certainly knew the restrictions were designed to prevent.
                It is clear Yucaipa knew that it was prohibited from acquiring
                LC Commitments and that the Third Amendment restricted
                Yucaipa’s rights as a Lender. Yucaipa’s argument that the
                express language in the Third Amendment does not exclude
                LC Commitments is an attempted “end run” around the
                intent to limit Yucaipa’s holdings and prevent Yucaipa from
                becoming the Requisite Lender.263

Yucaipa asserts that the New York court granted declaratory relief, it at most found that

Yucaipa had breached the FLCA, it made no “good faith” or negligence determination.

        However, “‘[a] failure to act in good faith may be shown, for instance, where the

fiduciary intentionally acts with a purpose other than that of advancing the best

interests of the corporation, where the fiduciary acts with the intent to violate applicable

262BDCM Opportunity Fund II, LP v. Yucaipa American Alliance Fund I, LP, 2013 WL 1290394, at *5 (emphasis
added).
  ASHInc Corp. v. AMMC VII, Ltd., 683 F. App’x at 140 (emphasis added; citations and internal quotation
263

marks omitted).

                                                       92
               Case 14-50971-CSS            Doc 563       Filed 05/04/21        Page 93 of 117




positive law, or where the fiduciary intentionally fails to act in the face of a known duty

to act, demonstrating a conscious disregard for his duties.’”264 The New York Supreme

Court and the Third Circuit have already made these determinations regarding Yucaipa

making an “inequitable end run”265 around the substance of the restrictions in the FLCA.

As a result, the MMSA’s fee provisions relied upon Yucaipa in its motion, would be

inapplicable.

          Thus, the Court will deny Yucaipa’s Motion for Summary Judgment with regard

to the payment of the fees related to the CIT Litigation.




264 Brehm v. Eisner (In re Walt Disney Co. Derivative Litig.), 906 A.2d 27, 67 (Del. 2006) (emphasis added,
quoting In re Walt Disney Co. Derivative Litig., 907 A.2d 693, 755 (Del. Ch. 2005) (footnotes and further
citations omitted), aff’d, 906 A.2d 27 (Del. 2006)). See also Singer Dec. Exh. 104 (Macey Report) at ¶¶50-54.
The duty to act in good faith is described as:
                  The duty to act in good faith, meanwhile, is a subsidiary element of the
                  duty of loyalty. The behavior that must be shown to prove a violation of
                  the duty to act in good faith requires conduct that is qualitatively different
                  from, and more culpable than, the conduct giving rise to a violation of the
                  fiduciary duty of care (i.e., gross negligence). The Delaware Supreme
                  Court has identified three examples of conduct that may establish a failure
                  to act in good faith. First, it has held that such a failure may be shown
                  where a director intentionally acts with a purpose other than that of
                  advancing the best interests of the corporation. Second, it has held that a
                  failure may be proven where a director acts with the intent to violate
                  applicable positive law. Third, it has held that a failure may be shown
                  where the director intentionally fails to act in the face of a known duty to
                  act, demonstrating a conscious disregard for his duties. The court noted,
                  however, that this list of examples is not necessarily exclusive. More
                  specifically, it said there may be other examples of bad faith yet to be
                  proven or alleged, but these three are the most salient.
Official Comm. of Unsecured Creditors v. Goldman Sachs Credit Partners L.P. (In re Fedders N. Am., Inc.), 405 B.R.
527, 540 (Bankr. D. Del. 2009) (internal quotation marks omitted; citing Stone v. Ritter, 911 A.3d 362, 370
(Del. 2006) and In re Walt Disney Co. Derivative Litig., 907 A.2d at 755.
265   ASHInc Corp. v. AMMC VII, Ltd., 683 F. App’x at 140.

                                                           93
             Case 14-50971-CSS             Doc 563       Filed 05/04/21       Page 94 of 117




      Lender Claim 4: Tortious Interference Against the Yucaipa Directors and Ron
Burkle

        The Trustee asserts that a claim of tortious interference against Yucaipa and Rob

Burkle alleging that they intentionally interfered with the First Lien Lenders’ rights under

the FLCA. However, the Trustee has abandoned this claim.266 As a result, the Court will

deny the Trustee Summary Judgment Motion on Lender Claim 4 (Tortious Interference).

        Estate Claims 1-2 and Lender Claim 1: Equitable Subordination

        The Trustee seeks summary judgment on Estate Claims 1-2 and Lender Claim 1 to

subordinate Yucaipa’s claim arising from its First and Second Lien Facilities, in its

entirety, to all other debt claims under 11 U.S.C. section 510(c) as Yucaipa acted in a way

that harmed Allied, Allied’s creditors, or advantaged Yucaipa by: (i) acquiring first lien

debt in and Requisite Lender status (and causing Allied to foot the transaction costs) in

willful breach of the Third Amendment; and (ii) using the illegitimate Requisite Lender

Status to (a) litigate the validity of an invalid Fourth Amendment, (b) allow Allied to

default on its obligations under the FLCA, (c) act unreasonably during the JCT

Negotiations, and (d) cause Allied to make fraudulent transfer.267




266See Litigation Trustee’s Reply Memorandum in Further Support of Motion for Partial Summary Judgment, Adv.
D.I. 794 at p. 1 n. 1 (“The Trustee’s claims against Defendants Ron Burkle and the Yucaipa Directors have
been voluntarily dismissed (13-50530, D.I. 793; 14-50971, D.I. 533 and 534). The Trustee’s motion seeking
summary judgment on Lender Claim 4 (Tortious Interference) is, therefore, no longer in the case.”).
267 The Trustee and Lenders have standing to bring the claims. See Picard v. J. Ezra Merkin (In re Bernard L.
Madoff Inv. Sec. LLC), 515 B.R. 117, 159 (Bankr. S.D.N.Y. 2014) (“[W]here the inequitable conduct injures the
estate as a whole, the trustee is the person with the standing to assert it.”); id. (A creditor may bring an
equitable subordination claim only if he can allege a particularized injury resulting from the defendant’s
inequitable conduct . . . [or] that [Yucaipa’s] inequitable conduct . . . allowed [Yucaipa] to achieve an unfair
advantage.”). See also supra p. 7 (allowed under the Litigation Trust Agreement).

                                                          94
              Case 14-50971-CSS              Doc 563       Filed 05/04/21         Page 95 of 117




        Yucaipa argues that claims for inequitable subordination are inherently fact

driven—unsuitable for disposition on summary judgment.268 Yucaipa also asserts that

the factual narrative demonstrates the good faith or inherent fairness of its actions.

Yucaipa argues that because BD/S acquired its debt in 2011-2012, after most of the

allegedly inequitable actions were conducted, BD/S is not entitled to equitable

subordination.269

        Section 510(c) permits the subordination of claims under principles of equitable

subordination for:
             purposes of distribution all or part of an allowed claim to all
             or part of another allowed claim or all or part of an allowed
             interest to all or part of another allowed interest; or order that

268 Yucaipa’s citation to this proposition is misleading at best. Yucaipa’s brief states (with all but the
relevant internal citations and quotations omitted):
                 Equitable subordination is an extraordinary remedy which is applied
                 sparingly. Because the claim requires a fact-intensive inquiry, it “is rarely
                 amenable to resolution at summary judgment,” particularly on behalf of a
                 plaintiff. In re Mid-Am. Waste Sys., Inc., 284 B.R. at 126; In re J. Silver
                 Clothing, Inc., 453 B.R. 518, 533 (Bankr. D. Del. 2011) . . . .
Miller v. U.S. (In re Miller), 284 B.R. 121, 126 (N.D. Ca. 2002) reveals no such quote. In re Mid-Am. Waste Sys.,
Inc., 284 B.R. 53 (Bankr. D. Del. 2002) also contains no such quote. Burtch v. Connecticut Comm. Bank (In re
J. Silver Clothing, Inc.), 453 B.R. 518, 533 also does not contain this quote.

Instead, the quote is found in YA Global Invest., L.P. v. Global Outreach, S.A. (In re Glob. Outreach, S.A.), Civ.
Act N. 11-620, 2011 WL 2294168, at *8 (D.N.J. June 6, 2011) and does not stand for the proposition cited.
Instead, Glob. Outreach states: “[T]his language . . . does not conclusively establish an actual intent to hinder,
delay, or defraud the Debtor’s creditors when divorced from the context and circumstances surrounding
the transaction. The issue of intent with respect to a fraudulent transfer is rarely amenable to resolution at
summary judgment.” (emphasis added). The issue of intent as to a fraudulent transfer is not at issue here.
269 Yucaipa’s argument is irrelevant as to the Estate Claims 1 and 2 because any injury to the Estate occurred
independent of when certain lenders held claims. This argument fails as to Lender Claim 1 because
equitable subordination claims have only been barred where they are purchased after the intervention of
bankruptcy. Indeed, § 510(c) subordinates claims to other claims—not claims to specific claimants. See,
also, Consol. Pet Foods v. Millard Refrigeration Services, Inc. (In re S & D Foods, Inc.), 110 B.R. 34, 37 (Bankr. D.
Colo. 1990) (no subordination for claims purchased “after the alleged misconduct of other creditors and
after the intervention of bankruptcy and at distressed prices”); In re W. T. Grant Co., 4 B.R. 53, 78 (Bankr.
S.D.N.Y. 1980) (debt acquired “after the alleged misconduct of the [defendants], the intervention of
bankruptcy and at distressed prices”), appeal aff’d, 699 F.2d 599 (2d Cir. 1983).

                                                             95
                    Case 14-50971-CSS        Doc 563       Filed 05/04/21       Page 96 of 117




                      any lien securing such a subordinated claim be transferred to
                      the estate.270

            The Supreme Court has interpreted § 510(c)’s reference to “principles of equitable

subordination” as a clear indication of “congressional intent at least to start with existing

doctrine.”271 The pre-1978 doctrine mentioned largely refers to the general application of

equitable subordination where (i) the claimant engaged in inequitable conduct, (ii) the

inequitable conduct resulted in: (a) injury to the debtor or creditors or (b) created an

unfair advantage for the claimant, and (iii) granting equitable subordination must be

consistent with the provisions of the Bankruptcy Code.272 The consistency requirement

reminds bankruptcy courts that they are “not free to adjust the legally valid claim of an

innocent party who asserts the claim in good faith merely because the court perceives

that the result is inequitable.”273 In keeping with pre-1978 doctrine, many Courts of

Appeals have continued to require inequitable conduct before allowing the equitable

subordination of most claims . . . .”274

            While the Noland court did not resolve the issue of “whether a bankruptcy court

must always find creditor misconduct before a claim may be equitably subordinated,”275



270   11 U.S.C. § 510(c).
271   United States v. Noland, 517 U.S. 535, 539 (1996) (citations and quotations omitted).
272 Id. See also Schubert v. Lucent Tech. Inc. (In re Winstar Commc’ns, Inc.), 554 F.3d 382, 411 (3d Cir. 2009)
(quoting Benjamin v. Diamond (In re Mobile Steel Co.), 563 F.2d 692, 700 (5th Cir. 1977)); In re Mid-Am. Waste
Sys., Inc., 284 B.R. at 71 (“Under the second prong of the traditional equitable subordination analysis, the
Court must determine whether the claimant’s inequitable conduct either (i) created some unfair advantage
for the claimant or (ii) harmed the debtor or its creditors.”).
273   Noland, 517 U.S. at 539.
274   Id.
275   Id. at 543.

                                                            96
                    Case 14-50971-CSS         Doc 563        Filed 05/04/21       Page 97 of 117




it clarified that courts have “leeway to develop the doctrine” of equitable subordination

“rather than to freeze the pre-1978 law in place.”276                          Indeed, “despite its earlier

endorsement of Mobile Steel as the benchmark of equitable subordination, the Court

expressly declined to rule that equitable subordination was unavailable merely because

the IRS was not guilty of misconduct.”277 As such, under § 510(c), courts are permitted

“to make exceptions to a general rule when justified by particular facts.” “Such case-by-

case adjudication is at the core of judicial competence.”278

           Although courts have the power to tweak pre-1978 law, they do not have the

power to subordinate categorically claims based on the type of claim.279 Some types of

claims may, generally, be more suspect to subordination than others, but “a court sitting

in equity must nonetheless consider whether subordinating a particular claim would be

fair based on the totality of the circumstances in the individual case.280

           In the Third Circuit, claims of insiders are generally more suspect to subordination

than claims of non-insiders. This is expressed in differing standards of inequitable

conduct for the two types of claims.281




276   Id. at 540.
277   See, e.g., Merrimac Paper Co. v. Harrison (In re Merrimac Paper Co.), 420 F.3d 53, 61 (1st Cir. 2005).
278   Id. at 61 (emphasis in original).
279   See generally, id.
280   Id. at 63.
281   In re Mid-Am. Waste Sys., Inc., 284 B.R. at 73.

                                                              97
                Case 14-50971-CSS              Doc 563       Filed 05/04/21        Page 98 of 117




           For non-insiders, inequitable conduct must be “egregious conduct” such as “fraud,

overreaching, or spoliation.”282 Conversely, for insiders, inequitable conduct requires

only “material evidence of unfair conduct” or, “any unfair act by the creditor as long as

the conduct affects the bankruptcy results of the other creditors.”283 If sufficiently

challenged, the claimant then bears the burden of proving the good faith of the conduct

and “its inherent fairness from the viewpoint of the corporation and those interested

therein.”284

           There is no standardized test for what constitutes “unfair conduct.” And courts

look to the particularized facts before them to determine whether the conduct and injury

demand equitable subordination.285 In cases of fiduciary or insider claimants, courts have

found, based on the facts of the case before them, unfair conduct where the insider or

fiduciary: (i) dominated and exploited the debtor; (ii) violated the “rules of fair play and

good conscience;” (iii) engaged in illegal or fraudulent conduct; (iv) breached fiduciary

duties owed to the debtor, stockholders, or creditors; (v) used “the debtor as a mere




282   In re Winstar Commc’ns, Inc., 554 F.3d at 412 (citations and internal quotation marks omitted).
283Citicorp Venture Capital, Ltd. v. Comm. of Creditors Holding Unsecured Claims, 323 F.3d 228, 234 (3d Cir.
2003); In re Winstar Commc’ns, Inc., 554 F.3d at 412.
284   Pepper v. Litton, 308 U.S. 295, 306 (1939); See, e.g. In re Winstar Commc’ns, Inc., 554 F.3d at 412.
285See, e.g., Noland, 517 U.S. at 540 (stating that the “principles of equitable subordination permits a court
to make exceptions to a general rule when justified by particular facts . . . .”). (citations and quotations
omitted).

                                                              98
                 Case 14-50971-CSS             Doc 563       Filed 05/04/21        Page 99 of 117




instrumentality or alter ego;”286 (vi) breached a contract;                      287   or (vii) if a controlling

stockholder, undercapitalized the debtor or capitalized the debtor with debt.288

           Where a parent entity dominates a subordinate and occupies the position of

fiduciary, mere domination is insufficient to show inequitable conduct—instead, the

parent’s conduct must advantage the parent entity at the disadvantage of the

subsidiary.289

           In Comstock v. Group of Int’l Investors, a parent entity dominated its subsidiary

because it owned 58-83% of the subsidiary’s equity during the relevant time period.

Importantly, while the parent entity made loans to the subsidiary, the parent’s conduct

benefited the subsidiary’s creditors. As such, the court did not subordinate the claim.290

           Conversely, in Gannet Co. v. Larry, the court found a parent entity’s actions

inequitable where it caused the subsidiary to engage in a business experiment that

benefited the parent entity regardless of the experiment’s financial profitability but only

benefited the subsidiary’s creditors if the experiment proved financially profitable.291 In

other words, the action benefited the parent entity at the disadvantage of the subsidiary

and creditors.


286   In re Mid-Am. Waste Sys., Inc., 284 B.R. at 70.
287 Miller v. Greenwich Capital Fin. Products, Inc. (In re Am. Bus. Fin. Servs., Inc.), 362 B.R. 149, 164-65 (Bankr.
D. Del. 2007) (finding that the Trustee made a claim for equitable subordination by alleging inequitable
conduct such as breach of contract, but also finding that the relief sought could not be granted under a
claim for equitable subordination.).
288   In re Mid-Am. Waste Sys., Inc., 284 B.R. at 70; Pepper v. Litton, 308 U.S. at 310.
289   See Comstock v. Grp. of Institutional Inv’rs, 335 U.S. 211, 229 (1948).
290   See generally id.
291   Gannett Co. v. Larry, 221 F.2d 269, 275 (2d Cir. 1955).

                                                                99
                  Case 14-50971-CSS           Doc 563      Filed 05/04/21        Page 100 of 117




           While examining whether a claim should be equitably subordinated, courts should

also remember that inequitable conduct can warrant subordination of a claim even if the

conduct is unrelated to the “assertion of that claim,” and that claims should only be

subordinated to the extent necessary to offset the harm suffered as a result of the

conduct.292

             i.     Insider Status

           Under 11 U.S.C. section 101(31)(B)(iii), business entities in control of a debtor are

insiders. And control is the “legal right or ability to exercise control over a corporate

entity.”293 The record shows that Yucaipa had the legal right to control every tranche of

Allied’s capital structure as of August 21, 2009.294 The record contains no evidence

suggesting that Yucaipa was not an insider of Allied, nor does Yucaipa dispute that it

was an insider. Controlling every tranche of Allied’s capital structure grants Yucaipa the

legal right to exercise authority over Allied. The Court finds that the Trustee has

produced undisputed evidence showing Yucaipa’s status as an insider of Allied as

Yucaipa was a person in control of Allied, under 11 U.S.C. § 101(31)(B)(iii) as of August




292   In re Mid-Am. Waste Sys., Inc., 284 B.R. at 69.
293   Anstine v. Carl Zeiss Meditec AG (In re U.S. Med., Inc.), 531 F.3d 1272, 1279 (10th Cir. 2008).
294 Singer Dec. Exh. 47 (Email from D. Walker to R. Burkle, re: Allied, dated Sept. 11, 2009) at p. 2 (“Our
purchase of the first lien debt is also notable because it puts us in the position of controlling every tranche
of the Company’s capital structure. In addition to holding 56% of the first lien debt, we also hold 67% of
the second lien debt as well as 71% of the fully-diluted equity.”).

                                                             100
                 Case 14-50971-CSS          Doc 563         Filed 05/04/21   Page 101 of 117




21, 2009, if not earlier.295 It is further undisputed that Yucaipa owed a fiduciary duty to

Allied.296

           ii.     Inequitable Conduct

          At trial, the Trustee will bear the burden of persuasion in showing that (i) there

was inequitable conduct; (ii) the inequitable conduct resulted in: (a) injury to the debtor

or creditors or (b) created an unfair advantage for the claimant; and (iii) equitable

subordination is consistent with the Bankruptcy Code.297 Thus, on summary judgment,

the Trustee must produce admissible, undisputed evidence proving each of the above

elements.298

                   c. Undisputed Conduct

          As to amending the FLCA in breach of the Third Amendment and invalidly

assuming the title of Requisite Lender, the Trustee has shown that there is no genuine

dispute of material fact that (i) Yucaipa knew that it was prohibited from becoming

Requisite Lender under the FLCA or acquiring LC Commitments under the FLCA; (ii) the

Third Amendment burdened Yucaipa with onerous restrictions placed on its purchases



295 13-50530 D.I. 297 at p. 129 (Tr. of Hr’g. 129:11-22) (“Yucaipa was involved in the negotiation and the
establishment of the first lien credit agreement as part of the earlier bankruptcy. And at all other times, has
controlled the equity and the board of directors. And has been intimately involved in every aspect of the
debtor’s business, and the credit agreement issues since 2007. To allow Yucaipa to be involved this heavily
in negotiating agreements with -- including those with expressed limits on Yucaipa’s rights, and wont’
allow them to buy the debt, the seller cannot sell to them in the first place, and to (indiscernible) would be
inequitable, you know, to the (indiscernible) degree in my mind . . . .” (emphasis added)).
296Kahn v. Lynch Commc’n Sys., Inc., 638 A.2d 1110, 1113 (Del. 1994) (quoting Ivanhoe Partners v. Newmont
Min. Corp., 535 A.2d 1334, 1344 (Del. 1987) (further citation omitted) (“‘a shareholder owes a fiduciary duty
only if it owns a majority interest in or exercises control over the business affairs of the corporation.’”).
297   11 Moore’s Federal Practice – Civil § 56.40 (2021).
298   11 Moore’s Federal Practice – Civil § 56.40 (2021).

                                                             101
               Case 14-50971-CSS           Doc 563       Filed 05/04/21       Page 102 of 117




of first lien debt; and (iii) by proclaiming an (invalid) amendment to the FLCA, Yucaipa

advantaged itself by: (a) acquiring more than $50 million in principal amount of Term

Loans, (b) obtaining voting powers on future modifications to the Credit Agreements and

bankruptcy proceedings, (c) avoiding the requirement that it make the Capital

Contribution, and (d) enabling itself to become an Eligible Assignee; (iv) Yucaipa’s

actions heavily injured Allied’s Lenders by subverting their contracted rights;

(v) Yucaipa’s actions injured Allied and creditors, as it withheld the Capital Contribution.

          By subverting the bargained-for rights of the Lenders,299 Yucaipa advantaged itself

while simultaneously causing the Lenders to suffer particularized harm. Yucaipa argues

that but for the Fourth Amendment and the ComVest Transaction, Allied would have

been forced into bankruptcy liquidation. There is no evidence in support of this

argument.300 There is no credible dispute that these amendments were not made in good

faith.301

          The Trustee argues that, under the terms of the Third Amendment, Yucaipa was

required to make a capital contribution of $57.4 million to Allied in cash or debt

cancellation in connection with the ComVest Transaction. As explained, supra, the



299 BDCM Opportunity Fund II v. Yucaipa American Alliance Fund I, LP, 2013 WL 1290394, at *5. See Murray
v. Nat’l Broad. Co., Inc., 576 N.Y.S.2d 578, 580 (App. Div. 1991) (“[Yucaipa] seiz[ed] control of the Lenders’
rights and remedies under the Credit Facility.”) (ruling on summary judgment constitutes final
determination). See supra Sections D and E (granting Trustee’s Lender Claims 2 and 3 for breach of contract
and breach of duty of good faith and fair dealing); id. p. 41–42 (listing the contractual injuries Lenders assert
they sustained).
300   See e.g., supra p. 50-51 and accompanying notes.
301 Allied was under no contractual obligation to make the payments related to the ComVest transaction.
See Singer Dec. Exh. 43 (Loan Purchase Agreement, dated Aug. 21, 2009), at p. 2 (§ 1.4).

                                                          102
               Case 14-50971-CSS            Doc 563       Filed 05/04/21      Page 103 of 117




undisputed facts show that Yucaipa’s failure to contribute constitute a breach of the Third

Amendment and resulted in injury to Allied in the amount of $57.4 million plus pre-

judgment interest. As to the lenders, the Trustee provides an expert report demonstrating

that in bankruptcy, the lenders would have received: (i) if cash contribution, an additional

$25.7 million without interest or $39 million with interest302 or (ii) if debt cancellation, an

additional $10.7 million without interest and $16.3 million with interest.303 Yucaipa

provides an expert report disputing the Trustee’s experts report as to the degree of injury

as to the Lenders.

          Yucaipa caused an insolvent Allied to (i) pay nearly $2.7 million in ComVest

transaction fees (ii) pay Yucaipa’s counsel approximately $2.5 million in connection with

the CIT Litigation and (iii) pay to Latham around $1.6 million for Yucaipa’s benefit.304

Because Yucaipa knowingly caused Allied, through the ComVest Transaction to enter the

invalid Fourth Amendment, it was aware that litigation was likely to follow, and in fact,

filed the first suit against CIT in Georgia.305 As a result of the lawsuits and fees, Allied



302   Singer Dec. Exh. 103 (Risius Report) at ¶¶ 120-122.
303   Id. at Exhs. B.2 through B.6. See also supra p. 44 (asserting damages related to the JCT Negotiations).
304   Singer Dec. Exh. 43 (Loan Purchase Agreement, dated Aug. 21, 2009), at p. 2 (§ 1.4).
305 Yucaipa knew it was imposing an end-run around creditors’ contractual rights. See supra n. 34. In
response to Yucaipa’s February 2009 tender that included an Amendment to the FLCA that allowed
Yucaipa to become Requisite Lender, CIT’s counsel stated:
                   [C]ertain provisions of the Proposed Fourth Amendment cannot be
                   entered into without the consent of Administrative Agent or Collateral
                   Agent [also CIT], or both . . . [T]he Proposed Fourth Amendment may not
                   be consummated on its present terms without the consent of each Agent.
                   On behalf of CIT, we can confirm that CIT will not grant its consent,
                   whether in its capacity as a Lender or as an Agent, to the Proposed Fourth
                   Amendment.

                                                            103
               Case 14-50971-CSS             Doc 563     Filed 05/04/21    Page 104 of 117




was injured to the extent of approximately $6.8 million. Allied’s Lenders were harmed

because they could have benefited by receiving payments the insolvent Allied spent on

fees and litigation, the fees and litigation expenses were all to Yucaipa’s advantage as

they would have otherwise been Yucaipa’s responsibility.306                     Furthermore, Yucaipa

gained an advantage over Allied’s Lenders by causing an insolvent Allied to pay the legal

fees associated with drafting and negotiating the Fourth Amendment, which subverted

Lenders’ rights. The Lenders further incurred legal fees and invested time in validating

their valid contractual rights after the ComVest Transaction and further suffered where

Yucaipa caused Allied to fund its litigation against them.

           As for the consulting services, Burkle emailed a ComVest principal that “we gave

[Ornstein] 250k a few months ago.”307 The money was paid through Allied, while it was

insolvent, for services rendered to Yucaipa, not Allied.308 This payment was to the

advantage of Yucaipa, as it received the benefits from Ornstein while causing an insolvent

Allied to pay for them.309 While the degree of injury to the creditors will be reserved for

trial, the Trustee has met her burden as to one instance of inequitable conduct.




Singer Dec. Exh. 32 (Letter from E. Kimball to H. Dempster re: Amended and Restates First Lien Secured
Super-Priority Debtor in Possession and Exit Credit and Guaranty Agreement . . . , dated Feb. 12, 2009) at
p. 2 (emphasis in original).
306See supra p. 61 (finding § 2(b) of the MMSA to have been improperly raised); p. 61-64 (determining § 10.2
of the FLCA to not obligate Allied to make the payments); p. 64-66 (finding § 6 of the MMSA did not
preclude Allied from suing).
307Singer Dec. Exh. 55 (Email from R. Burkle to R. Priddy re: Jonathan [Ornstein], dated Mar. 26, 2010) (“I
know you guys have been talking . . .just an fyi . . . we gave him 250k a few months ago”).
308   See supra p. 53-54 (containing relevant facts).
309   See supra p. 53-54 (containing facts as to Ornstein Payment).

                                                           104
               Case 14-50971-CSS              Doc 563   Filed 05/04/21   Page 105 of 117




            The Trustee has failed to prove, as undisputed, that: (i) Yucaipa’s conduct in the

JCT Negotiations was unreasonable as there still exist genuine issues of fact as to whether

(a) the JCT Negotiations were a missed opportunity for Allied, (b) whether Yucaipa

agreed to pari passu treatment, or (c) whether it was Yucaipa’s or BDS’s actions which

terminated the JCT Negotiations; and (ii) Yucaipa caused Allied to commit events of

default under the FLCA as there still exist genuine issues of fact as to whether Yucaipa

was able to prevent the defaults. Left for trial are the above facts as well as whether acts

(i) and (ii) above resulted in injury to Allied, creditors, or the advantage of Yucaipa.

                   d. Good Faith and Inherent Fairness

            At trial, Yucaipa bears the burden of persuasion of proving not only “the good

faith of the transaction but also to show its inherent fairness from the viewpoint of the

corporation and those interested therein.310 The essence of the test is whether or not

under all the circumstances the transaction carries the earmarks of an arm’s length

bargain. If it does not, equity will set it aside.”311 Thus, Yucaipa must establish that its

dealings with Allied were arms-length transactions from the viewpoint of Allied and its

creditors. The Trustee, on summary judgment, must produce evidence that negates this

or provide an absence of evidence as the arms-length nature of Yucaipa’s dealings. The

Trustee provides the following facts as evidence that Yucaipa did not deal at arms-length

with Yucaipa from the viewpoint of Allied and its creditors:




310   Pepper v. Litton, 308 U.S. at 306–08.
311   Id.

                                                         105
                Case 14-50971-CSS        Doc 563       Filed 05/04/21       Page 106 of 117




           i.     Yucaipa caused Allied agree to the Fourth Amendment in connection with

                  the Yucaipa-ComVest while (a) understanding that the validity of the

                  Fourth Amendment was likely to be litigated, (b) usurping the position of

                  Requisite Lender from BD/S, (c) causing Allied to pay legal fees relating to

                  the transaction that it was not a party to while Allied was insolvent.312

                  Entering into a MMSA with Allied but never receiving payment.

                  Advocating to buy first lien debt but not receiving payment for interest or

                  principal.

                     a. On August 19, 2009, Allied’s Board resolved to authorized Allied to

                         enter into the Fourth Amendment prior to receiving a legal opinion

                         from its counsel, dated the day after, that the Fourth Amendment

                         “constitutes the legal, valid and binding obligation of [Yucaipa,

                         ComVest, and Allied] enforceable in accordance with its terms.”313

                         Notably, the legal opinion does not claim the Fourth Amendment

                         binding on any other lender party.314




312 Singer Dec. Exh. 32 (Letter from E. Kimball to H. Dempster re: Amended and Restates First Lien Secured
Super-Priority Debtor in Possession and Exit Credit and Guaranty Agreement . . . , dated Feb. 12, 2009) at
p. 2 (“may not be consummated on its present terms without the consent of each Agent . . . we can confirm
that [we] will not grant [our] consent . . . .”) (emphasis in original)). Singer Dec. Exh. 42 (Resolutions for
Meeting of the Board of Directors of Allied Systems Holdings, Inc., Aug. 19, 2009) (Yucaipa employee and
Allied Board Member Walker moved to approve Fourth Amendment and Allied’s Board passed it).
  Scolnick Dec. Exh. 76 (Letter from Troutman Sanders to The CIT Group/Business Credit, Inc., dated
313

Aug. 20, 2009) at p. 10 of 70.
314 See generally, Scolnick Dec. Exh. 76 (Letter from Troutman Sanders to The CIT Group/Business Credit,
Inc., dated Aug. 20, 2009).

                                                         106
                   Case 14-50971-CSS      Doc 563     Filed 05/04/21      Page 107 of 117




                         b. On August 21, 2009, Yucaipa and ComVest entered the LPA. In the

                            LPA, Yucaipa specifically refused to represent or warrant that the

                            LPA or Fourth Amendment breached the Third Amendment to the

                            FLCA.315

                         c. Within two days of entering the Fourth Agreement, Yucaipa hired

                            its counsel to develop a contingency plan on the validity of the

                            Fourth Amendment.316

             ii.     On December 21, 2009, Yucaipa sued CIT in Georgia seeking, inter alia,

                     declaratory judgment on the validity of the Fourth Amendment. 317 CIT

                     countersued seeking declaratory judgment that the Fourth Amendment is

                     invalid.318 CIT and Yucaipa settled.319 Despite arguing that the ComVest

                     Transaction was not a “corporate opportunity,” (Allied was not a party to

                     it) Yucaipa caused Allied to pay its legal fees in relation to the CIT Litigation

                     at a time when Allied was insolvent.




315   See LPA § 2.6.
316 Singer Dec. Exh. 46 (E-mail from S. Bond to D. Walker, re: Restructuring Plan.pdf, dated Aug. 23, 2009)
at p. 2.
317   See supra p. 18.
318Singer Dec. Exh. 52 (Verified Answer and Counterclaims of Defendant The CIT Group Business Credit,
Inc. in Allied Systems Holdings, Inc. v. The CIT Group/Business Credit, Inc.) at p. 35 of 39.
319 Singer Dec. Exh. 88 (The Yucaipa Defendants’ First Supplemental Responses and Objections to the
Official Committee of Unsecured Creditors’ First Set of Requests for Admissions).

                                                       107
                   Case 14-50971-CSS     Doc 563    Filed 05/04/21   Page 108 of 117




            iii.     Causing Allied to pay, while insolvent, Ornstein $250,000 for Consulting

                     Services that were not provided under the terms of the Consulting

                     Agreement, but rather were provided to Yucaipa.

            iv.      As to the JCT Negotiations, see supra pages: 79–85.

           Additionally, this Court, on summary judgment, finds that Yucaipa amended the

FLCA despite knowing the proposed amendment was opposed to the original intent of

the FLCA.320 This Court has already determined that Yucaipa’s attempt to amend the

FLCA was bad faith conduct.321 The above allegations are sufficient to negate Yucaipa’s

claims that it dealt in good faith and inherent fairness. The Trustee has met her burden.

                     e. Summary

           The Trustee has met her burden and produced admissible, undisputed evidence

proving that (i) Yucaipa acted in bad faith in purchasing first lien debt under an invalid

Fourth Amendment and assuming Requisite Lender status thereunder; (ii) Yucaipa

breached the Third Amendment to the FLCA by failing to provide a substantial capital

contribution to Allied at a time that Allied was insolvent, in default of its loans, and

needed the capital contribution, (iii) Yucaipa’s inequitable conduct resulted in lawsuits

and fees that Allied was required to pay at a time when Allied was insolvent, (iv) the

conduct described in (i), (ii), and (iii) resulted in injury to Allied or creditors or resulted




320ASHInc. v. AMMC VII, Ltd, 683 Fed. Appx. at 140 (finding the amendment to the FLCA to be invalid
and finding that Yucaipa knew the amendments were prohibited).
321   See supra p. 65-66.

                                                     108
            Case 14-50971-CSS            Doc 563       Filed 05/04/21      Page 109 of 117




in the advantage of Yucaipa, and (v) Yucaipa did not conduct itself in good faith and

inherent fairness in the above course of actions.

        The Court grants, in part, the Trustee’s motion for summary judgment on the

following elements of Estate Claims 1–2 and Lender Claim 1: (i) Yucaipa is an insider and

fiduciary; (ii) Yucaipa’s conduct described in acts (i)–(iii), above, (a) constitute inequitable

conduct and (b) injured Allied or Allied’s lenders or advantaged Yucaipa; (iii) Yucaipa

did not act in good faith in the instances of inequitable conduct described above; and

(iv) the Court finds that the type of equitable subordination the Trustee is requesting

(debt subordinated to debt) is consistent with the provisions of the Bankruptcy Code.322

        The Court denies, in part, the Trustee’s motion for summary judgment on the

following triable issues of fact: (i) Yucaipa’s conduct in the JCT Negotiations was

unreasonable; (ii) Yucaipa caused Allied to commit events of default under the FLCA as

there exists genuine issues of fact as to whether Yucaipa was able to prevent the defaults;

(iii) if (i) and (ii) are inequitable acts, a triable issue of fact exists as to the degree of injury

that Allied or Lenders suffered, or the advantage Yucaipa gained as a result; and (iv) the

Court reserves for trial the exact extent to which Yucaipa’s claims should be

subordinated.




322United States v. State St. Bank & Tr. Co., 520 B.R. 29, 85 (Bankr. D. Del. 2014) (determining that where a
court subordinates a claim based on the facts before it without attempting to categorically reorder statutory
priorities, the subordination is likely to be consistent with the Bankruptcy Code).

                                                        109
               Case 14-50971-CSS          Doc 563      Filed 05/04/21       Page 110 of 117




           Estate Claim 3 – Recharacterization

           The Trustee also seeks to recharacterize “Yucaipa’s purported debt holdings under

the First Lien Facility and Second Lien Facility.”323                  Since the filing of the Estate

Complaint, the Trustee now believes that the treatment of Yucaipa’s debt holdings is best

addressed through its equitable subordination claim (Estate Claims 1-2). 324 However, as

the Court is not granting the Trustee’s Summary Judgment Motion on Estate Claims 1-2,

the Court must turn to whether, as a matter of law, the Trustee may assert a claim for

recharacterization.

           Yucaipa asserts that Allied issued secured debt under the FLCA and SLCA as debt,

not equity. Allied issued both the FLCA and the SLCA in connection with its Joint Plan,325

pursuant to which Allied exited its 2005 Bankruptcy. In response, the Trustee argues that

the Court should recharacterize Yucaipa’s First Lien debt holdings in excess of the

amount it was permitted to hold under the Third Amendment. The Third Amendment

barred Yucaipa from acquiring more than $50 million or 25% of the aggregate Term

Loans.326 The Trustee claims that Yucaipa’s void attempt to remove this restriction in the

“lawless” Fourth Amendment, its acquisition of Term Loans far in excess of the cap, and

its refusal to make the mandatory capital contributions required by the Third



323   Estate Compl. § 148.
324If the Court were to grant the claims for equitable subordination, the claim for recharacterization would
be moot. See Litigation Trustee’s Opposition to the Motion for Summary Judgment by Defendants Yucaipa
American Alliance Fund I, L.P., and Yucaipa American Alliance (Parallel) Fund I, L.P. (Adv D.I. 770) at p. 48.
325 The debt was initially issued as DIP financing in the 2005 Bankruptcy and then converted into exit
financing. The DIP Financing document expressly called it debt. (See Scolnick Dec. Exh. 123 (Secured Super-
Priority Debtor in Possession and Exit Credit and Guaranty Agreement, dated Mar. 30, 2007)).
326   Third Amendment § 2.7(e) (amending and inserting § 10.6(j) into the FLCA).

                                                         110
             Case 14-50971-CSS            Doc 563       Filed 05/04/21       Page 111 of 117




Amendment, so altered the nature of the First Lien Debt held by other Lenders as to

warrant recharacterization to equity.327

        “In a recharacterization action, someone challenges the assertion of a debt against

the bankruptcy estate on the ground that the ‘loaned’ capital was actually an equity

investment.”328 The Third Circuit has made clear that “the determinative inquiry in

classifying advances as debt or equity is the intent of the parties as it existed at the time

of the transaction.”329 The Third Circuit decided that:
                 [The factors] devolve to an overarching inquiry: the
                 characterization as debt or equity is a court’s attempt to
                 discern whether the parties called an instrument one thing
                 when in fact they intended it as something else. That intent
                 may be inferred from what the parties say in their contracts,
                 from what they do through their actions, and from the
                 economic reality of the surrounding circumstances. Answers
                 lie in facts that confer context case-by-case.
                 ....
                 Which course a court discerns is typically a commonsense
                 conclusion that the party infusing funds does so as a banker
                 (the party expects to be repaid with interest no matter the
                 borrower’s fortunes; therefore the funds are debt) or as an
                 investor (the funds infused are repaid based on the
                 borrower’s fortunes; hence, they are equity). Form is no doubt




327See, e.g., In re Franklin Equip. Co., 416 B.R. 483, 519 (Bankr. E.D. Va. 2009) (recharacterization may be
warranted where “the purchasing insiders effect such radical modification of the terms and conditions of
the transaction after acquisition so as to remove its original character”); Cohen v. KB Mezzanine Fund II, LP
(In re Submicron Systems Corp.), 432 F.3d 448, 456 (3d Cir. 2006) (courts consider “the economic reality of the
surrounding circumstances” to determine whether recharacterization is warranted).
328In re Insilico Techs., Inc., 480 F.3d 212, 217 (3d Cir. 2007) (citing Bayer Corp. v. MascoTech, Inc. (In re
AutoStyle Plastics, Inc.), 269 F.3d 726, 749 (6th Cir. 2001) (further citation omitted)).
329In re SubMicron Sys. Corp., 432 F.3d at 457; accord United States v. State Street Bank & Tr. Co., 520 B.R. at
74–75 (placing “particular emphasis on the parties’ intent at the initial funding”).

                                                          111
               Case 14-50971-CSS             Doc 563      Filed 05/04/21       Page 112 of 117




                   a factor, but in the end it is no more than an indicator of what
                   the parties actually intended and acted on.330

“If recharacterization of an investment from debt to equity is warranted, the

characterization occurs ‘ab initio,’ from the beginning of the investment.”331

           Although “[n]o mechanistic scorecard suffices,”332 courts have considered the

following factors in considering recharacterization:
                   (1) the name given to the instrument; (2) the intent of the
                   parties; (3) the presence or absence of a fixed maturity date;
                   (4) the right to enforce payment of principal and interest;
                   (5) the presence or absence of voting rights; (6) the status of
                   the contribution in relation to regular corporate contributors;
                   and (7) certainty of payment in the event of the corporation’s
                   insolvency or liquidation.333

The Trustee cites to In re Franklin wherein the defendant argued that a loan may

experience a “transformation” after acquisition – which the Franklin court acknowledged

that the existing law was to review the “loan” as of the date it originated; however, the




330United States v. State St. Bank & Tr. Co., 520 B.R. at 74 (emphasis supplied by State St. Bank & Tr. Co. court;
quoting In re SubMicron Sys. Corp., 432 F.3d at 456). See also Drake v. Franklin Equip. Co., (In re Franklin Equip.
Co.), 416 B.R. 483, 509 (Bankr. E.D. Va. 2009) (citations and internal quotation marks omitted) (holding
“reclassification is substantially different from subordination in that subordination focuses on the creditor’s
behavior; whereas, reclassification rests on the substance of the transaction giving rise to the claim.”).
331 Official Comm. Of Unsec. Creditors of HH Liquidation, LLC v. ComVest Group Holdings, LLC (In re HH
Liquidation, LLC), 590 B.R. 211, 290 (Bankr. D. Del. 2018) (quoting United States v. State St. Bank & Tr. Co., 520
B.R. at 74).
332   In re SubMicron Sys. Corp., 432 F.3d at 456.
333Cohen v. KB Mezzanine Fund II, LP (In re SubMicron Sys. Corp.), 291 B.R. 314, 323 (D. Del. 2003), aff’d, 432
F.3d 448 (3d Cir. 2006) (citations omitted). See also Friedman’s Liquidating Trust v. Goldman Sachs Credit
Partners, L.P. (In re Friedman’s Inc.), 452 B.R. 512, 525 (Bankr. D. Del. 2011).

                                                           112
             Case 14-50971-CSS            Doc 563       Filed 05/04/21       Page 113 of 117




Franklin court acknowledged that the “transformation” argument was a strong, albeit

ultimately unsuccessful, argument.334

        Here, the Trustee is urging the Court to consider that the Fourth Amendment so

altered the nature of the First Lien Debtor held by other Lenders as to warrant

recharacterization to equity. As intriguing as this argument is, it would be counter to

Third Circuit binding precedent. The Court must look to the beginning of the investment

to determine if such “loan” should be recharacterized, regardless of the now-voided steps

that Yucaipa took in the Fourth Amendment. As a result, the Court will grant Yucaipa’s

Summary Judgment Motion as to Estate Claim 3 (recharacterization).




334 In re Franklin Equip. Co., 416 B.R. at 519. The Court stated in full (as it is important to help distinguish
the Trustee’s argument here):
                 Remembering decisions teach that a court considering recharacterization
                 must center its focus on the time at the time of origination of a challenged
                 transaction, . . . a strong argument may be waged that a transaction
                 originated as a loan may not change its fundamental character, unless
                 perhaps the purchasing insiders effect such radical modification of the
                 terms and conditions of the transaction after acquisition so as to remove
                 its original character. The Trustee has presented nothing to suggest that
                 existing law or the existence of a good faith argument for the reversal or a
                 modification of existing law support of this component of her argument.
                 Nevertheless, and assuming arguendo that for recharacterization
                 purposes a loan may experience “transformation” after acquisition, the
                 Court will analyze the loan represented by the Replacement Note at the
                 time of its purchase by the Drakes.
Id. (emphasis added, citations omitted). Although the Franklin Equipment court assumed arguendo that a
loan could be “transformed,” the Court held that the note in question never became a capital contribution
after reviewing all the recharacterization factors. Id. at 521.

                                                          113
         Case 14-50971-CSS      Doc 563    Filed 05/04/21   Page 114 of 117




                                   CONCLUSION

      The Court will grant, in part, and deny, in part, the Trustee Summary Judgment

Motion. In addition, the Court will grant, in part, and deny, in part, Yucaipa Summary

Judgment Motion, consistent with the statements above and the chart attached hereto as

Appendix. An order will be entered.




                                            114
Case 14-50971-CSS   Doc 563   Filed 05/04/21   Page 115 of 117




                        Appendix

           Summary Chart of Claims and Rulings




                               115
                  Case 14-50971-CSS                Doc 563         Filed 05/04/21             Page 116 of 117




                                                       ASHInc. Opinion Appendix

Complaint Claim #/Description        Trustee Summary             Yucaipa Summary                               Ruling
                                     Judgment Motion             Judgment Motion
                                     (Adv. 13-50530, D.I. 703)   (Adv. 13-50530, D.I. 696)
                                                     Estate Claims
Estate Claim 1 – Equitable           Trustee moves for                                       Grant, in part, deny, in part, Trustee
Subordination Pursuant to 11         summary                                                 Summary Judgment Motion as to Estate
U.S.C. § 510(c) against Yucaipa      judgment                                                Claim 1.
Estate Claim 2 - Equitable
Subordination Pursuant to 11         Trustee moves for                                       Grant, in part, deny, in part, Trustee
U.S.C. § 510(c) against Yucaipa      summary                                                 Summary Judgment Motion as to Estate
for Harm to All First Lien and       judgment                                                Claim 2.
Second Lien Lenders
Estate        Claim       3      -
                                                                                             As a matter of law, the Trustee cannot
Recharacterization Pursuant to
                                                                 Yucaipa moves for           establish a claim for recharacterization.
11 U.S.C. § 105(a) of Yucaipa’s
                                                                 summary                     Grant Yucaipa Summary Judgment
Purported Debt Holdings Under
                                                                 judgment                    Motion as there are no set as facts which
the First and Second Lien
                                                                                             would entitle the Trustee to judgment.
Facilities against Yucaipa
Estate Claim 4 - Specific                                                                    Trustee did not address in its briefs;
Performance         of      Third                                Yucaipa moves for           however, since the confirmation of the
Amendment to the First Lien                                      summary                     2016 Joint Plan, specific performance is
Credit      Agreement      against                               judgment                    moot. Grant Yucaipa Summary Judgment
Yucaipa (Contribution Provision)                                                             Motion as to Estate Claim 4.
Estate Claim 5 - Breach of Third                                                             Grant Trustee Summary Judgment Motion
                                     Trustee moves for           Yucaipa moves for
Amendment to the First Lien                                                                  as to Estate Claim 5; Deny Yucaipa
                                     summary                     summary
Credit      Agreement      against                                                           Summary Judgment Motion as to Estate
                                     judgment                    judgment
Yucaipa (Contribution Provision)                                                             Claim 5.
Estate Claim 6 - Specific
                                                                                             Grant Yucaipa Summary Judgment
Performance         of      Third                                Yucaipa moves for
                                                                                             Motion as to Estate Claim 6 (See also Adv.
Amendment to the First Lien                                      summary
                                                                                             D.I. 770 p. 17 Trustee specifically abandons
Credit      Agreement      against                               judgment
                                                                                             Estate Claim 6)
Yucaipa (Divestiture of Debt)
                                                                 Yucaipa moves for
Estate Claim 7 - Breach of                                                                   Deny Yucaipa Summary Judgment
                                                                 summary
Fiduciary Duty against Yucaipa                                                               Motion. Triable issues remain.
                                                                 judgment
Estate Claim 8 - Breach of
Fiduciary Duty against the Allied
Directors
Estate Claim 9 -Aiding and
Abetting Breach of Fiduciary
Duty against the Allied Directors
and Yucaipa
Estate Claim 10 –
Avoidance and Recovery of                                                                    Grant Trustee Summary Judgment Motion
                                     Trustee moves for           Yucaipa moves for
Constructive          Fraudulent                                                             as to Estate Claim 10; Deny Yucaipa
                                     summary                     partial summary
Transfers    against     Yucaipa                                                             Summary Judgment Motion (partial) as to
                                     judgment                    judgment
Pursuant to 11 U.S.C. §§ 548(a)                                                              Estate Claim 10.
and 550

                                                                     116
                 Case 14-50971-CSS               Doc 563         Filed 05/04/21             Page 117 of 117



Complaint Claim #/Description      Trustee Summary             Yucaipa Summary                               Ruling
                                   Judgment Motion             Judgment Motion
                                   (Adv. 13-50530, D.I. 703)   (Adv. 13-50530, D.I. 696)
Estate Claim 11 –
Avoidance and Recovery of                                                                  Grant Trustee. Summary Judgment
                                   Trustee moves for           Yucaipa moves for
Constructive          Fraudulent                                                           Motion as to Estate Claim 11; Deny
                                   summary                     partial summary
Transfers and Conveyances                                                                  Yucaipa Summary Judgment Motion
                                   judgment                    judgment
against Yucaipa Pursuant to 11                                                             (partial) as to Estate Claim 11.
U.S.C. §§ 544(b) and 550
Estate Claim 12 –
Preferential Transfers against
Yucaipa Pursuant to 11 U.S.C.
§§ 547 and 550
Estate Claim 13 –                  Trustee moves for
                                                                                           Grant Trustee Summary Judgment Motion
Disallowance of Claim against      summary
                                                                                           as to Estate Claim 13.
Yucaipa                            judgment
Lender Claims
Lender Claim 1 –
Equitable          Subordination
                                   Trustee moves for                                       Grant, in part, deny, in part, Trustee
Pursuant to 11 U.S.C. § 510(c)
                                   summary                                                 Summary Judgment Motion as to Lender
against Yucaipa for Harm to All
                                   judgment                                                Claim 1.
First Lien and Second Lien
Lenders
                                                               Yucaipa moves for
                                                               summary
                                                                                           Grant Trustee Summary Judgment Motion
Lender Claim 2 –                   Trustee moves for           judgment, and in
                                                                                           as to Lender Claim 2; Deny Yucaipa
Breach of Contract      Against    summary                     the alternative for
                                                                                           Motion for Summary Judgment as to
Yucaipa                            judgment                    partial summary
                                                                                           Lender Claim 2.
                                                               judgment on issue
                                                               of damages
                                                                                           Claim is not time barred by the statute of
                                                               Yucaipa moves for
                                                                                           limitation; however, the Trustee has not
                                                               summary
Lender Claim 3 –                                                                           established its prima facie case; triable
                                                               judgment,      or,
Breach of the Duty of Good Faith                                                           issues remain. Claim should go forward at
                                                               alternatively, for
and Fair Dealing Against                                                                   trial. As to the issue of damages, Deny
                                                               partial summary
Yucaipa                                                                                    Yucaipa (partial) Summary Judgment
                                                               judgment       on
                                                                                           Motion, without prejudice, as to Lender
                                                               damages
                                                                                           Claim 3.
                                                                                           Deny Trustee Summary Judgment Motion
                                                                                           as to Lender Claim 4. See Trustee’s reply
                                                                                           (Adv. D.I. 794 at n. 1) (“The Trustee’s
                                                                                           claims against Defendants Ron Burkle and
Lender Claim 4 –
                                   Trustee moves for                                       the Yucaipa Directors have been
Tortious    Interferences with
                                   summary                                                 voluntarily dismissed (13-50530, D.I. 793;
Contract Against the Yucaipa
                                   judgment                                                14-50971, D.I. 533 and 534). The Trustee’s
Directors and Burkle
                                                                                           motion seeking summary judgment on
                                                                                           Direct Lender Claim 4 (Tortious
                                                                                           Interference) is, therefore, no longer in the
                                                                                           case”).




                                                                   117
